 



Exhibit 10.19.13
EXECUTION COPY
 
U.S. $400,000,000
AMENDMENT AND RESTATEMENT
dated as of August 7, 2007
OF
WAREHOUSE LOAN AGREEMENT
dated as of June 27, 2002
among
TRINITY INDUSTRIES LEASING COMPANY,
TRINITY RAIL LEASING TRUST II,
THE COMMITTED LENDERS AND THE CONDUIT LENDERS
FROM TIME TO TIME PARTY HERETO,
CREDIT SUISSE, NEW YORK BRANCH,
as Agent,
and
WILMINGTON TRUST COMPANY,
as Collateral Agent and Depositary
 







--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.01 Defined Terms
    1  
SECTION 1.02 Computation of Time Periods and Other Definitional Provisions
    34  
 
       
ARTICLE II THE CREDIT FACILITY
    34  
 
       
SECTION 2.01 Commitment to Lend
    34  
SECTION 2.02 Procedures for Borrowing
    35  
SECTION 2.03 Notice to Lenders; Funding of Loans
    36  
SECTION 2.04 Evidence of Loans
    38  
SECTION 2.05 Interest
    39  
SECTION 2.06 Repayment and Maturity of Loans
    40  
SECTION 2.07 Prepayments
    40  
SECTION 2.08 Adjustment of Commitments
    48  
SECTION 2.09 Fees
    51  
SECTION 2.10 Pro-rata Treatment
    51  
SECTION 2.11 Sharing of Payments
    52  
SECTION 2.12 Payments; Computations; Proceeds of Collateral, Etc
    52  
SECTION 2.13 Adjustments to Advance Rate and Borrowing Base
    53  
SECTION 2.14 Interest Rate Risk Management
    53  
 
       
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    54  
 
       
SECTION 3.01 Taxes
    54  
SECTION 3.02 Illegality
    56  
SECTION 3.03 Increased Costs and Reduced Return
    56  
SECTION 3.04 Funding Losses
    58  
 
       
ARTICLE IV CONDITIONS
    58  
 
       
SECTION 4.01 Conditions to Facility Closing
    58  
SECTION 4.02 Conditions to Amendment Closing Date
    63  
SECTION 4.03 Conditions to Each Funding Date
    66  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    68  
 
       
SECTION 5.01 Organization and Good Standing
    68  
SECTION 5.02 Power; Authorization; Enforceable Obligations
    69  
SECTION 5.03 No Conflicts
    69  
SECTION 5.04 No Default
    69  

Amended and Restated
Warehouse Loan Agreement

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 5.05 Financial Condition
    69  
SECTION 5.06 No Material Change
    71  
SECTION 5.07 Title to Properties
    71  
SECTION 5.08 Litigation
    71  
SECTION 5.09 Taxes
    71  
SECTION 5.10 Compliance with Law
    71  
SECTION 5.11 ERISA
    71  
SECTION 5.12 Subsidiaries
    72  
SECTION 5.13 Governmental Regulations, Etc
    72  
SECTION 5.14 Purpose of Loans
    73  
SECTION 5.15 Labor Matters
    73  
SECTION 5.16 Environmental Matters
    73  
SECTION 5.17 Intellectual Property
    73  
SECTION 5.18 Solvency
    74  
SECTION 5.19 Disclosure
    74  
SECTION 5.20 Security Documents
    74  
SECTION 5.21 Ownership
    74  
SECTION 5.22 Lease Documents
    74  
SECTION 5.23 Sole Business of the Borrower
    75  
SECTION 5.24 Separate Corporate Structure; No Employees
    75  
SECTION 5.25 Leases
    76  
SECTION 5.26 Railcars
    76  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    77  
 
       
SECTION 6.01 Information
    77  
SECTION 6.02 Preservation of Existence and Franchises; Authorizations, Approvals
and Recordations
    79  
SECTION 6.03 Books and Records
    79  
SECTION 6.04 ERISA
    79  
SECTION 6.05 Payment of Taxes and Other Debt
    79  
SECTION 6.06 Insurance; Certain Proceeds
    80  
SECTION 6.07 Operation, Use and Maintenance
    81  
SECTION 6.08 Replacement of Parts; Modifications and Improvements
    83  

Amended and Restated
Warehouse Loan Agreement

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 6.09 Use of Proceeds
    83  
SECTION 6.10 Audits/Inspections/Appraisals
    83  
SECTION 6.11 Stamp Tax
    84  
SECTION 6.12 Follow-On Leases
    85  
SECTION 6.13 Accounts
    85  
SECTION 6.14 Manager
    86  
SECTION 6.15 Action after an Event of Default
    86  
SECTION 6.16 [RESERVED]
    86  
SECTION 6.17 [RESERVED]
    87  
SECTION 6.18 [RESERVED]
    87  
SECTION 6.19 Required Disclosures
    87  
 
       
ARTICLE VII NEGATIVE COVENANTS
    87  
 
       
SECTION 7.01 Limitation on Debt
    87  
SECTION 7.02 Restriction on Liens
    87  
SECTION 7.03 Nature of Business
    87  
SECTION 7.04 Consolidation, Merger and Dissolution
    87  
SECTION 7.05 Asset Dispositions
    87  
SECTION 7.06 Investments
    88  
SECTION 7.07 Restricted Payments, etc
    88  
SECTION 7.08 Transactions with Affiliates
    88  
SECTION 7.09 Fiscal Year; Organization and Other Documents
    89  
SECTION 7.10 Additional Negative Pledges
    89  
SECTION 7.11 Impairment of Security Interests
    89  
SECTION 7.12 Debt Service Coverage Ratio
    89  
SECTION 7.13 No Amendments to the Lease Documents
    89  
SECTION 7.14 Lease Default
    90  
SECTION 7.15 Consolidation with Any Other Person
    90  
SECTION 7.16 Limitations on Employees, Subsidiaries
    90  
SECTION 7.17 Independence of Covenants
    90  
 
       
ARTICLE VIII OTHER COVENANTS
    91  
 
       
SECTION 8.01 Quiet Enjoyment
    91  
 
       

Amended and Restated
Warehouse Loan Agreement

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE IX DEFAULTS
    91  
 
       
SECTION 9.01 Events of Default
    91  
SECTION 9.02 Acceleration; Remedies
    93  
 
       
ARTICLE X AGENCY PROVISIONS
    95  
 
       
SECTION 10.01 Appointment; Authorization
    95  
SECTION 10.02 Delegation of Duties
    96  
SECTION 10.03 Exculpatory Provisions
    96  
SECTION 10.04 Reliance on Communications
    96  
SECTION 10.05 Notice of Default
    97  
SECTION 10.06 Credit Decision; Disclosure of Information by the Agent or
Collateral Agent
    97  
SECTION 10.07 Indemnification
    98  
SECTION 10.08 Agent and Collateral Agent in Their Individual Capacities
    98  
SECTION 10.09 Successor Agents
    99  
SECTION 10.10 Request for Documents
    99  
 
       
ARTICLE XI MISCELLANEOUS
    99  
 
       
SECTION 11.01 Notices and Other Communications
    99  
SECTION 11.02 No Waiver; Cumulative Remedies
    100  
SECTION 11.03 Amendments, Waivers and Consents
    101  
SECTION 11.04 Expenses
    102  
SECTION 11.05 Indemnification
    103  
SECTION 11.06 Successors and Assigns
    106  
SECTION 11.07 Confidentiality
    109  
SECTION 11.08 Set-off
    110  
SECTION 11.09 Interest Rate Limitation
    111  
SECTION 11.10 Counterparts
    111  
SECTION 11.11 Integration
    112  
SECTION 11.12 Survival of Representations and Warranties
    112  
SECTION 11.13 Severability
    112  
SECTION 11.14 Headings
    112  
SECTION 11.15 Marshalling; Payments Set Aside
    112  
SECTION 11.16 Performance by the Agent
    113  
SECTION 11.17 Third Party Beneficiaries
    113  

Amended and Restated
Warehouse Loan Agreement

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 11.18 No Proceedings
    113  
SECTION 11.19 Governing Law; Submission to Jurisdiction
    114  
SECTION 11.20 Waiver of Jury Trial
    114  
SECTION 11.21 Binding Effect
    114  
SECTION 11.22 The Patriot Act
    114  

Amended and Restated
Warehouse Loan Agreement

v



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(cont.)
SCHEDULES:

         
Schedule A
  —   Industry Concentration Chart
Schedule 1.01
  —   Lenders and Commitments
Schedule 5.02
  —   Required Consents, Authorizations, Notices and Filings
Schedule 6.06
  —   Insurance
Schedule 11.01
  —   Notice Addresses; Agent’s Office

EXHIBITS:

         
Exhibit A-1
  —   Form of Request
Exhibit A-2
  —   Form of Notice of Borrowing
Exhibit A-3
  —   Form of Additional Collateral Certificate
Exhibit A-4
  —   Form of Financing Notice
Exhibit A-5
  —   Form of Monthly Report
Exhibit A-6
  —   Form of Borrowing Base Certificate
Exhibit B
  —   Form of Note
Exhibit C
  —   Form of Assignment and Acceptance
Exhibit D-1
  —   Form of Opinion of Counsel for the Borrower, the Manager and Trinity

Exhibit D-2
  —   Form of Opinion of In-House Counsel for the Borrower, the Manager and
Trinity
Exhibit D-3
  —   Form of Opinion of Delaware Trust Counsel for the Borrower
Exhibit D-4
  —   Form of True Sale Opinion
Exhibit D-5
  —   Form of Nonconsolidation Opinion
Exhibit D-6
  —   Form of Opinion of Special STB Counsel for the Borrower
Exhibit D-7
  —   Form of Opinion of Special Canadian Counsel for the Agent
Exhibit D-8
  —   Form of Opinion of Counsel for the Depositary
Exhibit D-9
  —   Form of Opinion of Counsel for the Marks Company
Exhibit E-1
  —   Form of Security Agreement
Exhibit E-2
  —   Form of Perfection Certificate
Exhibit E-3
  —   [RESERVED]
Exhibit E-4
  —   Form of Notice of Lease Assignment
Exhibit F
  —   Form of Depository Agreement
Exhibit G
  —   Form of Performance Guaranty
Exhibit H
  —   Form of Management Agreement
Exhibit I
  —   Form of Insurance Management Agreement
Exhibit J-1
  —   Form of Full Service Railcar Lease Agreement
Exhibit J-2
  —   Form of Net Railcar Lease Agreement
Exhibit K
  —   Form of Asset Contribution and Purchase Agreement
Exhibit L
  —   Form of Administrative Services Agreement
Exhibit M
  —   Form of Officer’s Certificate

Amended and Restated
Warehouse Loan Agreement

vi



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED WAREHOUSE LOAN AGREEMENT
     This Amended and Restated Warehouse Loan Agreement is dated as of August 7,
2007 and is among TRINITY INDUSTRIES LEASING COMPANY, a Delaware corporation
(the “Manager”), TRINITY RAIL LEASING TRUST II, a Delaware statutory trust (the
“Borrower”), the banks and other lending institutions from time to time party
hereto (each a “Lender” and, collectively, the “Lenders”), CREDIT SUISSE, NEW
YORK BRANCH (formerly Credit Suisse First Boston, New York Branch), as Agent for
the Lenders (in such capacity, the “Agent”), and WILMINGTON TRUST COMPANY, in
its capacity as Collateral Agent and Depositary for the Protected Parties
referred to herein (in such capacity, the “Collateral Agent”).
     Background. The parties hereto have entered into a Warehouse Loan
Agreement, dated June 27, 2002, which was subsequently amended (as so amended,
the “Existing Loan Agreement”). The parties hereto wish to amend and restate the
Existing Loan Agreement to be as set forth herein.
     The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01 Defined Terms. The following terms, as used herein, have the
following meanings:
     “A.A.R.” means the Association of American Railroads, and its successors.
     “Acceptable Derivatives Agreement” means a Derivatives Agreement with a
term that extends at least until the anticipated Termination Date, in the form
of any of the following, in each case with monthly settlement and having a
notional amount equal to the aggregate outstanding principal amount of the Loans
on the date of such Derivatives Agreement, with such notional amount declining
automatically according to a schedule which is consistent with the then
anticipated principal repayments of the Loans:
     (i) an interest rate cap agreement with a cap rate which is no higher than
7.00%;
     (ii) an interest rate swap agreement under which the fixed rate paid by the
Borrower, exclusive of credit spreads, will not exceed 7.00%; or
     (iii) any other Derivatives Agreement (x) that is approved by (1) the Agent
and the Required Lenders, in the case of a Hedging Event described in clause (i)
of the definition of such term, or (2) all the Committed Lenders, in the case of
a Hedging Event described in clause (ii) of the definition of such term, and
(y) under which the Borrower is protected for increases in One Month LIBOR above
7.00%.
     “Accounts” means, collectively, the Collection Account, the Maintenance
Reserve Account, the Modifications and Improvements Account and the Liquidity
Reserve Account.
Amended and Restated
Warehouse Loan Agreement





--------------------------------------------------------------------------------



 



     “Additional Collateral Certificate” means a certificate substantially in
the form of Exhibit A-3 hereto, with appropriate insertions and deletions or
with such other changes as may be reasonably agreed to by the Agent and the
Collateral Agent, and which certificate contains a description of the Railcars
and related Leases which are to become Portfolio Railcars and Portfolio Leases,
as the case may be.
     “Adjusted Eurodollar Rate” means, for each Interest Period, the quotient
obtained (rounded upward, if necessary, to the next higher 1/100th of 1%) by
dividing (i) the applicable London Interbank Offered Rate for such Interest
Period by (ii) 1.00 minus the Eurodollar Reserve Percentage.
     “Adjusted Facility Amount” means the quotient of (i) the Committed Amount
divided by (ii) the Advance Rate.
     “Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Borrower) duly completed by such Lender.
     “Administrative Services Agreement” means the Amended and Restated
Administrative Services Agreement, substantially in the form of Exhibit L
hereto, dated as of the Amendment Closing Date between the Borrower and TILC.
     “Advance Rate” means a rate of 78%.
     “Affiliate” means, with respect to any Person, (i) any Person that
directly, or indirectly through one or more intermediaries, controls such Person
(including all directors and officers of such Person) (a “Controlling Person”)
or (ii) any other Person which is controlled by or is under common control with
a Controlling Person. As used herein, the term “control” means (i) with respect
to any Person having voting shares or their equivalent and elected directors,
managers or Persons performing similar functions, the possession, directly or
indirectly, of the power to vote 10% or more of the Equity Interests having
ordinary voting power of such Person, (ii) the ownership, directly or
indirectly, of 10% or more of the Equity Interests in any Person or (iii) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting shares or their equivalent, by contract or otherwise.
     “Agent” means Credit Suisse, New York Branch, in its capacity as agent for
the Lenders hereunder and under the other Loan Documents, and its successor or
successors in such capacity.
     “Agent’s Office” means the Agent’s address and, as appropriate, account as
set forth and identified as such in Schedule 11.01, or such other address and
account as the Agent may from time to time notify to the Borrower and the
Lenders.
     “Aggregated Default Interest” has the meaning set forth in Section 2.05(a).
     “Aggregated Default Interest Rate” means, for any day during any Interest
Period, the sum of the Adjusted Eurodollar Rate for such Interest Period
plus 500 basis points.
Amended and Restated
Warehouse Loan Agreement

2



--------------------------------------------------------------------------------



 



     “Aggregate FMV” means, as of any date of determination with respect to any
specified group of Railcars, the aggregate of the Fair Market Values of all such
Railcars (including, if calculated on a Funding Date, any such Railcars which
will become Portfolio Railcars on such Funding Date, but excluding any such
Railcars which will cease to be Portfolio Railcars at the time of such
determination pursuant to Section 8.10 of the Security Agreement or otherwise).
     “Agreement” means this Warehouse Loan Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time.
     “Amended Loan Documents” means the amendments and restatements of this
Agreement, the Management Agreement, the Insurance Management Agreement, the
Administrative Services Agreement, the Depository Agreement, the Security
Agreement, the Performance Guaranty, and the Asset Contribution and Purchase
Agreement, as well as the supplement to the Customer Collections Account
Administration Agreement delivered pursuant to Section 4.02(g), in each case
dated as of the Amendment Closing Date.
     “Amendment Closing Date” means August 7, 2007.
     “Applicable Law” means, with reference to any Person, all laws (foreign or
domestic), statutes, rulings, codes, ordinances and treaties, including the FRA
and the Interchange Rules, and all judgments, decrees, injunctions, writs and
orders of any court, arbitrator or other Governmental Authority, and all rules,
regulations, orders, interpretations, directives, licenses and permits of any
governmental body, instrumentality, agency or other regulatory authority
applicable to such Person or its property or in respect of its operations.
     “Applicable Rate” means with respect to any Loan for any day during any
Interest Period the sum of (i) the Adjusted Eurodollar Rate for such Interest
Period plus (ii) the Facility Margin.
     “Appraised Fair Market Value”, with respect to any Railcar, means the
amount set forth in the most recent Independent Appraisal with respect thereto
as the amount, expressed in terms of currency, that may reasonably be expected
for property exchanged between a willing buyer and a willing seller with equity
to both, neither under any compulsion to buy or sell and both fully aware of all
relevant, reasonably ascertainable facts.
     “Approved Fund” means (i) with respect to any Committed Lender, an entity
(whether a corporation, partnership, limited liability company, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is managed by such Committed Lender or an Affiliate of such
Committed Lender, (ii) with respect to any Committed Lender that is a fund that
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Committed Lender or by an Affiliate of such
investment advisor, (iii) any Conduit Lender, and (iv) with respect to any
Conduit Lender, any of its Support Parties.
     “Asset Contribution and Purchase Agreement” means the Amended and Restated
Asset Contribution and Purchase Agreement dated as of the Amendment Closing
Date, substantially in the form of Exhibit K hereto, between TILC and the
Borrower.
Amended and Restated
Warehouse Loan Agreement

3



--------------------------------------------------------------------------------



 



     “Asset Disposition” means any sale, lease or other disposition by the
Borrower (other than the lease of a Railcar pursuant to an Eligible Lease) of
any Portfolio Railcar, Portfolio Lease or other item of Collateral, whether by
sale, lease, transfer, Event of Loss, Condemnation or otherwise.
     “Assignment and Acceptance” means an Assignment and Acceptance,
substantially in the form of Exhibit C hereto, under which an interest of a
Lender hereunder is transferred to an Eligible Assignee pursuant to
Section 11.06(b).
     “Availability Period” means the period from the Amendment Closing Date to
the Revolving Termination Date.
     “Available Commitment” means, with respect to any Committed Lender, the
aggregate of such Committed Lender’s Commitment less the aggregate principal
amount of outstanding Loans held by such Committed Lender (or any Conduit Lender
designated by such Committed Lender) under this Agreement.
     “Bank Credit Facility” means the Second Amended and Restated Credit
Agreement dated as of April 20, 2005 among Trinity, as borrower, the financial
institutions now or hereafter parties thereto, JPMorgan Chase Bank, N.A.,
individually and as issuing bank and as administrative agent, Dresdner Bank AG,
New York and Grand Cayman Branches, individually and as documentation agents,
The Royal Bank of Scotland plc, Wachovia Bank, N.A. and Bank of America, N.A.,
individually and as syndication agents, and J.P. Morgan Securities, Inc., as
sole lead arranger and bookrunner.
     “Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
amended, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdiction from time to time affecting the rights of creditors
generally.
     “Bill of Sale” means a bill of sale delivered to the Borrower from the
seller with respect to a Railcar and, if applicable, any related Lease in
connection with the Borrower’s purchase of such Railcar and related Lease from
such Seller.
     “Borrower” means Trinity Rail Leasing Trust II, a Delaware business trust,
and its successors.
     “Borrower Change of Control” means either (i) Trinity shall cease to own
directly 100% of the Equity Interests of the Manager on a fully-diluted basis
assuming the conversion and exercise of all outstanding Equity Equivalents
(whether or not such securities are then convertible or unexercisable),
(ii) TILC shall cease to own directly 100% of the Equity Interests of each of
the Partners on a fully diluted basis assuming the conversion and exercise of
all outstanding Equity Equivalents (whether or not such securities are then
currently convertible or exercisable), (iii) the Partners, collectively, shall
cease to own 100% of the Equity Interests of the Partnership on a fully diluted
basis assuming the conversion and exercise of all outstanding Equity Equivalents
(whether or not such securities are then currently convertible or exercisable),
or (iv) the Partnership shall cease to own directly 100% of the Equity Interests
of the Borrower
Amended and Restated
Warehouse Loan Agreement

4



--------------------------------------------------------------------------------



 



on a fully diluted basis assuming the conversion and exercise of all outstanding
Equity Equivalents (whether or not such securities are then currently
convertible or exercisable).
     “Borrowing” means a borrowing of Loans pursuant to Section 2.01 hereof.
     “Borrowing Base” means, at any time (after giving effect to (i) the
addition to the “Borrowing Base” of any and all Railcars to be added to the
Portfolio on such date and (ii) the reduction of the “Borrowing Base” in respect
of any and all Railcars to be released from the Portfolio on such date), a
Dollar amount equal to the product of (i) the Advance Rate in effect at such
time times (ii) the result of (A) the Aggregate FMV of all Eligible Railcars at
such time minus (B) the Excluded Assets Amount at such time.
     “Borrowing Base Certificate” means a certificate of the chief financial
officer or chief accounting officer of the Borrower and the Manager, in the form
of Exhibit A-6 hereto or such other form as may hereafter be agreed by the
Borrower (and/or the Manager, as applicable) and the Agent, delivered to the
Lenders pursuant to Section 2.02(c) or 6.01(d), as applicable, and setting forth
in reasonable detail the calculation of the Borrowing Base as of the date
required by such Sections and such other information required thereby.
     “Business Day” means any day of the week, other than a Saturday or a
Sunday, on which banks are open for business in London for the conduct of
transactions in the London interbank market and on which commercial banks in New
York City and Dallas, Texas are open for business and are not required or
authorized by law, executive order or governmental decree to be closed.
     “Calculation Date” means with respect to any Settlement Date, the last day
of the calendar month immediately preceding such Settlement Date.
     “Capital Lease” of any Person means any lease of property (whether real,
personal or mixed) by such Person as lessee which would, in accordance with
GAAP, be required to be accounted for as a capital lease on the balance sheet of
such Person.
     “Cash Equivalents” means (a) marketable direct obligations issued by, or
fully and unconditionally guaranteed by, the United States Government or issued
by any agency or instrumentality thereof and backed by the full faith and credit
of the United States, in each case maturing within one year from the date of
acquisition, (b) certificates of deposit, time deposits, Eurocurrency time
deposits or overnight bank deposits having maturities of one year or less from
the date of acquisition issued by any United States commercial bank having a
long-term unsecured debt rating of at least “AA” by S&P or “Aa2” by Moody’s (or
equivalent ratings by another nationally recognized credit rating agency if both
such corporations are not in the business of rating long-term senior unsecured
debt of commercial banks), (c) commercial paper of an issuer rated at the time
of acquisition at least A-1+ by S&P or P1 by Moody’s or carrying an equivalent
rating by an internationally recognized rating agency, if both of the two named
rating agencies cease publishing ratings of commercial paper issuers generally,
and maturing within one year from the date of acquisition, (d) repurchase
obligations of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
Amended and Restated
Warehouse Loan Agreement

5



--------------------------------------------------------------------------------



 



Government, (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at the
time of acquisition at least A-1+ by S&P or P1 by Moody’s or carrying an
equivalent rating by an internationally recognized rating agency, (f) securities
with maturities of one year or less from the date of acquisition backed by
standby letters of credit issued by a commercial bank satisfying the
requirements of clause (b) of this definition or (g) shares of money market
mutual or similar funds that are registered with the Securities and Exchange
Commission under the Investment Company Act of 1940, as amended, and operated in
accordance with Rule 2a-7 thereunder and that, at the time of such investment,
are rated “Aaa” by Moody’s and/or “AAA” by S&P or invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.
     “Cash Flow” means all amounts received by or on behalf of, or credited to
the Borrower from any source under or in respect of a Lease or otherwise from
the ownership or operation of the Portfolio, including, without limitation,
Monthly Rent, service charges, rentals, Railroad Mileage Credits, delivery costs
reimbursed by a Lessee and cancellation or penalty payments, as well as all
other amounts paid under each Lease or any other Lease Document as
reimbursement, indemnity, fees or commissions, or on account of assumed
financial responsibility or liability or otherwise, other than Excepted
Payments.
     “Casualty” means any Event of Loss or other casualty, loss, damage,
destruction or other similar loss with respect to any Portfolio Railcar or other
item of Collateral.
     “Casualty Insurance Policy” means any insurance policy maintained by or on
behalf of the Borrower covering losses with respect to Casualties involving one
or more Portfolio Railcars or other items of Collateral.
     “Casualty Proceeds” means all proceeds under any Casualty Insurance Policy,
and all other insurance proceeds, damages, awards, claims and rights of action
of the Borrower with respect to any Casualty.
     “Chattel Paper Legend” means the following statement: “COUNTERPART No. ___
OF ___ SERIALLY NUMBERED COUNTERPARTS. TO THE EXTENT THAT THIS DOCUMENT
CONSTITUTES CHATTEL PAPER UNDER THE UNIFORM COMMERCIAL CODE IN EFFECT IN ANY
APPLICABLE JURISDICTION, NO SECURITY INTEREST IN THIS DOCUMENT MAY BE CREATED
THROUGH THE TRANSFER AND POSSESSION OF ANY COUNTERPART OTHER THAN COUNTERPART
NO. 1”.
     “Closing Date” means June 27, 2002.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto, as interpreted by the rules and Treasury Regulations
issued thereunder, in each case as in effect from time to time. Reference to
particular sections of the Code shall be construed also to refer to any
successor sections.
Amended and Restated
Warehouse Loan Agreement

6



--------------------------------------------------------------------------------



 



     “Collateral” means all of the property which is subject or is purported to
be subject to the Liens granted by the Collateral Documents.
     “Collateral Agent” means Wilmington Trust Company in its capacity as
collateral agent and representative for the Protected Parties under the Security
Agreement and the Depository Agreement.
     “Collateral Deficiency” means, as of any date of determination, the Dollar
amount of the excess, if any, of (x) the aggregate outstanding principal amount
of the Loans as of such date over (y) the Borrowing Base calculated as of such
date.
     “Collateral Documents” means, collectively, the Security Agreement, each
Perfection Certificate, the Depository Agreement, the Customer Collections
Account Administration Agreement, any additional pledges, security agreements,
patent, trademark or copyright filings or mortgages required to be delivered
pursuant to the Loan Documents and any instruments of assignment, control
agreements, lockbox letters or other instruments or agreements executed pursuant
to the foregoing.
     “Collection Account” means the Collection Account established by the
Depositary pursuant to the Depository Agreement.
     “Commitment” means, with respect to any Committed Lender, the commitment of
such Lender, in an aggregate principal amount at any time outstanding of up to
such Lender’s Commitment Percentage of the Committed Amount, to make Loans in
accordance with the provisions of Section 2.01, in each case as set forth on
Schedule 1.01 or in the applicable Assignment and Acceptance as its Commitment,
as any such amount may be increased or decreased from time to time pursuant to
this Agreement.
     “Commitment Percentage” means, for each Committed Lender, the percentage
identified as its Commitment Percentage on Schedule 1.01 hereto, as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 11.06(b).
     “Committed Amount” means $400,000,000 or such lesser amount to which the
Committed Amount may be reduced pursuant to Section 2.08.
     “Committed Lender” means a Lender listed on Schedule 1.01 and shown as
having a Commitment hereunder as of the Amendment Closing Date or which
thereafter acquires a Commitment hereunder in accordance with Section 11.06(b).
     “Competitor of the Borrower” means a Person who either (i) is engaged in
the full service railcar leasing or manufacturing business or (ii) has a
material non-passive investment interest (whether held directly or indirectly)
in, or is otherwise an Affiliate of, a Person that is engaged in the full
service railcar leasing or manufacturing business; provided, however, that a
Person which is a commercial bank, savings institution, insurance company, trust
company or national banking association or an Affiliate of any thereof, or a
Person regularly engaged (or a Person which is a Subsidiary of a Person
regularly engaged) in the business of acting as the lessor or equity participant
in a trust or business trust acting as the lessor in net financial leases, in
each case acting for its own account, shall be deemed not to be a Competitor of
the Borrower, unless
Amended and Restated
Warehouse Loan Agreement

7



--------------------------------------------------------------------------------



 



the Borrower and/or the Manager has notified the Agent and each Lender in
writing that such Person is a Competitor of the Borrower.
     “Condemnation” means any taking of property or assets, or any part thereof
or interest therein, for public or quasi-public use under the power of eminent
domain, by reason of any public improvement or condemnation or in any other
manner.
     “Condemnation Award” means all proceeds of any Condemnation or transfer in
lieu thereof with respect to any Portfolio Railcar or other item of Collateral.
     “Conduit Lender” shall mean Beethoven Funding Corporation, Nieuw Amsterdam
Receivables Corporation, Alpine Securitization Corp or any other Lender which is
designated as a Conduit Lender pursuant to Section 11.06(h).
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property or assets is bound.
     “Corporate Base Rate” shall mean for any day, the higher of (i) the prime
rate per annum announced from time to time by Credit Suisse in New York in
effect on such day or (ii) the Federal Funds Rate plus one-half of one percent
(0.50%). (The Corporate Base Rate is not intended to represent the lowest rate
charged by Credit Suisse for extensions of credit.)
     “CP Rate” means, with respect to any portion of a Loan funded and
maintained by a Conduit Lender through the issuance of commercial paper for any
day during any Interest Period, the sum of (i) the rate applicable to such day
in such Interest Period as calculated in the manner specified by such Conduit
Lender in writing to the Agent and the Borrower as such Conduit Lender’s “CP
Rate” plus (ii) the Facility Margin; provided that prior consent of the Borrower
is required before such manner of calculating the CP Rate can go into effect,
which consent may not be unreasonably withheld or delayed.
     “Credit Exposure” has the meaning set forth in the definition of “Required
Lenders” in this Section 1.01.
     “Credit Obligations” means, without duplication:
     (i) all principal of and interest (including, without limitation, any
interest which accrues after the commencement of any bankruptcy or insolvency
proceeding with respect to the Borrower, whether or not allowed or allowable as
a claim under the Bankruptcy Code) on any Loan under, or any Note issued
pursuant to, this Agreement or any other Loan Document;
     (ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by any Facility Party (including,
without limitation, any amounts which accrue after the commencement of any
bankruptcy or insolvency proceeding with respect to such Facility Party, whether
or not allowed or
Amended and Restated
Warehouse Loan Agreement

8



--------------------------------------------------------------------------------



 



allowable as a claim under the Bankruptcy Code) pursuant to this Agreement or
any other Loan Document;
     (iii) all expenses of the Agent and the Collateral Agent as to which the
Agent or the Collateral Agent, as the case may be, has a right to reimbursement
under Section 11.04 of this Agreement or under any other similar provision of
any other Loan Document, including, without limitation, any and all sums
advanced by the Collateral Agent to preserve the Collateral or preserve its
security interests in the Collateral; and
     (iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 11.05 of this Agreement or under any other
similar provision of any other Loan Document;
together in each case with all renewals, modifications, consolidations or
extensions thereof.
     “Creditor” means, without duplication, each Lender, each Derivatives
Creditor, the Agent, each Protected Party and each Indemnitee and their
respective successors and assigns, and “Creditors” means any two or more of such
Creditors.
     “Customer Collections Account Administration Agreement” means the Customer
Collections Account Administration Agreement, dated as of November 12, 2003,
among, inter alios, the Trinity Industries Leasing Company, Trinity Rail Leasing
III, L.P., TRIP Rail Leasing LLC, the TRL-III Transaction Investors identified
on the signature pages thereto, Credit Suisse, New York Branch, Wilmington Trust
Company, and the Borrower, as amended and/or supplemented from time to time.
     “Customer Collections Account Administration Agreement Severance” has the
meaning set forth in Section 6.13(f).
     “Customer Payments Accounts” means the Customer Payments Account referred
to and defined in the Customer Collections Account Administration Agreement.
     “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business), (iv) all obligations of such Person to pay the deferred purchase
price of property or services (other than current accounts payable arising in
the ordinary course of business), (v) the capitalized amount of all Capital
Leases of such Person that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP, (vi) all obligations (other
than obligations in respect of like kind exchanges) of such Person in respect of
securities repurchase agreements or otherwise to purchase securities or other
property which arise out of or in connection with the sale of the same or
substantially similar securities or property, (vii) all non-contingent
obligations (and, for purposes of Section 7.01 and Section 9.01(f), all
contingent obligations) of such Person to reimburse any bank or other Person in
respect of amounts paid under a letter of credit, bankers’ acceptance or similar
instrument, (viii) all obligations of others secured by (or for which the
Amended and Restated
Warehouse Loan Agreement

9



--------------------------------------------------------------------------------



 



holder of such obligations has an existing right, contingent or otherwise, to be
secured by) a Lien on, or payable out of the proceeds of production from, any
property or asset of such Person, whether or not such obligation is assumed by
such Person; provided that the amount of any Debt of others that constitutes
Debt of such Person solely by reason of this clause (viii) shall not for
purposes of this Agreement exceed the greater of the book value or the fair
market value of the properties or assets subject to such Lien, (ix) all Guaranty
Obligations of such Person, (x) all Disqualified Stock of such Person, (xi) all
Derivatives Obligations of such Person and (xii) the Debt of any other Person
(including any partnership in which such Person is a general partner and any
unincorporated joint venture in which such Person is a joint venturer) to the
extent such Person would be liable therefor under Applicable Law or any
agreement or instrument by virtue of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such Debt
provide that such person shall not be liable therefor.
     “Debt Service Coverage Ratio” means, with respect to any Settlement Date,
the ratio of (i) the average of the aggregate amount of Monthly Rent actually
collected and paid into the Collection Account during each of the three most
recent Measuring Periods ended on or prior to the Calculation Date immediately
preceding such Settlement Date to (ii) the sum of (A) the average of the
aggregate amount of (y) interest expense accrued on the Loans plus (z) Liquidity
Fees accrued hereunder, in each case with respect to each of the three most
recent Measuring Periods ended on or prior to the Calculation Date immediately
preceding such Settlement Date plus (B) the average of the aggregate amount of
Monthly Depreciation with respect to each of the three most recent Measuring
Periods ended on or prior to the Calculation Date immediately preceding such
Settlement Date.
     “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.
     “Default Margin” means 375 basis points.
     “Depositary” means Wilmington Trust Company, or a successor thereto
appointed pursuant to the Depository Agreement.
     “Depository Agreement” means the Amended and Restated Depository Agreement,
substantially in the form of Exhibit F hereto, dated as of the Amendment Closing
Date, among the Borrower, the Agent, the Collateral Agent, the Manager and the
Depositary.
     “Depreciated Purchase Price” means with respect to any Railcar at any time,
the original purchase price of such Railcar paid by the Borrower (in the case of
Railcars purchased by the Borrower from a seller other than TILC) or TILC (in
the case of Railcars transferred to the Borrower under the Asset Contribution
and Purchase Agreement) net of the aggregate amount of Monthly Depreciation
accumulated with respect thereto since the date of such acquisition by the
Borrower or TILC, as applicable.
     “Derivatives Agreement” means (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond price or bond index
Amended and Restated
Warehouse Loan Agreement

10



--------------------------------------------------------------------------------



 



swaps or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement and
(ii) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement.
     “Derivatives Creditor” means any Lender or any Affiliate of any Lender from
time to time party to one or more Derivatives Agreements with the Borrower (even
if any such Lender for any reason ceases after the execution of such agreement
to be a Lender hereunder), and its successors and assigns, and “Derivatives
Creditors” means any two or more of such Derivatives Creditors.
     “Derivatives Obligations” of any Person means all obligations (including,
without limitation, any amounts which accrue after the commencement of any
bankruptcy or insolvency proceeding with respect to such Person, whether or not
allowed or allowable as a claim under the Bankruptcy Code) of such Person in
respect of any Derivatives Agreement, excluding any amounts which such Person is
entitled to set-off against its obligations under Applicable Law.
     “Derivatives Termination Value” means, at any date after the termination of
any Derivatives Agreement, after taking into account the effect of any legally
enforceable netting agreements relating to such Derivatives Agreement, the
amount payable by (in which case the amount shall be positive) or payable to (in
which case the amount shall be negative), the Borrower as a result of the
termination of such Derivatives Agreement.
     “Designated Ineligible Type” means with respect to Portfolio Railcars and
Portfolio Leases, Railcars or Leases, as the case may be, which are of a type
which the Agent, in its reasonable discretion, has theretofore designated (by
written notice to the Borrower) as ineligible for inclusion in the Borrowing
Base hereunder.
     “Designated Type” means when used with respect to Railcars, Railcars which
are classified as covered hopper grain cars or as coal cars (each of which shall
be a separate “type” of Railcar).
     “Discretionary Account” means a demand deposit account maintained by the
Borrower and designated and identified to the Agent as the “Discretionary
Account” hereunder.
     “Disqualified Stock” of any Person means any Equity Interest of such Person
which by its terms (or by the terms of any security for which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or otherwise (including an event which would constitute a Change of
Control), (A) matures or is mandatorily redeemable or subject to any mandatory
repurchase requirement, pursuant to a sinking fund or otherwise, (B) is
convertible into or exchangeable for Debt or Disqualified Stock or (C) is
redeemable or subject
Amended and Restated
Warehouse Loan Agreement

11



--------------------------------------------------------------------------------



 



to any repurchase requirement arising at the option of the holder thereof, in
whole or in part, on or prior to the first anniversary of the Termination Date.
     “Dollars” and the sign “$” means lawful money of the United States.
     “Effective Date” means the date this Agreement becomes effective in
accordance with Section 11.21.
     “Eligible Assignee” means (i) any Lender, (ii) any Affiliate of a Lender,
(iii) any Approved Fund and (iv) any other Person (other than a natural Person)
approved by the Agent.
     “Eligible Lease” means, as of any date of determination, a Lease:
     (i) in the form or substantially in the form of Exhibit J-1 or Exhibit J-2
hereto or such other form as may have been approved by the Agent in its
reasonable discretion;
     (ii) which constitutes an operating lease in accordance with GAAP;
     (iii) which represents a transaction with respect to a related Railcar
which is either (A) evidenced by a single lease agreement between the Borrower
and the related Lessee governing only (y) the lease of such specific Railcar and
(z) other identified Railcars which have been or will be transferred
concurrently to the Borrower and are or will become Portfolio Railcars, or
(B) evidenced by a specific schedule to a master lease agreement between the
Borrower and related Lessee, which schedule identifies as the subject of (and
sets forth the specific economic terms of) a lease transaction only as to
(y) such specific Railcar and (z) other identified Railcars which have been or
will be transferred concurrently to the Borrower and are or will become
Portfolio Railcars (i.e., Railcars subject to the same single lease agreement or
single schedule to a master lease agreement have not been and will not be
transferred to the Borrower by virtue of separate or “split” transfers);
     (iv) which is not a Designated Ineligible Type of Lease;
     (v) under which the Lessee is a Person (other than a natural Person)
organized under the laws of the United States (or any state thereof or the
District of Columbia), Canada (or any Province thereof) or Mexico (or any state
thereof), or otherwise approved in writing by the Agent as evidenced by the
approval of the related Funding Package;
     (vi) which provides for payment in Dollars;
     (vii) which complies with all Applicable Laws of the jurisdiction in which
it was originated;
     (viii) which represents the legal, valid and binding obligation of the
Lessee thereunder, is enforceable against such Lessee in accordance with its
terms (subject to bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting creditors’ rights generally and to general
equitable principles) and was duly executed by parties having legal capacity to
do so;
Amended and Restated
Warehouse Loan Agreement

12



--------------------------------------------------------------------------------



 



     (ix) which is not the subject of, and with respect to which there does not
exist and are not overtly threatened, any actions, suits, investigations or
legal, equitable or arbitrative or administrative proceedings against or
adversely affecting any Facility Party, either Partner or the Partnership;
     (x) which has not been satisfied, subordinated or rescinded and remains in
full force and effect; and
     (xi) in respect of which the Security Agreement is effective to create a
valid and perfected first priority Lien in favor of the Collateral Agent,
subject only to Permitted Liens.
     “Eligible Railcar” means, as of any date of determination, a Railcar:
     (i) other than a Railcar which the Agent has determined and has previously
notified the Borrower in writing is of a type which could, if included in the
Portfolio, cause the Loans or any Securitization of Portfolio assets to receive
a long term rating or a shadow rating of below “A” from S&P or below “A2” from
Moody’s or which is otherwise a Designated Ineligible Type of Railcar;
     (ii) other than a Railcar which as of such date of determination, if
leased, is leased to a third party pursuant to a Lease which is not an Eligible
Lease;
     (iii) in respect of which the Security Agreement is effective to create a
valid and perfected first priority Lien in favor of the Collateral Agent,
subject only to Permitted Liens; and
     (iv) other than a Railcar (it being understood and agreed that Railcars
deemed ineligible under this clause (iv) shall be excluded from the “Eligible
Railcars” in descending order by age, beginning with the oldest Portfolio
Railcar) which, when taken together with all of the other Portfolio Railcars,
causes the weighted average age (weighted by Fair Market Values) of all Eligible
Portfolio Railcars from their respective dates of manufacture to exceed six
years.
     “Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (i) the protection of health, safety, and
the environment, (ii) the conservation, management, damage to or use of natural
resources and wildlife, (iii) the protection or use of surface water and
groundwater or (iv) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety
Amended and Restated
Warehouse Loan Agreement

13



--------------------------------------------------------------------------------



 



and Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of
1990, 33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of
1986, 42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC
4321 et seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et
seq., any analogous implementing or successor law, any comparable state, local
and regional laws, and any amendment, rule, regulation, order or directive
issued thereunder.
     “Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.
     “Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any debt securities
convertible into such Equity Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means: (i) a Reportable Event with respect to a Pension Plan;
(ii) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA; (iii) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (iv) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (v) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (vi) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
     “Eurodollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any other entity succeeding
to the functions currently performed thereby) for
Amended and Restated
Warehouse Loan Agreement

14



--------------------------------------------------------------------------------



 



determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion Dollars in
respect of “Eurocurrency liabilities”, whether or not a Lender has any
Eurocurrency liabilities subject to such reserve requirement at that time. Loans
shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credits for
prorations, exceptions or offsets that may be available from time to time to a
Lender. The Adjusted Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.
     “Event of Default” has the meaning set forth in Section 9.01.
     “Event of Loss”, with respect to any Portfolio Railcar, means any of the
following events:
     (a) during the term of any Lease with respect to such Railcar, such events
with respect to such Railcar as are included in the definition of “Destroyed”,
“Event of Loss”, “Total Loss” or any equivalent term, as the case may be, in
such Lease; and
     (b) when no Lease of such Railcar is in effect, any of the following events
with respect to such Railcar:
     (i) loss of the such Railcar or the use of such Railcar for a period in
excess of 180 days due to destruction of or damage to such property or any other
casualty which renders repair uneconomic or which renders such property
permanently unfit for normal use;
     (ii) any damage to such Railcar which results in the receipt of Casualty
Proceeds by the Agent or the Collateral Agent with respect to such Railcar on
the basis of an actual, constructive or compromised total loss;
     (iii) the theft or disappearance of such Railcar for a period in excess of
180 consecutive days;
     (iv) the confiscation, seizure of or requisition or taking of title to or
other Condemnation of such Railcar by any Governmental Authority other than an
instrumentality or agency of the United States whose obligations bear the full
faith and credit of the United States, for a period of more than 365 consecutive
days; or
     (v) as a result of any law, rule, regulation, order or other action by the
STB or other Governmental Authority having jurisdiction, use of such Railcar in
the normal course of business of rail transportation is prohibited for a period
of longer than 365 consecutive days.
     “Excepted Payments” means “excepted payments” or “excluded payments” (as
such terms or similar terms are defined and used in any Portfolio Lease) payable
to or for the benefit of the Borrower, the Manager, the Agent, the Collateral
Agent or any Lender (or any similar party as defined and used in such Lease),
including, without limitation, (i) proceeds of public liability insurance (or
other insurance maintained by or on behalf of the Borrower for its own
Amended and Restated
Warehouse Loan Agreement

15



--------------------------------------------------------------------------------



 



account) payable to or for the benefit of the Borrower or the Lessee (or
governmental indemnities in lieu thereof) and (ii) any rights to enforce and
collect the same.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Excluded Assets Amount” means, as of any date of determination, the sum
(without duplication) of the following amounts (including in such calculation,
if calculated on a Funding Date, amounts in respect of Eligible Railcars which
will become Portfolio Railcars on such Funding Date, but excluding amounts in
respect of any Eligible Railcars which will cease to be Portfolio Railcars at
the time of such determination pursuant to Section 8.10 of the Security
Agreement or otherwise)
     (i) the amount by which (x) the Aggregate FMV of all Eligible Railcars
which are either (A) not subject to a Lease or (B) subject to a Lease with
respect to which payment obligations owed by the applicable Lessee, which in
aggregate exceed more than 5 percent of the aggregate Monthly Rent then payable
by such Lessee under such Lease, are more than 120 days past the stated due
dates for such payment obligations, exceeds (y) 5%of the Adjusted Facility
Amount; plus
     (ii) for each single Lessee whose unsecured, unsubordinated, non-credit
enhanced long-term indebtedness for money borrowed is rated at least BBB- by S&P
and Baa3 by Moody’s, the amount by which (x) the Aggregate FMV of all Eligible
Railcars subject to one or more Eligible Leases to such Lessee exceeds (y) 20%
of the Adjusted Facility Amount; plus
     (iii) the amount by which (x) the Aggregate FMV of all Eligible Railcars
subject to one or more Eligible Leases to Lessees whose unsecured,
unsubordinated, non-credit enhanced long-term indebtedness for money borrowed is
rated lower than BBB- by S&P or Baa3 by Moody’s exceeds (y) 60% of the Adjusted
Facility Amount; plus
     (iv) for each single Lessee whose unsecured, unsubordinated, non-credit
enhanced long-term indebtedness for money borrowed is rated below BBB- by S&P or
Baa3 by Moody’s, the amount by which (x) the Aggregate FMV of all Eligible
Railcars subject to one or more Eligible Leases to such Lessee exceeds (y) 12.5%
of the Adjusted Facility Amount; plus
     (v) the amount by which (x) the Aggregate FMV of all Eligible Railcars
leased by the five Lessees who, collectively, lease Eligible Railcars having the
greatest Aggregate FMV, exceeds (y) 50% of the Adjusted Facility Amount; plus
     (vi) the amount by which (x) the Aggregate FMV of all Eligible Railcars
which are leased to Lessees domiciled outside the United States exceeds (y) 15%
of the Adjusted Facility Amount; plus
Amended and Restated
Warehouse Loan Agreement

16



--------------------------------------------------------------------------------



 



     (vii) the amount by which (x) the Aggregate FMV of all Eligible Railcars
which are leased to Lessees domiciled in Mexico exceeds (y) 5% of the Adjusted
Facility Amount; plus
     (viii) the Aggregate FMV of all Eligible Railcars which are subject to one
or more Eligible Leases to Lessees who are then subject to any proceeding of the
type described in Section 9.01(g); plus
     (ix) the amount by which (x) the Aggregate FMV of all (A) 70-ton boxcars
and (B) steel coal cars exceeds (y) 3% of the Adjusted Facility Amount; plus
     (x) the amount by which (x) the Aggregate FMV of all Specialty Railcars
exceeds (y) 5% of the Adjusted Facility Amount; plus
     (xi) the amount by which (x) the Aggregate FMV of all covered hopper cars
with a gross rail load of 263,000 lbs. or less exceeds (y) 10% of the Adjusted
Facility Amount; plus
     (xii) the maximum amount by which (x) the Aggregate FMV of all Railcars
that are leased to all Lessees categorized in any Industry Group (determined as
of the commencement of each Lease) exceeds (y) an amount equal to the product of
(A) the Industry Concentration Percentage for such Industry Group times (B) the
Adjusted Facility Amount (provided that, to the extent that a positive amount is
calculated for any Industry Group under this clause (xii), only the highest
positive amount calculated for any single Industry Group pursuant to this clause
(xii) shall be deemed to be an “Excluded Assets Amount” under this clause (xii)
and all other amounts shall be disregarded); plus
     (xiii) the Aggregate FMV of all Eligible Railcars which are, or which are
subject to one or more Eligible Leases which are, subject to any Lien other than
Permitted Liens; plus
     (xiv) the Aggregate FMV of all Eligible Railcars which otherwise fail to
meet the specifications and requirements established from time to time by, or
are otherwise deemed excluded from the Borrowing Base by, the Agent, in each
case in its reasonable discretion and following written notice by the Agent to
the Borrower and the Manager of such specifications and/or requirements or
deemed exclusions.
     “Facility Margin” means (i) at any time during the Availability Period, 75
basis points and (ii) thereafter, 75 basis points plus an additional 25 basis
points for each period of three consecutive Interest Periods during which any
Loan remains outstanding.
     “Facility Party” means each of the Manager and the Borrower, and “Facility
Parties” means both of the foregoing.
     “Failed Lender” has the meaning set forth in Section 2.03(e).
     “Failed Loan” has the meaning set forth in Section 2.03(e).
Amended and Restated
Warehouse Loan Agreement

17



--------------------------------------------------------------------------------



 



     “Failed Loan Amount” has the meaning set forth in Section 2.03(e).
     “Fair Market Value” means, with respect to any Railcar, the lesser of
(i) the Appraised Fair Market Value as set forth in the Independent Appraisal
with respect thereto then most recently delivered to the Agent (if any) and
(ii) the Depreciated Purchase Price of such Railcar.
     “Federal Funds Rate” means for any day the rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to Credit Suisse, New
York Branch, on such day on such transactions as determined by the Agent.
     “Financing Notice” means a notice in substantially the form of Exhibit A-4
hereto, with appropriate insertions.
     “Follow-On Lease” has the meaning specified in Section 6.12.
     “FRA” means the Federal Railroad Administration Rules and Regulations, as
such regulations are amended from time to time, or corresponding provisions of
future regulations.
     “Funding Date” means each date on which a Loan is made to the Borrower in
accordance with this Agreement.
     “Funding Losses” has the meaning set forth in Section 3.04.
     “Funding Package” means with respect to each Railcar:
          (i) all related Lease Documents;
          (ii) an Independent Appraisal, if required under Section 6.10;
          (iii) a Physical Inspection Report, if required under Section 6.10;
          (iv) the following information:
     (A) the Manufacturer, type, model and car number, including whether such
Railcar is a Designated Type;
     (B) the Mark that is, or after acquisition by the Borrower will be
applicable to such Railcar and the identity of the registered holder of such
Mark;
     (C) the Lessee or proposed Lessee, if applicable, and the primary Industry
in which such Railcar operates;
Amended and Restated
Warehouse Loan Agreement

18



--------------------------------------------------------------------------------



 



     (D) the seller of the Railcar and whether it is an Affiliate of the
Borrower;
     (E) the proposed Purchase Price and information on any material
modifications (including, but not limited to, prospective material
modifications) to the Railcar that relate to such Purchase Price;
     (F) the terms of the Lease or proposed Lease, if any, with respect to such
Railcar, including, without limitation, the terms, Monthly Rent, maintenance
reserves (if any), security deposit (if any), return conditions and detailed
financial and credit information regarding the Lessee or proposed Lessee;
     (G) if Trinity or any of its Affiliates then owns or owned such Railcar at
any time prior to the purchase of such Railcar by the Borrower, (A) the dates of
such ownership, (B) the purchase price paid by Trinity and/or any such Affiliate
for such Railcar and (C) such further information as the Agent may reasonably
request;
     (H) search reports as of a recent date from all public offices (including,
without limitation, the STB and the Office of the Registrar General of Canada)
in which a filing or recording is required or would be effective to perfect a
Lien on the interests of the Borrower or the applicable seller in such Railcar
and any related Lease; and
     (I) if such Railcar is then subject to a Lien of record of any Person,
information regarding all such Liens including, but not limited to, (A) the name
of such lienholder, (B) a description of the collateral granted to such
lienholder to secure each such Lien and (C) the payoff amount required to
satisfy each such Lien; and
     (v) a memorandum addressed to the Agent and each Lender describing all
material differences, if any, between any related Lease and the applicable form
of Lease attached hereto as Exhibit J-1 or J-2;
provided that to the extent one or more Lease Documents relating to a Railcar
that is or is intended to be subject to a Lease that will become a Portfolio
Lease on the applicable Funding Date has not been executed at the time such
Funding Package is delivered to the Agent, drafts of such documents may be
included in such Funding Package, and provided, further, that if drafts of the
foregoing are submitted, final versions of such documents must be received by
the Agent at least three days prior to the applicable Funding Date.
     “GAAP” means at any time generally accepted accounting principles as then
in effect in the United States, applied on a basis consistent (except for
changes with which TILC’s independent public accountants have concurred) with
the financial statements of TILC delivered to the Lenders at the Closing
pursuant to Section 4.01(m).
Amended and Restated
Warehouse Loan Agreement

19



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any federal, state, local, provincial or
foreign government, authority, agency, central bank, quasi-governmental or
regulatory authority, court or other body or entity, and any arbitrator with
authority to bind a party at law.
     “Granting Lender” has the meaning specified in Section11.06(h).
     “Guaranty Obligation” means, with respect to any Person, without
duplication, any obligation (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guarantying,
intended to guaranty, or having the economic effect of guarantying, any Debt of
any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (i) to purchase
any such Debt or other obligation or any property constituting security
therefor, (ii) to advance or provide funds or other support for the payment or
purchase of such indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Debt of such other Person, (iii) to lease or purchase
property, securities or services primarily for the purpose of assuring the owner
of such Debt or (iv) to otherwise assure or hold harmless the owner of such Debt
or obligation against loss in respect thereof. The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Debt in respect of which such Guaranty
Obligation is made.
     “Hedging Event” means:
     (i) the occurrence and continuation of any of the following at any time
during the Availability Period:
     (A) on any Settlement Date, the London Interbank Offered Rate commencing on
such Settlement Date equals or exceeds 6.00%;
     (B) on any Settlement Date, the Two Year USD Swap Rate equals or exceeds
6.50%; or
     (C) receipt by the Borrower or the Agent of notification by any Rating
Agency that entering into an Acceptable Derivatives Agreement is necessary in
order to retain the then current rating by such Rating Agency of the Loans; or
     (ii) at any time, the occurrence of any Event of Default or Manager Event
of Default, or the occurrence of the third Scheduled Payment Date.
     “Illegality Event” has the meaning specified in Section 3.02.
     “Increased Cost” has the meaning specified in Section 3.03(a).
     “Indemnified Liabilities” has the meaning set forth in Section 11.05.
     “Indemnitee” has the meaning set forth in Section 11.05.
Amended and Restated
Warehouse Loan Agreement

20



--------------------------------------------------------------------------------



 



     “Independent Appraisal” means a document executed by an Independent
Appraiser setting forth the Appraised Fair Market Value of the item of equipment
being appraised and the data and explanation, all in reasonable detail,
supporting such Appraised Fair Market Value.
     “Independent Appraiser” means RailSolutions, Inc., or, in substitution of
any of the foregoing appraiser, any independent railcar appraisal expert of
recognized standing selected by the Agent in consultation with, and satisfactory
to, the Borrower; provided that no such consultations with, or satisfaction of,
the Borrower shall be required so long as a Default, a Manager Event of Default
or an Event of Default shall have occurred and be continuing.
     “Industry” means any industry listed in column I of Schedule A hereto.
     “Industry Concentration Percentage” means, with respect to an Industry
Group, the percentages listed in column II of Schedule A hereto that correspond
to the Industry of such Industry Group.
     “Industry Group” means Railcars that operate primarily in a particular
Industry (as certified by the Borrower and the Manager in each Borrowing Base
Certificate).
     “Insolvency Event” means any condition or event set forth in
Section 9.01(g).
     “Insurance Management Agreement” means the Amended and Restated Insurance
Management Agreement, substantially in the form of Exhibit I hereto, dated as of
the Amendment Closing Date, between the Borrower and the Manager.
     “Interchange Rules” means the interchange rules and supplements thereto
promulgated by the A.A.R., as in effect from time to time.
     “Interest Period” means (i) initially, the period from the Amendment
Closing Date to the first Calculation Date, and (ii) thereafter, the period from
the last day of the immediately preceding Interest Period to the next succeeding
Calculation Date; provided that the final Interest Period shall end on but
exclude the Termination Date.
     “Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Debt, securities or otherwise) of assets,
Equity Interests, bonds, notes, debentures, time deposits or other securities of
such other Person, (ii) any deposit with, or advance, loan or other extension of
credit to or for the benefit of such Person (other than deposits made in
connection with the purchase of equipment or inventory in the ordinary course of
business) or (iii) any other capital contribution to or investment in such
Person, including by way of Guaranty Obligations of any obligation of such
Person, any support for a letter of credit issued on behalf of such Person
incurred for the benefit of such Person or any release, cancellation, compromise
or forgiveness in whole or in part of any Debt owing by such Person.
     “Lease” means, with respect to any Railcar, (i) any lease entered into by
the Borrower, as lessor, and any and all supplements and amendments related
thereto or (ii) any such lease transferred to the Borrower pursuant to a Sale
Agreement.
Amended and Restated
Warehouse Loan Agreement

21



--------------------------------------------------------------------------------



 



     “Lease Default” means the occurrence of any default (other than a default
which has been waived in compliance with Section 7.14, excluding the proviso
therein) under a Lease which is not or has not become, through the giving of
notice and/or passage of time or otherwise, a Lease Event of Default.
     “Lease Documents” means (i) each of the Leases, Notices of Lease
Assignments, Lessee Consents and Sale Agreements and (ii) each other document,
certificate or opinion delivered or caused to be delivered to or for the benefit
of the Borrower pursuant thereto.
     “Lease Event of Default” means any default (other than a default which has
been waived with the specific written consent of the Agent under Section 7.14,
excluding the proviso thereof) under a Lease which, through the giving of
notice, the passage of time or otherwise, has become an “event of default” or
similar term (as defined and used in such Lease) thereunder, it being the
intention that a Lease Event of Default shall mean a default under a Lease as to
which the cure period, if any, has expired or which has no cure period.
     “Legal Final Maturity Date” means the 30th anniversary of the Amendment
Closing Date.
     “Lender” means each Committed Lender and each Eligible Assignee which
acquires or funds a Commitment or Loan pursuant to Section 11.06(b) or 11.06(h),
and their respective successors.
     “Lessee” means any lessee under any Lease.
     “Lessee Consent” means, with respect to any Lease, a consent, executed by
the respective Lessee, to the assignment of such Lease to the Borrower and to
the grant of the security interest in such Lease to the Collateral Agent, in
each case without any material qualifications.
     “Lessor Rights Notice” has the meaning set forth in the Form of Notice of
Lease Assignment in the form of Exhibit E-4 hereto or the Form of Lessee Consent
and Agreement in the form of Exhibit E-3 hereto, as the case may be.
     “Lien” means, with respect to any asset, any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement or memorandum of lien under the Uniform Commercial
Code or comparable laws of any jurisdiction), including the interest of a
purchaser of accounts receivable, chattel paper, payment intangibles or
promissory notes. For the avoidance of doubt, a security interest granted by a
Lessee on such Lessee’s leasehold interest with respect to any Railcar shall not
be a “Lien” for purposes of this Agreement so long as such grant would not
entitle the grantee to any interest in such Railcar (other than an interest in
the Lessee’s leasehold interest as evidenced by the Lease) under Applicable Law.
     “Liquidity Fee” has the meaning set forth in Section 2.09(a).

Amended and Restated
Warehouse Loan Agreement

22



--------------------------------------------------------------------------------



 



     “Liquidity Reserve Account” means the Liquidity Reserve Account established
by the Depositary pursuant to the Depository Agreement.
     “Liquidity Reserve Target Amount”, as calculated on any Calculation Date,
means an amount equal to twelve times the aggregate interest expense payable on
the Loans for the Interest Period ending on such Calculation Date.
     “Liquidity Reserves” means amounts deposited in the Liquidity Reserve
Account.
     “Loan” means a loan made under Section 2.01.
     “Loan Documents” means this Agreement, the Notes, the Performance Guaranty
and the Collateral Documents, collectively, and all other related agreements and
documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto, in each case as the same may be amended, modified or supplemented from
time to time.
     “London Interbank Offered Rate” means, for any Interest Period:
     (i) the rate per annum equal to the rate determined by the Agent to be the
offered rate that appears on the page of the Reuters screen (or any successor
thereto) that displays an average British Bankers Association Interest
Settlement Rate for one-month deposits in Dollars (for delivery on the first day
of such Interest Period), determined as of approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period; or
     (ii) if the rate referred to in clause (i) above does not appear on such
Reuters page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Agent to be the offered rate
that appears on such other page or service that displays an average British
Bankers Association Interest Settlement Rate for one-month deposits in Dollars
(for delivery on the first day of such Interest Period), determined as of
approximately 11:00 A.M. two Business Days prior to the first day of such
Interest Period; or
     (iii) if the rates referenced in the preceding clauses (i) and (ii) are not
available, the rate per annum determined by the Agent as the rate of interest
(rounded upwards to the next 1/16th of 1%) at which one-month deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Loans held by Credit Suisse, New York Branch,
as would be offered by the principal London Office of Credit Suisse to major
banks in the offshore Dollar market at their request at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period;
or
     (iv) the rates referenced in the preceding clauses (i), (ii) and (iii) are
not available or are not established for any reason for any Interest Period, the
“London Interbank Offered Rate” shall equal the Corporate Base Rate for each day
during such Interest Period.

Amended and Restated
Warehouse Loan Agreement

23



--------------------------------------------------------------------------------



 



     “Maintenance Reserve Account” means the Maintenance Reserve Account
established by the Depositary pursuant to the Depository Agreement.
     “Management Agreement” means the Management Agreement, substantially in the
form of Exhibit H hereto, dated as of the date hereof, among the Borrower, the
Agent and the Manager.
     “Management Documents” means the Management Agreement, the Insurance
Management Agreement, the Administrative Services Agreement and the Marks
Company Servicing Agreement, collectively.
     “Manager” means TILC, and its successors and permitted assigns.
     “Manager Advances” means any advance (other than any advance giving rise to
a Reimbursement Amount) made by the Manager (from time to time in the Manager’s
sole discretion) to the Borrower in respect of one or more delinquent Lease
payments which the Manager determines will ultimately be recoverable to be
deposited in the Collection Account on any Settlement Date or otherwise.
Outstanding Manager Advances shall bear interest at a rate per annum equal to
the Applicable Rate and shall be repaid on each Settlement Date in the order of
priority of payments set forth in the applicable provisions of Section 2.07(c).
     “Manager Default” means a “Manager Default” as defined in the Management
Agreement.
     “Manager Event of Default” means a “Manager Event of Default” as defined in
the Management Agreement.
     “Manager’s Fee” means as of any Settlement Date an amount equal to (i) the
Base Component (as defined in the Management Agreement), without giving effect
to any adjustment, amendment or other modification thereto not expressly
approved in writing by the Agent (acting with the consent of the Required
Lenders), if the Manager is TILC or one of its Affiliates, (ii) such other
percentage as may be agreed among the Manager, the Borrower and the Required
Lenders, if the Agent or one of its Affiliates is the Manager or (iii) such
other percentage as may be agreed among the Manager, the Borrower and the Agent,
if the Manager is not TILC, the Agent or one of their Affiliates, in each case
of clause (ii) or (iii) the Monthly Rent actually collected under the Portfolio
Leases during the measuring period ending on the Calculation Date immediately
preceding such Settlement Date.
     “Manufacturer” means the relevant manufacturer of each Railcar.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation U.
     “Marks” means identification marks of Railcars.
     “Marks Company” means Trinity Marks Company, a Delaware business trust, and
its successors.

Amended and Restated
Warehouse Loan Agreement

24



--------------------------------------------------------------------------------



 



     “Marks Company Delaware Trustee” means Wilmington Trust Company, in its
capacity as Delaware trustee for the Marks Company, and its successor or
successors in such capacity.
     “Marks Company Interests” means all beneficial interests, including,
without limitation all special units of beneficial interests, now or hereafter
issued to or for the benefit of the Borrower representing the right of the
Borrower to receive payments of all Railroad Mileage Credits received by the
Marks Company in respect of Portfolio Railcars.
     “Marks Company Servicing Agreement” means the Management and Servicing
Agreement dated as of May 17, 2001 between TILC and the Marks Company, as
amended by the First Amendment to the Management and Servicing Agreement, dated
as of December 28, 2001, between TILC and the Marks Company.
     “Marks Company Trust Agreement” means the Amended and Restated Marks
Company Trust Agreement dated as of May 17, 2001 between TILC, as Settlor, UTI
Trustee and Initial Beneficiary, and Wilmington Trust Company, as Delaware
Trustee.
     “Material Adverse Effect” means (i) any material adverse effect upon the
operations, business, properties or condition (financial or otherwise) of
Trinity or any Facility Party (after taking into account any applicable
insurance and any applicable indemnification (to the extent the provider of such
insurance or indemnification has the financial ability to support its
obligations with respect thereto and is not disputing or refusing to acknowledge
the same), (ii) a material adverse effect on the ability of Trinity, the
Borrower or any other Facility Party to consummate the transactions contemplated
hereby to occur on the Closing Date or the Amendment Closing Date, (iii) a
material impairment of the ability of Trinity or any Facility Party to perform
any of its obligations under any Transaction Document or (iv) a material
impairment of the rights and benefits of the Lenders under any Loan Document.
     “Measuring Period”, as determined with respect to any Settlement Date,
means the period from the second preceding Calculation Date to the then most
recent Calculation Date.
     “Modifications and Improvements Accounts” means the Modifications and
Improvements Account established by the Depositary pursuant to the Depository
Agreement.
     “Monthly Depreciation” means with respect to any Measuring Period, the
aggregate depreciation expense of the Borrower for such Measuring Period in
respect of the Portfolio Railcars, calculated for each such Railcar based upon
the original purchase price therefor paid by the Borrower (in the case of
Railcars purchased by the Borrower from a seller other than TILC) or TILC (in
the case of Railcars transferred to the Borrower under the Asset Contribution
and Purchase Agreement), using the straight-line method of depreciation and
assuming a 10% residual value and a useful life of 35 years from the date of
manufacture.
     “Monthly Rent” means the aggregate amount of monthly “Basic Rent” payments
(or other similar term used to describe scheduled monthly payments) actually
paid by each Lessee under the applicable Lease plus the aggregate amount (if
any) applied from Security Deposits to cover such “Basic Rent” payments;
provided that if any Lease requires scheduled payments of rent other than on a
monthly basis, an amount of such rent shall be allocated to each month on a pro
rata basis for the purpose of determining the aggregate amount of “Monthly
Rent”.

Amended and Restated
Warehouse Loan Agreement

25



--------------------------------------------------------------------------------



 



     “Monthly Report” means a report by the Manager in substantially the form of
Exhibit A-5 hereto or such other form as may hereafter be agreed by the Manager
and the Agent, with appropriate insertions, or with such other changes as may be
reasonably agreed to by the Agent.
     “Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation,
and its successors or, absent any such successor, such nationally recognized
statistical rating organization as the Borrower and the Agent may select.
     “Net Cash Proceeds” means:
     (i) with respect to any Asset Disposition (other than pursuant to a
Securitization), (A) the gross amount of cash proceeds (including Casualty
Proceeds and Condemnation Awards in the case of any Event of Loss or
Condemnation) actually paid to or actually received by the Borrower in respect
of such Asset Disposition (including any cash proceeds received as income or
other proceeds of any noncash proceeds of any Asset Disposition as and when
received), less (B) the sum of (x) the amount, if any, of all taxes (other than
income taxes) (to the extent that the amount of such taxes shall have been set
aside for the purpose of paying such taxes when due), and customary fees,
brokerage fees, commissions, costs and other expenses (excluding all such fees,
brokerage fees, commissions, costs and other expenses payable to any Affiliates
of the Borrower other than as reimbursement for such amounts incurred for the
benefit of the Borrower and paid by such Affiliates to unrelated third parties
on behalf of the Borrower) that are incurred in connection with such Asset
Disposition and are payable by the Borrower, but only to the extent not already
deducted in arriving at the amount referred to in clause (i)(A) above, plus (y)
appropriate amounts that must be set aside as a reserve in accordance with GAAP
against any liabilities associated with such Asset Disposition; and
     (ii) with respect to any Securitization, the gross amount of cash proceeds
paid to or received by the Borrower in respect of the closing of such
Securitization, net of underwriting discounts and commissions or placement fees,
investment banking fees, legal fees, consulting fees, accounting fees and other
customary fees and expenses directly incurred by the Borrower in connection
therewith (other than those payable to any Affiliate of the Borrower).
     “Non-U.S. Lender” has the meaning set forth in Section 3.01(d).
     “Note” means a promissory note, substantially in the form of Exhibit B
hereto, evidencing the obligation of the Borrower to repay outstanding Loans, as
such note may be amended, modified, supplemented, extended, renewed or replaced
from time to time.
     “Notice of Borrowing” means a request by the Borrower for a Borrowing,
substantially in the form of Exhibit A-2 hereto.
     “Notice of Lease Assignment” means a Notice of Lease Assignment,
substantially in the form of Exhibit E-4 hereto.

Amended and Restated
Warehouse Loan Agreement

26



--------------------------------------------------------------------------------



 



     “Obligations” means, at any date, (i) all Credit Obligations and (ii) all
Derivatives Obligations of the Borrower owed or owing to any Derivatives
Creditor.
     “Organization Documents” means: (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (ii) with respect to
any limited liability company, the certificate of formation and operating
agreement (or articles of organization, as the case may be); and (iii) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state or other jurisdiction of its formation, in each case as
amended from time to time.
     “Other Taxes” has the meaning set forth in Section 3.01(b).
     “Part” or “Parts” means all appliances, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature, which may from
time to time be installed on, incorporated in or attached to, a Railcar and, so
long as such items remain subject to this Agreement, all such items which are
subsequently removed therefrom and which are owned by the Borrower.
     “Partners” means TILX GP II, LLC, a Delaware limited liability company, as
general partner, TILX LP II, LLC, a Delaware limited liability company, as
limited partner, and their respective successors.
     “Partnership” means Trinity Rail Leasing II, L.P., a Delaware limited
partnership, and its successors.
     “Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended and supplemented from time to
time.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.
     “Perfection Certificate” means a certificate, substantially in the form of
Exhibit E-2 to this Agreement, completed and supplemented with the schedules and
attachments contemplated thereby to the satisfaction of the Agent and duly
executed by a Responsible Officer of the Borrower or TILC, as applicable.
     “Performance Guaranty” means the Amended and Restated Performance Guaranty,
substantially in the form of Exhibit G hereto, dated as of the Amendment Closing
Date, by Trinity in favor of the Collateral Agent for the benefit of the
Lenders.
     “Permit” means any license, permit, franchise, right or privilege,
certificate of authority or order, or any waiver of the foregoing, issued or
issuable by any Governmental Authority.
     “Permitted Interim Outstanding Principal Amount” means (a) with respect to
the first Scheduled Payment Date, two-thirds (2/3) of the outstanding principal
balance of the Loans as of

Amended and Restated
Warehouse Loan Agreement

27



--------------------------------------------------------------------------------



 



the Revolving Termination Date, (b) with respect to the second Scheduled Payment
Date, one-third (1/3) of the outstanding principal balance of the Loans as of
the Revolving Termination Date and (c) with respect to the third Scheduled
Payment Date, 0% of the outstanding principal balance of the Loans as of the
Revolving Termination Date.
     “Permitted Liens” means with respect to any Portfolio Railcar: (i) the
Liens granted by the Borrower to the Collateral Agent under the Loan Documents;
(ii) the respective rights of a Lessee under the Lease with respect to such
Railcar (including, for the avoidance of doubt, the rights of any sublessee of
the Lessee, to the extent such sublease was entered into in accordance with the
Lease); (iii) Liens for Taxes payable by the Borrower either not yet due or
being contested in good faith by appropriate proceedings diligently conducted so
long as such proceedings do not involve any imminent danger of the sale,
forfeiture or loss of such Railcar or any interest therein; (iv) materialmen’s,
suppliers’, mechanics’, workmen’s, repairmen’s, employees’ or other like Liens
arising in the ordinary course of business for amounts the payment of which is
either not yet delinquent or is being contested in good faith by appropriate
proceedings diligently conducted so long as such proceedings do not involve any
imminent danger of the sale, forfeiture or loss of such Railcar or any interest
therein; (v) Liens arising out of judgments or awards against the Borrower that
do not give rise to any Default or Event of Default and with respect to which
there shall have been secured a stay of execution pending such appeal or review;
and (vi) customary salvage and similar rights of insurers under policies of
insurance maintained with respect to the Collateral.
     “Person” means an individual, a corporation, a partnership, an association,
a limited liability company, a trust or an unincorporated association or any
other entity or organization, including a government or political subdivision or
an agency or instrumentality thereof.
     “Physical Inspection Report” means with respect to each Railcar, a physical
inspection report of an independent inspector mutually acceptable to the
Borrower and the Agent, which report shall set forth, among other things, the
total number of hours and miles with respect to such Railcar.
     “Portfolio” means, collectively, all of the Portfolio Railcars and the
Portfolio Leases.
     “Portfolio Lease” means a Lease with respect to a Portfolio Railcar.
     “Portfolio Railcars” means a Railcar which is owned by the Borrower and
which has been funded in whole or in part by a Loan hereunder or included as a
Replacement Railcar or otherwise added to the Portfolio in accordance with
Sections 2.02(a) and (b).
     “Protected Party” means, without duplication, the Agent, the Collateral
Agent, the Depository, each Creditor, each Support Party and any participant,
successor or permitted assign of any thereof.
     “Purchase Price” means, with respect to any Railcar, the aggregate purchase
price payable by the Borrower under the applicable Sale Agreement for such
Railcar, as such purchase price is certified in the applicable Request.

Amended and Restated
Warehouse Loan Agreement

28



--------------------------------------------------------------------------------



 



     “Railcar” means a covered hopper car, tank car, boxcar, flat car or other
railcar or unit of railroad rolling stock (other than a locomotive), including
(i) any and all Parts relating thereto and (ii) any Replacement Railcars and any
and all Parts relating thereto, together with any and all accessions, additions,
improvements and replacements from time to time incorporated or installed in any
item thereof and together with all options, warranties, service contracts,
program services, test rights, maintenance rights, support rights, improvement
rights and indemnifications relating to any of the foregoing.
     “Railcar Documentation” means with respect to each Railcar, (i) the
documents (including microfilm), data, manuals, diagrams and other written
information originally furnished by the Manufacturer and/or the seller thereof
on or about the relevant Funding Date, (ii) the documents, records, logs and
other data maintained (or required to be maintained) in respect of the Railcars
pursuant to the terms of Leases related to such Railcars during the term of such
Leases, (iii) the documents, records, logs and other data maintained (or
required to be maintained) in respect of the Railcars pursuant to any Applicable
Law and (iv) the documents, records, logs and other data maintained (or
recommended to be maintained) in respect of the Railcars pursuant to the
applicable Manufacturer’s recommendations.
     “Railroad Mileage Credits” means the mileage credit payments made by the
railroads under their applicable tariffs to the owner of the Marks on the
Railcar.
     “Rating Agency” means each statistical rating organization, if any, then
rating the Loans.
     “Register” has the meaning set forth in Section 11.06(d).
     “Regulation O, T, U or X” means Regulation O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as amended, or any
successor regulation.
     “Reimbursable Amounts” has the meaning set forth in the Management
Agreement.
     “Reimbursement Amount” has the meaning specified in Section 2.07(c)(i).
     “Replacement Railcar” means (i) with respect to any Lease, a Railcar that
qualifies under the terms of such Lease to replace a Railcar subject to such
Lease and to thereby become a “car” as defined in such Lease and (ii) with
respect to Railcars not subject to a Lease, a Railcar or Railcars having (in the
aggregate) a Fair Market Value, age and utility at least equal to, and being in
at least as good an operating and maintenance condition as, and having been
maintained in a substantially similar or better manner as, the Railcar being
replaced (assuming that such Railcar had been maintained in accordance with this
Agreement).
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
     “Request” means a Request in substantially the form attached hereto as
Exhibit A-1, with appropriate insertions, or with such other changes as may be
reasonably agreed to by the Agent.
     “Required Lenders” means, collectively, (x) the Agent and (y) Lenders whose
aggregate Credit Exposure (as hereinafter defined) constitutes more than 70% of
the Credit Exposure of all

Amended and Restated
Warehouse Loan Agreement

29



--------------------------------------------------------------------------------



 



Lenders at such time. For purposes of the preceding sentence, the term “Credit
Exposure” as applied to each Lender shall mean (i) in the case of a Committed
Lender at any time prior to the termination of the Commitments, the difference
of (A) the Commitment Percentage of such Lender multiplied by the Committed
Amount less (B) the aggregate principal amount of all outstanding Loans funded
by a Conduit Lender on behalf of such Committed Lender, and (ii) in the case of
a Conduit Lender and in the case of a Committed Lender at any time after the
termination of the Commitments, the aggregate principal balance of the
outstanding Loans of such Lender.
     “Required Time Period” means:
     (i) in respect of any Hedging Event listed in clauses (i)(A) or (i)(B) of
the definition thereof, the period of 20 Business Days from (but excluding) the
Settlement Date on which such event occurs;
     (ii) in respect of any Hedging Event listed in clause (i)(C) of the
definition thereof, the period of 20 Business Days from (but excluding) the date
any such notice is received by the Borrower; and
     (iii) in respect of any Hedging Event listed in clause (ii) of the
definition thereof, the period of 10 Business Days from (but excluding) the date
such event occurs.
     “Responsible Officer” means with respect to any Facility Party, the
president, any vice president, chief financial officer, treasurer or assistant
treasurer of such Facility Party (or, in the case of a Facility Party which is a
partnership, limited liability company or trust, any such officer of the general
partner, manager, trustee or Person performing similar management functions in
respect thereof). Any document delivered hereunder that is signed by a
Responsible Officer of a Facility Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Facility Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Facility Party.
     “Restricted Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of Equity Interests or Equity Equivalents
of the Borrower, now or hereafter outstanding, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any class of Equity Interests or Equity Equivalents of the
Borrower, now or hereafter outstanding, (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any class of Equity Interests or Equity Equivalents of the Borrower, now
or hereafter outstanding, and (iv) any loan, advance, tax sharing payment or
indemnification payment to, or investment in, any Affiliate of the Borrower.
     “Revolving Termination Date” means the earlier of (i) August 7, 2009, or
such later date to which the Revolving Termination Date may have been extended
pursuant to Section 2.08, (ii) unless waived by the Required Lenders, the date
upon which any Manager Event of Default shall occur or (iii) such earlier date
upon which the Commitments shall have been terminated in their entirety in
accordance with this Agreement.

Amended and Restated
Warehouse Loan Agreement

30



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc., a New York corporation, and its successor or, absent any such successor,
such nationally recognized statistical rating organization as the Borrower and
the Agent may select.
     “Sale Agreement” means, with respect to any Railcar and related Lease, if
applicable, the Asset Contribution and Purchase Agreement, or such other
agreement or agreements, in each case in form and substance acceptable to the
Agent in its reasonable discretion, between the applicable seller thereof and
the Borrower as shall provide for the purchase of such Railcar and related
Lease, if applicable, by the Borrower.
     “Scheduled Payment Date” means each of (i) the first Settlement Date which
falls 180 days or more after the Revolving Termination Date, (ii) the sixth
Settlement Date thereafter and (iii) the sixth Settlement Date after the date
set forth in clause (ii) herein.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Securitization” means any asset-backed offering sponsored by the Borrower,
Trinity and/or their Affiliates, and involving all or any of the Portfolio
Railcars and Portfolio Leases.
     “Security Agreement” means the Amended and Restated Security Agreement,
substantially in the form of Exhibit E-1 hereto, dated as of the Amendment
Closing Date, between the Borrower, the Collateral Agent and the Agent.
     “Security Deposit” means any cash held by or for the benefit of the
Borrower as a “security deposit” (or other similar term) pursuant to any Lease.
     “Settlement Date” means the 15th calendar day of each calendar month;
provided that if such day is not a Business Day, the applicable “Settlement
Date” shall be the next succeeding Business Day.
     “Solvent” means, with respect to any Person as of a particular date, that
on such date (i) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (ii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (iii) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (iv) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(v) the aggregate fair saleable value (i.e., the amount that may be realized
within a reasonable time, considered to be six months to one year, either
through collection or sale at the regular market value, conceiving the latter as
the amount that could be obtained for the assets in question within such period
by a capable and diligent businessman from an interested buyer who is willing to
purchase under ordinary selling conditions) of the assets of such Person will
exceed its debts and other liabilities (including contingent, subordinated,
unmatured and unliquidated debts and liabilities). For purposes of this
definition, “debt” means any liability on a claim, and “claim” means (i) a right
to payment,

Amended and Restated
Warehouse Loan Agreement

31



--------------------------------------------------------------------------------



 



whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (ii) a right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right is
an equitable remedy, is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.
     “Specialty Railcar” means a Railcar with a non-standard design and
specification which is produced in a limited production run and whose
application is limited to a small number of end-users.
     “STB” means the United States Surface Transportation Board and its
successors.
     “Subsidiary” means with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which (i) if a corporation, more than 50% of the total voting power of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if a partnership, limited liability
company, association or business entity other than a corporation, more than 50%
of the partnership or other similar ownership interests thereof is at the time
owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have more than 50% ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons shall be allocated more than 50% of partnership,
association or other business entity gains or losses or shall be or control the
managing director, manager or a general partner of such partnership, association
or other business entity.
     “Support Facility” shall mean any liquidity or credit support agreement or
other facility with a Conduit Lender which relates, either generally or
specifically, to this Agreement (including any agreement to purchase an
assignment of or participation in, or to make loans or other advances in respect
of, Notes or Loans).
     “Support Party” shall mean any bank, insurance company or other entity
extending or having a commitment to extend funds to or for the account of a
Conduit Lender (including by agreement to purchase an assignment of or
participation in, or to make loans or other advances in respect of, Notes or
Loans) under a Support Facility.
     “Taxes” has the meaning set forth in Section 3.01.
     “Termination Date” means the date on which all outstanding Credit
Obligations of the Borrower have been repaid in full, the Revolving Termination
Date has occurred and all Commitments have been terminated.
     “TILC” means Trinity Industries Leasing Company, a Delaware corporation,
and its successors and permitted assigns.
     “Transaction Documents” means the Loan Documents and the Management
Documents, collectively.

Amended and Restated
Warehouse Loan Agreement

32



--------------------------------------------------------------------------------



 



     “Treasury Regulations” means the regulations, including temporary and
proposed regulations, promulgated by the United States Department of Treasury
with respect to the Code, as such regulations are amended from time to time, or
corresponding provisions of future regulations.
     “Trinity” means Trinity Industries, Inc., a Delaware corporation, and its
successors and permitted assigns.
     “Trinity Change of Control” means the occurrence of any of the following
events:
     (i) any “person” or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act) has become the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person shall be
deemed to have “beneficial ownership” of all securities that any such Person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), by way of merger, consolidation or otherwise, of 35%
or more of the Equity Interests of Trinity on a fully-diluted basis after giving
effect to the conversion and exercise of all outstanding Equity Equivalents
(whether or not such securities are then currently convertible or exercisable);
or
     (ii) during any period of two consecutive calendar years, individuals who
at the beginning of such period constituted the board of directors (or persons
performing similar functions) of Trinity together with any new members of such
board of directors whose elections by such board of directors or whose
nominations for election by the stockholders of Trinity was approved by a vote
of a majority of the members of such board of directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the directors of Trinity still in office.
     “Trinity Mark” means a Mark designated “TILX” or “TIMX” or any other
railcar Mark designation registered with the A.A.R. under the name of Trinity
Marks Company.
     “Trinity Party” has the meaning set forth in Section 4.02(b).
     “Two Year USD Swap Rate” means, on any Settlement Date, the rate calculated
by the Agent on such Settlement Date as the fixed rate which would be payable by
a fixed rate payer (exclusive of credit spreads) in exchange for floating rate
payments equal to the London Interbank Offered Rate under a two-year United
States Dollar interest rate swap agreement, with monthly settlement, having a
notional amount equal to the outstanding principal amount of the Loans on such
Settlement Date.
     “Unfunded Pension Liability” means at any date the excess of a Pension
Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the current
value of that Pension Plan’s assets, determined in accordance with the
assumptions used for finding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.
     “United States” means the United States of America, including the States
and the District of Columbia but excluding its territories and possessions.

Amended and Restated
Warehouse Loan Agreement

33



--------------------------------------------------------------------------------



 



     “Unused Commitment Amount” means, as of any date of determination, the
amount by which (i) the then applicable Committed Amount exceeds (ii) the
aggregate principal amount of all outstanding Loans as of such date.
     SECTION 1.02 Computation of Time Periods and Other Definitional Provisions.
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. All references to time herein shall be references to Eastern
Standard time or Eastern Daylight time, as the case may be, unless specified
otherwise. References in this Agreement to Articles, Sections, Schedules,
Appendices or Exhibits shall be to Articles, Sections, Schedules, Appendices or
Exhibits of or to this Agreement unless otherwise specifically provided. Unless
the context otherwise requires, a reference to any agreement or other contract
includes supplements, modifications or amendments thereto. The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.
ARTICLE II
THE CREDIT FACILITY
     SECTION 2.01 Commitment to Lend. (a) Each Committed Lender severally
agrees, subject to the Agent’s determination that the terms and conditions of
Sections 2.02 and 4.03 applicable to any Funding Date have been (i) satisfied
or, (ii) solely to the extent permitted by the last sentence of this clause (a)
temporarily waived by the Agent or, (iii) in all other cases, waived by the
Agent and all of the Lenders, and on the other terms and conditions set forth in
this Agreement, to make Loans to the Borrower pursuant to this Section 2.01 on
each Funding Date during the Availability Period in order to fund the
acquisition of Railcars and related Leases by the Borrower on such Funding Date.
The Loans advanced on any Funding Date with respect to any Railcars and related
Leases shall not: (i) in the case of any Committed Lender, exceed (after giving
effect to all Loans of such Committed Lender and any Conduit Lender designated
by such Committed Lender repaid concurrently with the making of such Loans) its
Available Commitment; (ii) exceed the lesser of (A) the Unused Commitment Amount
and (B) the product of the Advance Rate multiplied by the aggregate Fair Market
Value of all Eligible Railcars included in such Railcars; or (iii) when added to
the aggregate amount of the Loans then outstanding (after giving effect to all
Loans repaid concurrently with the making of such Loans), exceed the lesser of
(A) the Commitment Amount and (B) the Borrowing Base (after giving effect to the
addition to and/or removal of the respective Fair Market Values of any Eligible
Railcars to be added to or removed from the Portfolio on such Funding Date).
Each Borrowing shall be in a minimum aggregate principal amount of $5,000,000,
in the case of the first Borrowing hereunder, or $1,000,000, in the case of
subsequent Borrowings, and shall be made from the several Committed Lenders
ratably in proportion to their respective Commitments. The Lenders have no
obligation to make any Loan hereunder except as expressly set forth in this
Agreement. Within the foregoing limits, the Borrower may borrow under this
Section 2.01, repay, or, to the extent permitted by Section 2.07, prepay, Loans
and reborrow under this Section 2.01. In connection with the transactions on any
Funding Date, the Agent may in its sole discretion grant the Borrower a
temporary waiver for a specified period of time to perform its obligations under
clauses (i) or (ii) of the penultimate sentence of clause (c) of Section 2.02
and

Amended and Restated
Warehouse Loan Agreement

34



--------------------------------------------------------------------------------



 



to fulfill the conditions set forth in Section 4.03 (other than clauses (b),
(c), (d), (g) or (n) thereof).
     (b) Notwithstanding any other provision of this Agreement which requires
Borrowings to be made from the Committed Lenders (or from their related Conduit
Lenders) ratably in proportion to the respective Commitments of such Committed
Lenders, or which requires payments of principal and interest on the Loans to be
made and allocated, or Loans to be continued or converted, based on Commitment
Percentages rather than outstanding principal amounts:
     (i) if, as a result of any increase in a Committed Lender’s Commitment, its
Commitment Percentage is greater than the percentage which the Loans of such
Committed Lender and its related Conduit Lenders constitutes of the aggregate
outstanding Loans of all Lenders, then any further Borrowing will be made from
such Committed Lender and its related Conduit Lenders on a non-pro-rata basis
until their outstanding Loans constitute the same percentage of all the
outstanding Loans as such Committed Lender’s Commitment Percentage,
     (ii) payments of principal and interest on the Loans will be made to the
Lenders according to the respective outstanding principal amounts of such Loans,
and
     (iii) outstanding Loans will be continued and converted according to their
outstanding principal amounts rather than the Committed Percentages of the
applicable Lenders.
     SECTION 2.02 Procedures for Borrowing.
     (a) Requests; Delivery of Funding Packages. The Borrower may from time to
time provide the Agent with a Request, signed by a Responsible Officer of the
Borrower, to add additional Railcars and related Leases to the Portfolio.
Concurrent with the delivery of the Request, the Borrower shall deliver to the
Agent the Funding Package for each such Railcar. The Borrower shall also set
forth in such Request for each Lease in effect prior to the proposed Funding
Date, a statement that, to the knowledge of the Facility Parties, (i) the Lessee
has made rent payments on time (giving effect to any applicable grace periods)
under such Lease or, if not, a description of any late payments of which any
Facility Party is aware during the one-year period (or shorter period, as
applicable) prior to the date of such Request and a summary description of any
earlier such defaults, if any, of which any Facility Party is aware and (ii) no
Lease Default or Lease Event of Default under such Lease has occurred during the
one-year period (or shorter period, if any), prior to the date of such Request
or, if that is not the case, a description of any such Lease Default or Lease
Event of Default of which any Facility Party is aware. The Borrower shall
supplement the Request with whatever additional information the Agent reasonably
requests about the proposed transaction.
     (b) Determination of Acceptability by the Agent. The Agent shall determine,
with exercise of its sole discretion, whether or not to include each Railcar and
Lease described in any Request and related Funding Package in the Portfolio;
provided that, in the case of any Railcar of any Designated Type which, if
included in the Portfolio, would cause the Aggregate FMV of all

Amended and Restated
Warehouse Loan Agreement

35



--------------------------------------------------------------------------------



 



Portfolio Railcars of such Designated Type to exceed 30% of the Commitment
Amount, the written approval of the Agent (acting with consent of the Required
Lenders) shall be required to approve such Railcar for inclusion in the
Portfolio. Within six Business Days of receipt of the Request and a complete
Funding Package with respect to such Railcar, the Agent shall inform the
Borrower if the Railcar and Lease referred to in the Request and Funding Package
may be added (subject to the terms and conditions of this Agreement) to the
Portfolio. In exercising its discretion to determine whether to include a
transaction that is the subject of a Request in the Portfolio, the Agent shall
consider the following factors, among others: the current and future anticipated
value of the Railcar, the current and anticipated users of the Railcar and
maintenance issues related to the Railcar; the credit quality of the proposed
Lessee, its ability to perform its obligations under the proposed Lease, its
performance record with respect to other leases and debt obligations and its
maintenance and operational standards; whether the transaction is appropriate to
be included in a Securitization; and whether the Securitization contemplated by
the Borrower can be completed prior to the third Scheduled Payment Date.
     (c) Notice of Borrowings. Upon approval by the Agent (with the consent of
the Required Lenders, if required) of a Railcar and any related Lease to be
added to the Portfolio in accordance with Section 2.02(b) (but in any event no
more frequently than once in any week), the Borrower may, subject to the terms
and conditions of this Agreement, borrow Loans in respect of each such Railcar
and related Lease which is an Eligible Railcar and/or Eligible Lease, as
applicable. In such event, the Borrower shall give the Agent a Notice of
Borrowing not later than 11:00 A.M. on the second Business Day prior to the date
of the proposed Funding Date, specifying:
     (i) the proposed Funding Date of such Borrowing, which shall be a Business
Day no earlier than ten Business Days (unless otherwise approved by the Agent)
following receipt by the Agent of the Request and a complete Funding Package
with respect to each Railcar;
     (ii) the aggregate amount of the Borrowing to be made on such Funding Date;
and
     (iii) a description of the Eligible Railcars to be financed and the
Eligible Lease(s) to be pledged on such Funding Date (which may be by cross
reference to or attachment of the related Request);
and attaching a pro forma Borrowing Base Certificate giving effect to all Loans
requested pursuant to such Notice of Borrowing and the pledge of all Railcars
and Leases to be added to the Portfolio on the proposed Funding Date. Upon the
request of any Committed Lender, the Borrower shall deliver to such Committed
Lender a copy of the Funding Package with respect to all Railcars funded on any
Funding Date within 10 days after such request.
     SECTION 2.03 Notice to Lenders; Funding of Loans.
     (a) Notice to Lenders. Upon receipt of a Notice of Borrowing, the Agent
shall promptly deliver to each Committed Lender a Financing Notice notifying
such Committed

Amended and Restated
Warehouse Loan Agreement

36



--------------------------------------------------------------------------------



 



Lender of such Funding Date and of such Committed Lender’s ratable share of the
Loans referred to therein.
     (b) Funding of Loans. Not later than 11:00 A.M. on the applicable Funding
Date, each Lender shall make available or instruct (followed by diligent
attention to such instruction until such time as the Agent shall have received
such Loan) its correspondent bank, if any, to make available its share of such
Borrowing, in Federal or other immediately available funds, to the Agent at the
Agent’s Office. Unless the Agent determines that any applicable condition
specified in Article IV has not been satisfied or waived, the Agent shall, by
2:30 P.M., make the amount of such Borrowing available to the Borrower at the
general deposit account in the United States designated by the Borrower in
immediately available funds in a wire transfer. In the event that the conditions
as set forth in Section 4.03 for such Loan are not satisfied or waived on the
applicable Funding Date, the Agent shall return to the Lenders their respective
Loans advanced pursuant to this Section 2.03.
     A Notice of Borrowing, once delivered to the Agent, shall be irrevocable
and binding on the Borrower. Following such Notice of Borrowing, the Borrower
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill, on or before the proposed Funding
Date specified in the Notice of Borrowing, the conditions set forth in
Section 4.03, including any loss, cost or expense incurred by reason of the
liquidation or re-employment of deposits or such funds acquired by the Lenders
to fund the Loans to be made pursuant to this Section 2.03(b). Any such loss,
cost or expense shall be paid in accordance with Section 2.07(c) after any
Lender shall have furnished to the Borrower and the Agent, with reasonable
supporting calculations, a notice specifying the amounts thereof.
     (c) Funding by the Agent in Anticipation of Amounts Due from the Lenders.
Unless the Agent shall have received notice from a Lender prior to the date of
any Borrowing that such Lender will not make available to the Agent such
Lender’s share of such Borrowing, the Agent may assume that such Lender has made
such share available to the Agent on the Funding Date of such Loan in accordance
with subsection (b) of this Section, and the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such share
available to the Agent, such Lender and the Borrower (if and to the extent such
corresponding amount was made available by the Agent hereunder) severally agree
to repay to the Agent forthwith on demand such corresponding amount, together
with interest thereon for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Agent at (i) a rate
per annum equal to the higher of the Federal Funds Rate and the interest
Applicable Rate, in the case of the Borrower, and (ii) the Federal Funds Rate,
in the case of such Lender. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s Loan
included in such Borrowing for purposes of this Agreement.
     (d) Obligations of Lenders Several. The failure of any Lender to make a
Loan required to be made by it as part of any Borrowing hereunder shall not
relieve any other Committed Lender of its obligation, if any, hereunder to make
any Loan on the Funding Date of such Borrowing, but, except as otherwise
provided in Section 11.06(h), no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on such
Funding Date.

Amended and Restated
Warehouse Loan Agreement

37



--------------------------------------------------------------------------------



 



     (e) Failed Loans. If any Committed Lender (in such capacity, a “Failed
Lender”) shall fail to make any Loan (a “Failed Loan”, and the amount of such
Failed Loan, the “Failed Loan Amount”) which such Committed Lender is otherwise
obligated hereunder to make to the Borrower on the Funding Date of any Borrowing
and the Agent shall not have received notice from the Borrower or such Committed
Lender that any condition precedent to the making of the Failed Loan has not
been satisfied, then, until such Committed Lender shall have made or be deemed
to have made (pursuant to the last sentence of this subsection (e)) the Failed
Loan in full or the Agent shall have received notice from the Borrower or such
Committed Lender that any condition precedent to the making of the Failed Loan
was not satisfied at the time the Failed Loan was to have been made, whenever
the Agent shall receive any amount from the Borrower for the account of such
Committed Lender, (i) the amount so received (up to the amount of such Failed
Loan) will, upon receipt by the Agent, be deemed to have been paid to the
Committed Lender in satisfaction of the obligation for which paid, without
actual disbursement of such amount to the Committed Lender, (ii) the Committed
Lender will be deemed to have made the same amount available to the Agent for
disbursement as a Loan to the Borrower (up to the amount of such Failed Loan)
and (iii) the Agent will disburse such amount (up to the amount of the Failed
Loan) to the Borrower or, if the Agent has previously made such amount available
to the Borrower on behalf of such Committed Lender pursuant to the provisions
hereof, reimburse itself (up to the amount made available to the Borrower);
provided, however, that the Agent shall have no obligation to disburse any such
amount to the Borrower or otherwise apply it or deem it applied as provided
herein unless the Agent shall have determined in its sole discretion that to so
disburse such amount will not violate any law, rule, regulation or requirement
applicable to the Agent. Upon any such disbursement by the Agent, such Committed
Lender shall be deemed to have made a Loan to the Borrower in satisfaction, to
the extent thereof, of such Committed Lender’s obligation to make the Failed
Loan.
     SECTION 2.04 Evidence of Loans.
     (a) Lender Accounts. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
     (b) Agent Records. The Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Agent hereunder from the Borrower and each Lender’s share thereof.
     (c) Evidence of Debt. The entries made in the accounts maintained pursuant
to subsections (a) and (b) of this Section 2.04 shall be conclusive evidence
(absent manifest error) of the existence and amounts of the obligations therein
recorded; provided, however, that the failure of any Lender or the Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms.
     (d) Notes. Notwithstanding any other provision of this Agreement, if any
Lender shall request and receive a Note or Notes as provided in Section 11.06 or
otherwise, then the

Amended and Restated
Warehouse Loan Agreement

38



--------------------------------------------------------------------------------



 



Loans of such Lender shall be evidenced by a single Note substantially in the
form of Exhibit B, and payable to the order of such Lender in an amount equal to
the aggregate unpaid principal amount of such Lender’s Loans.
     (e) Note Endorsements. Each Lender having a Note shall record the date and
amount of each Loan made by it and the date and amount of each payment of
principal made by the Borrower with respect thereto, and may, if such Lender so
elects in connection with any transfer or enforcement of its Note, endorse on
the reverse side or on the schedule, if any, forming a part thereof appropriate
notations to evidence the foregoing information with respect to each outstanding
Loan evidenced thereby; provided that the failure of any Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under any such Note. Each Lender is hereby irrevocably authorized
by the Borrower so to endorse its Note and to attach to and make a part of its
Note a continuation of any such schedule as and when required. When the Borrower
has paid a Note in full and the applicable Lender no longer has any Commitment
outstanding, such Lender will promptly return such Note to the Agent, who will
return such Note to the Borrower, against receipt therefor, marked “PAID IN
FULL”.
     (f) Lost, Mutilated and Destroyed Notes, etc. If any Note issued to a
Lender pursuant to this Agreement shall become mutilated, destroyed, lost or
stolen, the Borrower shall, upon the written request of the holder of such Note,
execute and deliver to the Agent, who shall endorse and deliver to the
applicable Lender in replacement thereof a new Note, payable to the same holder
in the same principal amount and dated the same date as the Note so mutilated,
destroyed, lost or stolen. If the Note being replaced has become mutilated, such
Note shall be surrendered to the Borrower for cancellation and if the Note being
replaced has been destroyed, lost or stolen, the holder of such Note shall
furnish to the Borrower such indemnification as may be required by the Borrower
to hold the Borrower harmless and evidence reasonably satisfactory to the
Borrower of the destruction, loss or theft of such Note and of the ownership
thereof; provided, however, that if the holder of such Note is a Committed
Lender, the written undertaking of such Lender shall be sufficient indemnity for
purposes of this Section 2.04(f).
     SECTION 2.05 Interest.
     (a) Rate of Interest. (i) Each Loan shall bear interest on the outstanding
principal amount thereof, for each day (excluding the last day) during each
Interest Period applicable thereto, at a rate per annum equal to the Applicable
Rate for such day, or if any Conduit Lender shall so designate (in accordance
with the definition of CP Rate) for any Loan funded and maintained by such
Conduit Lender through the issuance of commercial paper, the CP Rate for such
day; provided that any change to the interest rate shall not take effect until
the next succeeding Interest Period after such designation. Such interest shall
be payable in arrears on each Settlement Date and on the Termination Date.
     (ii) At any time during which an Event of Default has occurred and is
continuing, each Loan shall bear additional interest (in addition to the
interest payable pursuant to Section 2.05(a)(i)) on the outstanding principal
amount thereof, for each day (excluding the last day) during each Interest
Period applicable thereto, at a rate per annum equal to the Default Margin and
such accrued additional interest shall be aggregated on the last day of such
Interest Period (all such aggregated additional interest,

Amended and Restated
Warehouse Loan Agreement

39



--------------------------------------------------------------------------------



 



the “Aggregated Default Interest”). Such Aggregated Default Interest shall bear
interest on the outstanding amount thereof, for each day during each Interest
Period applicable thereto, at a rate per annum equal to the Aggregated Default
Interest Rate and such accrued interest shall be aggregated on the last day of
such Interest Period with the Aggregated Default Interest and shall be deemed
“Aggregated Default Interest” upon such aggregation. Aggregated Default Interest
and the interest thereon shall be payable in arrears on the date on which the
aggregate principal amount of the Loans have been paid in full pursuant to the
terms of this Agreement.
     (b) Determination and Notice of Interest Rates. The Agent shall determine
each interest rate applicable to the Loans hereunder as provided herein. The
Agent shall give prompt notice to the Borrower and the participating Lenders of
each rate of interest so determined, and its determination thereof shall be
conclusive in the absence of manifest error.
     SECTION 2.06 Repayment and Maturity of Loans. On each of the first two
Scheduled Payment Dates, the Borrower shall repay, and there shall become due
and payable (together with accrued interest thereon), to the Collection Account
a principal amount of the Loans equal to the excess (if any) of (x) the
aggregate principal amount of the Loans outstanding as of such Scheduled Payment
Date minus (y) the Permitted Interim Outstanding Principal Amount applicable to
such Scheduled Payment Date. On the third Scheduled Payment Date, the Borrower
shall repay, and there shall become due and payable, the remainder of the
aggregate outstanding principal amount of the Loans and all accrued interest
thereon (including all Aggregate Default Interest and all accrued interest
thereon), and the Loans of each Lender shall be ratably repaid. In the event
that any of such payments are not made when due, the Agent may, with the prior
written consent of each Lender (which such consent shall be in the sole
discretion of each such Lender) extend any such payment date on terms
satisfactory to such Lenders (in their sole discretion); provided that, any such
extension shall not extend any such payment beyond the Legal Final Maturity
Date.
     SECTION 2.07 Prepayments.
     (a) Voluntary Prepayments. The Borrower shall have the right voluntarily to
prepay Loans in whole or in part without premium or penalty; provided, however,
that (i) each partial prepayment of Loans shall be in a minimum principal amount
of $1,000,000 and (ii) the Borrower shall have given prior written or telecopy
notice (or telephone notice promptly confirmed by written or telecopy notice) to
the Agent by 10:00 A.M., at least five Business Days prior to the date of
prepayment. Each notice of prepayment shall specify the prepayment date and the
principal amount to be prepaid. Each notice of prepayment shall be irrevocable
and shall commit the Borrower to prepay such Loan by the amount stated therein
on the date stated therein. All prepayments under this Section 2.07(a) shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of payment together with any amounts owed to any Lender pursuant to Section
3.04 hereof.
     (b) Mandatory Prepayments. The Borrower shall be required to prepay Loans
as provided in clauses (i) through (v) of this Section 2.07(b). All payments
under this Section 2.07(b) shall be accompanied by accrued interest on the
principal amount being prepaid to the date of payment together with any amounts
owed to any Lender pursuant to Section 3.04 hereof.

Amended and Restated
Warehouse Loan Agreement

40



--------------------------------------------------------------------------------



 



     (i) On each Settlement Date, an aggregate amount equal to the amount of all
Cash Flow and other amounts on deposit in the Collection Account (as of the
Calculation Date immediately preceding such Settlement Date in the case of any
Settlement Date occurring prior to the Revolving Termination Date) and, at the
Agent’s discretion (subject to Section 6.13(c)), the Liquidity Reserve Account
shall be applied (and the Loans, together with other Obligations then due, shall
be prepaid to the extent of cash available therefore) in accordance with the
provisions of Section 2.07(c)(i), 2.07(c)(ii) or 2.07(c)(iii), as applicable.
     (ii) Following the occurrence of an Event of Default and acceleration of
the Loans, the outstanding Loans shall be paid immediately, together with
accrued interest thereon to the date of such prepayment, the amount, if any,
owed to each Lender pursuant to Section 3.04 hereof and other Obligations owed
hereunder.
     (iii) If on any Settlement Date, the Agent notifies the Borrower that a
Collateral Deficiency exists, the Borrower shall on or prior to the next
succeeding Settlement Date (or, if such Collateral Deficiency exists solely as a
result of an exclusion of a designation by the Agent of any Designated
Ineligible Type of Railcar or Lease or as a result of an exclusion of one or
more Eligible Railcars pursuant to clause (xiv) of the definition of “Excluded
Assets Amount”, the second succeeding Settlement Date) either (A) pay the amount
of such Collateral Deficiency together with accrued interest thereon and the
amount, if any, owed to each Lender pursuant to Section 3.04 hereof to the
Collection Account, and on the following Settlement Date, or at the sole
discretion of the Agent upon receipt, such payment shall be applied by the Agent
in accordance with the then applicable provisions of Section 2.07(c) or
(B) purchase or acquire by capital contribution additional Eligible Railcars
and/or Eligible Leases approved by the Agent in its sole discretion pursuant to
Section 2.02 and/or other collateral acceptable to the Agent so that such
Collateral Deficiency no longer exists.
     (iv) On the first Business Day after receipt thereof by the Borrower, and
notwithstanding the provisions of Section 2.07(c)(i), (ii) or (iii), any Net
Cash Proceeds received from an Asset Disposition in connection with a
Securitization permitted by Section 7.05(iii) shall be paid to the Collection
Account and applied in accordance with the provisions of clauses second, third,
fourth, fifth, sixth, seventh, ninth, tenth, eleventh and thirteenth of
Section 2.07(c)(ii) in such order; provided, that the Agent in its sole
discretion may agree to the application of such Net Cash Proceeds on a Business
Day other than a Settlement Date, so long as prior to and after giving effect to
such application no Borrowing Base Deficiency shall exist.
     (v) Net Cash Proceeds received by the Borrower from Asset Dispositions
(other than in connection with a Securitization),
     (a) at any time upon the occurrence and during the continuation of any
Event of Default, such Net Cash Proceeds shall be paid into the Collection
Account and applied in the order or priority set forth in Section 2.07(c)(iii)
on the first Business Day after receipt by the Borrower of such Net Cash
Proceeds, to the

Amended and Restated
Warehouse Loan Agreement

41



--------------------------------------------------------------------------------



 



extent required to cure each Event of Default if such Event of Default can be
cured in full solely by the payment of cash or immediately available funds; and
     (b) at any other time, such Net Cash Proceeds not otherwise required to be
paid into the Collection Account pursuant to Section 2.07(b)(iii) shall be
applied in accordance with the provisions of clauses second, third, fourth,
fifth, sixth, seventh, ninth, tenth, eleventh and thirteenth of
Section 2.07(c)(ii) in such order; provided, that the Agent in its sole
discretion may agree to the application of such Net Cash Proceeds on a Business
Day other than a Settlement Date, so long as prior to and after giving effect to
such application no Borrowing Base Deficiency shall exist;
provided, however, that if the payment of such amount pursuant to
Section 2.07(b)(v)(a) or Section 2.07(b)(v)(b), together with the occurrence of
any related Event of Loss or any release of Railcars from the Portfolio or the
application of cash or Cash Equivalents from the Liquidity Reserve Account
pursuant to any provision hereof would result in a Collateral Deficiency, such
payment amount shall be increased (up to the amount of the total Net Cash
Proceeds being applied on such date) to the extent required to prevent such
Collateral Deficiency from occurring.
     (c) Application of Payments and Prepayments.
     (i) Application of Collections During the Availability Period. Subject to
Section 2.07(c)(iii), so long as no Manager Default or Manager Event of Default
has occurred and is continuing, on each Settlement Date during the Availability
Period, all amounts on deposit in the Collection Account as of the Calculation
Date immediately preceding such Settlement Date and amounts which the Agent
elects to apply from the then current balance of the Liquidity Reserve Account
shall be applied by the Depositary in the following order of priority:
     first, to the Manager, for distribution to the Lessees, if any, whose
payments in respect of the applicable Leases are not made net of any Railroad
Mileage Credits due and owing to such Lessee, an amount equal to the Railroad
Mileage Credits due to such Lessee for which an allocation has not previously
been made pursuant to this clause (or any corresponding clause of any other
subsection in this Section 2.07(c)) as certified to the Agent by the Manager not
later than the Calculation Date immediately preceding such Settlement Date;
     second, to the payment of any fees (including the Liquidity Fee and, if the
Manager is not TILC or one of its Affiliates, the Manager’s Fee payable on such
Settlement Date, together with the aggregate amount of any Manager’s Fees which
were due and payable on any previous Settlement Date and remain unpaid) or
indemnities payable or expenses (including, if the Manager is not TILC or one of
its Affiliates, the aggregate amount of any Reimbursable Amounts payable on such
Settlement Date, together with the aggregate amount of any Reimbursable Amounts
which were due and payable on any previous Settlement Date and

Amended and Restated
Warehouse Loan Agreement

42



--------------------------------------------------------------------------------



 



remain unpaid) permitted under this Agreement or any other Loan Document, in
each case as approved by the Agent;
     third, to reimburse the Collateral Agent and the Agent for any fees and
expenses incurred by the Collateral Agent or the Agent, as the case may be
(including, without limitation, reasonable attorney’s fees and expenses and the
fees and expenses of any person appointed by the Agent to replace the Manager
pursuant to the Management Agreement) in connection with any Manager Event of
Default or Event of Default and the exercise by the Agent and/or the Collateral
Agent of any right or remedy hereunder and not previously reimbursed or paid by
the Lenders;
     fourth, to the reimbursement of the Lenders for any amounts paid by the
Lenders to the Agent in compensation for fees and expenses incurred by the Agent
and described in clause second or third of this Section 2.07(c)(i);
     fifth, ratably (x) to the payment of accrued and unpaid interest (except
for Aggregated Default Interest and accrued and unpaid interest thereon) on the
Loans and (y) to the payment of Derivatives Obligations (other than for the
payment of Derivatives Termination Values payable by the Borrower), if any, then
due and payable;
     sixth, to the payment of all indemnities in respect of Taxes, Other Taxes,
stamp taxes, funding losses referred to in Section 3.04, increased costs
referred to in Section 3.03, losses, costs and expenses referred to in
Section 2.03(b) and other amounts, other than principal of or interest on the
Loans, payable to any Protected Party in accordance with the Loan Documents;
     seventh, deposit to the Liquidity Reserve Account the positive difference
(if any) between (x) the Liquidity Reserve Target Amount and (y) the balance of
the Liquidity Reserve Account, in each case as determined on the immediately
preceding Calculation Date;
     eighth, if the Manager is TILC or one of its Affiliates, the Manager’s Fee
and/or Reimbursable Amounts payable on such Settlement Date, together with the
aggregate amount of any Manager’s Fees and/or Reimbursable Amounts which were
due and payable on any previous Settlement Date and remain unpaid;
     ninth, if (A) any amount (a “Reimbursement Amount”) paid by a Lessee into
the Collection Account since the last Settlement Date was specifically paid to
reimburse any expense paid by the Manager under the Management Agreement (but
not to include payments by the Manager in respect of unpaid Monthly Rent
amounts) because the Lessee had failed to pay an amount due or perform an
obligation under the applicable Lease, (B) the Lessee has cured all payment
defaults under the applicable Lease and (C) the Manager has provided the Agent
with documentation that enables the Agent to verify the amounts distributable

Amended and Restated
Warehouse Loan Agreement

43



--------------------------------------------------------------------------------



 



under this clause ninth, to reimburse the Manager for such payment in an amount
up to but not exceeding, the Reimbursement Amount;
     tenth, to the ratable payment of the unpaid principal of the Loans in an
amount not exceeding an amount such that, after giving effect to such payment,
no Collateral Deficiency then exists;
     eleventh, to the Derivatives Creditors for the payment of Derivatives
Termination Values payable by the Borrower;
     twelfth, to reimburse the Manager for outstanding Manager Advances,
together with accrued interest thereon and, thereafter, only if the outstanding
Manager Advances have been paid in full, then to the ratable payment of the
unpaid Aggregated Default Interest and any accrued and unpaid interest thereon;
     thirteenth, deposit to the Maintenance Reserve Account and/or the
Modifications and Improvements Account, in each case the amount determined by
the Borrower in its sole discretion; and
     fourteenth, deposit to the Discretionary Account or, subject to
Section 7.07, otherwise at the direction of the Borrower.
     (ii) Application of Collections Following the Availability Period. Subject
to Section 2.07(c)(iii), all amounts on deposit in the Collection Account as of
the Calculation Date immediately preceding such Settlement Date, amounts which
the Agent elects to apply from the then current balance of the Liquidity Reserve
Account and all other payments received and all amounts held or realized by or
for the benefit of the Collateral Agent or the Agent (including any amount
realized by the Collateral Agent or the Agent after the exercise of any remedy
as set forth herein or in any other Loan Document and all proceeds of the
Collateral), and all payments or amounts then held or thereafter received by or
for the benefit of the Collateral Agent or the Agent hereunder or under the Loan
Documents, in the Accounts or elsewhere shall be applied by the Depositary
(A) on each Settlement Date during the Availability Period on which a Manager
Default or Manager Event of Default has occurred and is continuing and (B) on
each Settlement Date occurring on or after the Revolving Termination Date in the
following order of priority:
     first, to the Manager, for distribution to the Lessees, if any, whose
payments in respect of the applicable Leases are not made net of any Railroad
Mileage Credits due and owing to such Lessee, an amount equal to the Railroad
Mileage Credits due to such Lessee for which an allocation has not previously
been made pursuant to this clause (or any corresponding clause of any other
subsection in this Section 2.07(c)) as certified to the Agent by the Manager not
later than the Calculation Date immediately preceding such Settlement Date;
     second, to the payment of any fees (including the Liquidity Fee and, if the
Manager is not TILC or one of its Affiliates, the Manager’s Fee payable on such
Settlement Date, together with the aggregate amount of any Manager’s Fees

Amended and Restated
Warehouse Loan Agreement

44



--------------------------------------------------------------------------------



 



which were due and payable on any previous Settlement Date and remain unpaid) or
indemnities payable or expenses (including, if the Manager is not TILC or one of
its Affiliates, the aggregate amount of any Reimbursable Amounts payable on such
Settlement Date, together with the aggregate amount of any Reimbursable Amounts
which were due and payable on any previous Settlement Date and remain unpaid)
permitted under this Agreement or any other Loan Document, in each case as
approved by the Agent;
     third, to reimburse the Collateral Agent and the Agent for any fees and
expenses incurred by either of the Collateral Agent or the Agent (including,
without limitation, reasonable attorney’s fees and expenses and the fees and
expenses of any person appointed by the Agent to replace the Manager pursuant to
the Management Agreement) in connection with any Manager Event of Default or
Event of Default and the exercise by the Agent and/or the Collateral Agent of
any right or remedy hereunder and not previously reimbursed or paid by the
Lenders;
     fourth, to the reimbursement of the Lenders for any amounts paid by the
Lenders to the Agent in compensation for fees and expenses incurred by the Agent
and described in clause second or third of this Section 2.07(c)(ii);
     fifth, ratably (x) to the payment of accrued and unpaid interest (except
for Aggregated Default Interest and accrued and unpaid interest thereon) on the
Loans and (y) to the payment of Derivatives Obligations (other than for the
payment of Derivatives Termination Values payable by the Borrower), if any, then
due and payable;
     sixth, to the payment of all indemnities in respect of Taxes, Other Taxes,
stamp taxes, funding losses referred to in Section 3.04, increased costs
referred to in Section 3.03, losses, costs and expenses referred to in
Section 2.03(b) and other amounts, other than principal of or interest on the
Loans, payable to any Protected Party in accordance with the Loan Documents;
     seventh, deposit to the Liquidity Reserve Account the positive difference
(if any) between (x) the Liquidity Reserve Target Amount and (y) the balance of
the Liquidity Reserve Account, in each case as determined on the immediately
preceding Calculation Date;
     eighth, if the Manager is TILC or one of its Affiliates, the Manager’s Fee
and/or Reimbursable Amounts payable on such Settlement Date, together with the
aggregate amount of any Manager’s Fees and/or Reimbursable Amounts which were
due and payable on any previous Settlement Date and remain unpaid;
     ninth, to the ratable payment of the unpaid principal amount of the Loans
and, thereafter, only if the aggregate outstanding amount of all Loans has been
paid in full, then to the ratable payment of the unpaid Aggregated Default
Interest and any accrued and unpaid interest thereon;

Amended and Restated
Warehouse Loan Agreement

45



--------------------------------------------------------------------------------



 



     tenth, to the Derivatives Creditors for the payment of Derivatives
Termination Values payable by the Borrower
     eleventh, (A) if (x) the Lessee has paid a Reimbursement Amount, (y) the
Lessee has cured all payment defaults under the applicable Lease and (z) the
Manager has provided the Agent with documentation that enables the Agent to
verify the amounts distributable under this clause eleventh, to reimburse the
Manager for such payment in an amount up to but not exceeding, the Reimbursement
Amount and (B) to reimburse the Manager for outstanding Manager Advances,
together with accrued interest thereon;
     twelfth, deposit to the Maintenance Reserve Account and/or the
Modifications and Improvements Account, in each case the amount determined by
the Borrower in its sole discretion; and
     thirteenth, deposit to the Discretionary Account or, subject to
Section 7.07, otherwise at the direction of the Borrower.
     (iii) Payment if an Event of Default is Continuing. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document,
if any Event of Default has occurred and is continuing, unless the Agent shall
elect, with the consent of the Required Lenders, to apply such amounts in
accordance with Section 2.07(c)(ii) above, all amounts on deposit in the
Collection Account, amounts which the Agent elects to apply from the then
current balance of the Liquidity Reserve Account and all other payments received
and all amounts held or realized by or for the benefit of the Collateral Agent
or the Agent (including any amount realized by the Collateral Agent or the Agent
after the exercise of any remedy as set forth herein or in any other Loan
Document and all proceeds of the Collateral), and all payments or amounts then
held or thereafter received by or for the benefit of the Collateral Agent or the
Agent hereunder or under the Loan Documents, in the Accounts shall be applied by
the Depositary in the following order of priority:
     first, to the Manager, for distribution to the Lessees, if any, whose
payments in respect of the applicable Leases are not made net of any Railroad
Mileage Credits due and owing to such Lessee, an amount equal to the Railroad
Mileage Credits due to such Lessee for which an allocation has not previously
been made pursuant to this clause (or any corresponding clause of any other
subsection in this Section 2.07(c)) as certified to the Agent by the Manager not
later than the Calculation Date immediately preceding such Settlement Date;
     second, to the payment of any fees (including the Liquidity Fee and, if the
Manager is not TILC or one of its Affiliates, the Manager’s Fee payable on such
Settlement Date, together with the aggregate amount of any Manager’s Fees which
were due and payable on any previous Settlement Date and remain unpaid) or
indemnities payable and expenses (including, if the Manager is not TILC or one
of its Affiliates, the aggregate amount of any Reimbursable Amounts payable on
such Settlement Date, together with the aggregate amount of any Reimbursable

Amended and Restated
Warehouse Loan Agreement

46



--------------------------------------------------------------------------------



 



Amounts which were due and payable on any previous Settlement Date and remain
unpaid) permitted under this Agreement or any other Loan Document, in each case
as approved by the Agent;
     third, to reimburse the Collateral Agent and the Agent for any fees and
expenses incurred by either of the Collateral Agent or the Agent (including,
without limitation, reasonable attorney’s fees and expenses and the fees and
expenses of any person appointed by the Agent to replace the Manager pursuant to
the Management Agreement) in connection with any Manager Event of Default or
Event of Default and the exercise by the Agent and/or the Collateral Agent of
any right or remedy hereunder and not previously reimbursed or paid by the
Lenders;
     fourth, to the reimbursement of the Lenders for any amounts paid by the
Lenders to the Agent in compensation for fees and expenses incurred by the Agent
as described in clause second or third of this Section 2.07(c)(iii);
     fifth, ratably (x) to the payment of accrued and unpaid interest (except
for Aggregated Default Interest and accrued and unpaid interest thereon) on the
Loans and (y) to the payment of Derivatives Obligations (other than for the
payment of Derivatives Termination Values payable by the Borrower), if any, then
due and payable;
     sixth, to the payment of all indemnities in respect of Taxes, Other Taxes,
stamp taxes, funding losses referred to in Section 3.04, increased costs
referred to in Section 3.03, losses, costs and expenses referred to in
Section 2.03(b) and other amounts, other than principal of or interest on the
Loans, payable to any Protected Party in accordance with the Loan Documents;
     seventh, to the ratable payment of the unpaid principal amount of the
Loans;
     eighth, to the Derivatives Creditors for the payment of Derivatives
Termination Values payable by the Borrower;
     tenth, to the ratable payment of the unpaid Aggregated Default Interest and
any accrued and unpaid interest thereon;
     eleventh, provided that no Manager Event of Default has occurred and is
continuing and provided that the Manager is TILC or one of its Affiliates, the
Manager’s Fee and/or Reimbursable Amounts payable on such Settlement Date,
together with the aggregate amount of any Manager’s Fees and/or Reimbursable
Amounts which were due and payable on any previous Settlement Date and remain
unpaid;
     twelfth, (A) if (x) the Lessee has paid any Reimbursement Amount and
(y) the Manager has provided the Agent with documentation that enables the Agent
to verify the amounts distributable under this clause twelfth, to reimburse

Amended and Restated
Warehouse Loan Agreement

47



--------------------------------------------------------------------------------



 



the Manager for such payment in an amount up to, but not exceeding, the
Reimbursement Amount and (B) to reimburse the Manager for outstanding Manager
Advances, together with accrued interest thereon; and
     thirteenth, deposit to the Discretionary Account or, subject to
Section 7.07, otherwise at the direction of the Borrower.
     (iv) Earnings on Cash Equivalents. Any earnings on Cash Equivalents shall
constitute part of the Collateral and shall be applied in accordance with
Section 2.07(c). Any losses resulting from any Cash Equivalents shall be for the
Borrower’s account, and under no circumstances shall the Agent, the Collateral
Agent or any Lender have any liability or responsibility therefor.
     (d) Release of Amounts from Liquidity Reserve Account. On any Settlement
Date during the Availability Period, if there exists in the Liquidity Reserve
Account any amount in excess of the Liquidity Reserve Target Amount (after
giving effect to all other payments to be made on such Settlement Date and as
calculated on the Calculation Date immediately preceding such Settlement Date),
and upon written certification by the Manager and Borrower that no Default or
Manager Default has occurred and is continuing, the Agent shall be deemed to
have released such excess amount from the Liquidity Reserve Account and such
excess amount shall be applied by the Depositary in accordance with
Section 2.07(c).
     SECTION 2.08 Adjustment of Commitments.
     (a) Optional Termination or Reduction of Commitments (Pro Rata). The
Borrower may from time to time permanently reduce or terminate the Committed
Amount in whole or in part (in minimum amounts of $20,000,000 or in integral
multiples of $5,000,000 in excess thereof (or, if less, the full remaining
amount of the then applicable Committed Amount)) upon five Business Days’ prior
written or telecopy notice to the Agent, which notice shall be irrevocable once
delivered to the Agent; provided, however, no such termination or reduction
shall be made which would cause the aggregate principal amount of the
outstanding Loans to exceed the lesser of (i) the Committed Amount as so reduced
and (ii) the Borrowing Base at such time. The Agent shall promptly notify each
affected Lender of the receipt by the Agent of any notice from the Borrower
pursuant to this Section 2.08(a). Any partial reduction of the Committed Amount
pursuant to this Section 2.08(a) shall be applied to the Commitments of the
Committed Lenders pro-rata based upon their respective Commitment Percentages.
     (b) Optional Termination of Commitments (Non-Pro-Rata). If (i) any Lender
or other Protected Party has demanded compensation or indemnification pursuant
to Section 3.01, 3.03 or 3.04, (ii) the obligation of any Lender to fund its
Loans at the Adjusted Eurodollar Rate has been suspended pursuant to
Section 3.02 or (iii) any Lender has failed to consent to a proposed amendment,
waiver, discharge or termination which pursuant to the terms of Section 11.03 or
any other provision of any Loan Document requires the consent of the Required
Lenders or all of the Lenders, the Borrower shall have the right, with the prior
written consent of the Agent, to (i) remove such Lender and all related
Protected Parties by terminating the Commitment of the related Committed Lender
in full or (ii) replace such Lender and all related Protected Parties by causing
the related Committed Lender to assign its Commitment to one or more existing

Amended and Restated
Warehouse Loan Agreement

48



--------------------------------------------------------------------------------



 



Committed Lenders or Eligible Assignees pursuant to Section 11.06. The
replacement of a Lender pursuant to this Section 2.08(b) shall be effective on
the tenth Business Day (the “Replacement Date”) following the date of notice of
such replacement to the Lenders through the Agent, subject to the satisfaction
of the following conditions:
     (i) each replacement Committed Lender and/or Eligible Assignee, and each
Protected Party subject to replacement, shall have satisfied the conditions to
an Assignment and Acceptance set forth in Section 11.06(b) and, in connection
therewith, the replacement Committed Lender(s) and/or Eligible Assignee(s) shall
pay to each Protected Party subject to replacement an amount equal in the
aggregate to the sum of (A) the principal of, and all accrued but unpaid
interest on, its outstanding Loans and (B) all accrued but unpaid fees owing to
it pursuant to Section 2.09; and
     (ii) the Borrower shall have paid (from the Discretionary Account or
otherwise) to the Agent for the account of each replaced Protected Party an
amount equal to all obligations owing to such replaced Protected Party by the
Borrower pursuant to this Agreement and the other Loan Documents (other than
those obligations of the Borrower referred to in clause (i)(A) above).
In the case of the removal of a Protected Party pursuant to this
Section 2.08(b), upon payment by the Borrower (from the Discretionary Account or
otherwise) to the Agent for the account of the Protected Party subject to such
removal of an amount equal to the sum of (i) the aggregate principal amount of
all Loans held by such Protected Party and (ii) all accrued interest, fees and
other amounts owing to such Protected Party hereunder, including, without
limitation, all amounts payable by the Borrower to such Protected Party under
Article III or Sections 11.05 and 11.06, such Protected Party shall cease to
constitute a Protected Party hereunder; provided that the provisions of this
Agreement (including, without limitation, the provisions of Article III and
Sections 11.05 and 11.06) shall continue to govern the rights and obligations of
a removed Protected Party with respect to any Loans made or any other actions
taken by such removed Protected Party while it was a Protected Party.
     (c) Automatic Termination. The Commitments of the Committed Lenders shall
automatically terminate on the Revolving Termination Date.
     (d) Optional Extensions of Commitments.
     (i) If the Borrower shall request, by notice to the Agent not less than
30 days prior to the Revolving Termination Date then in effect, that the
Availability Period be extended until the date which is 364 days after such
Revolving Termination Date, then the Agent shall promptly (but in no event later
than 2 days after receipt) notify each Committed Lender of such request, and
each Committed Lender shall notify the Borrower and the Agent not more than 15
Business Days after the date on which the Agent shall have received the
Borrower’s request (which date shall be set forth in the notice of such request
given by the Agent) of its election so to extend or not extend the Availability
Period. Any Committed Lender which shall not timely notify the Agent of such
election shall be deemed to have elected not to extend such Availability Period.

Amended and Restated
Warehouse Loan Agreement

49



--------------------------------------------------------------------------------



 



     (ii) If one or more Committed Lenders shall timely notify the Agent
pursuant to clause (d)(i) of this Section 2.08 of its election not to extend the
Availability Period or shall be deemed to have elected not to extend the
Availability Period by virtue of having not timely notified the Agent of its
election to extend such Availability Period, then the Agent shall so advise the
Borrower and the remaining Lenders, and the remaining Lenders then maintaining a
Commitment or any of them shall have the right (but not the obligation), upon
notice to the Agent not later than the Business Day immediately preceding the
applicable Revolving Termination Date, to increase their respective Commitments
by an amount equal in the aggregate to the Commitments of the Committed Lenders
who have, or have been deemed to have, elected not to extend the Availability
Period. Each Lender electing to increase its Commitment hereunder shall specify
in its notice to the Agent the amount by which it is willing to increase its
Commitment; provided that if the aggregate amount of proposed increases by all
remaining Lenders shall equal or exceed the aggregate Commitments of those
Lenders who have, or have been deemed to have, elected not to extend the
Availability Period, the amount of any increase in Commitments shall not exceed
for any Lender the product of (A) the quotient of (x) such Lender’s Commitment
divided by (y) the aggregate Commitments of all the remaining Lenders (in each
case determined before giving effect to any increase in the Commitments of the
remaining Lenders pursuant to this subsection (c)) multiplied by (B) the
aggregate Commitments of the Lenders who have, or have been deemed to have,
elected not to extend the Availability Period. Each increase in the Commitment
of a Lender hereunder shall be evidenced by a written instrument executed by
such Lender and the Agent and shall take effect on the Revolving Termination
Date in effect for the Lenders who have, or have been deemed to have, elected
not to extend the Availability Period.
     (iii) If the aggregate Commitments of the Lenders shall exceed the
aggregate amount by which the remaining Lenders have agreed to increase their
Commitments pursuant to subsection (d)(ii) of this Section 2.08, the Borrower
may, with the approval of the Agent, designate one or more Eligible Assignees
willing to extend Commitments until the date which is 364 days after the
Revolving Termination Date in effect for the Lenders who have, or have been
deemed to have, elected not to extend the Availability Period in an aggregate
amount not greater than such excess. Any such Eligible Assignee shall, on or
prior to the Revolving Termination Date in effect for the Lenders who have, or
have been deemed to have, elected not to extend the Availability Period, execute
and deliver to the Borrower, the Agent and each remaining Lender an instrument,
satisfactory to the Borrower and the Agent, setting forth the amount of its
Commitment and containing its agreement to become, and to perform all the
obligations of, a Lender hereunder. The Commitment of such Eligible Assignee
shall become effective, and such Eligible Assignee shall become a Committed
Lender hereunder, on the Revolving Termination Date then in effect for the
Lenders who have, or have been deemed to have, elected not to extend the
Availability Period.
     (iv) The Borrower shall deliver to each Eligible Assignee (upon request of
such Eligible Assignee), on the Revolving Termination Date in effect for the
Lenders who have, or have been deemed to have, elected not to extend the
Availability Period, a

Amended and Restated
Warehouse Loan Agreement

50



--------------------------------------------------------------------------------



 



Note evidencing the Borrower’s obligation to pay Loans made by such Eligible
Assignee pursuant to this Agreement.
     (v) If, after giving effect to any increase in the Commitments of one or
more remaining Lenders pursuant to clause (ii) above and any assignments to or
new Commitments of one or more Eligible Assignees pursuant to clause (iii)
above, the extension of the Availability Period as provided in this
Section 2.08(c) shall not have been approved by Lenders holding Commitments
equal in the aggregate to 100% of the Committed Amount, then the Availability
Period shall not be extended but shall continue in effect until the Revolving
Termination Date and shall then terminate. If Lenders holding Commitments equal
in the aggregate to 100% of the Committed Amount shall have elected to extend
the Availability Period as provided in this Section 2.08(c), then (A) the
Availability Period with respect to the Commitments of such Lenders and any
which becomes a Lender hereunder shall continue until the date which is 364 days
after the Revolving Termination Date in effect prior to such election and, as to
such Lenders, the term “Revolving Termination Date”, as used herein, shall mean
such 364th day; (B) the Commitments of the Lenders who have, or have been deemed
to have, elected not to extend the Availability Period shall continue in effect
until the Revolving Termination Date in effect prior to such extension and shall
then terminate, and, as to such Lenders, the term “Revolving Termination Date”,
as used herein, shall continue to mean such Revolving Termination Date; and
(C) on the Revolving Termination Date in effect prior to such extension, each
Lender who has, or has been deemed to have, elected not to extend the
Availability Period shall cease to be a Lender hereunder; provided that the
provisions of this Agreement (including, without limitation, the provisions of
Article III and Sections 11.04 and 11.05) shall continue to govern the rights
and obligations of such Lender with respect to any Loans made.
     SECTION 2.09 Fees.
     (a) Liquidity Fee. On each Settlement Date, the Borrower shall pay to the
Agent (or at the direction of the Agent) for the account of each Committed
Lender a fee (the “Liquidity Fee”) on such Lender’s Commitment Percentage of the
daily average Unused Committed Amount for the Measuring Period ended most
recently prior to such Settlement Date, computed at a per annum rate for each
day at a rate equal to 25 basis points. The Liquidity Fee shall commence to
accrue on the Amendment Closing Date and shall be due and payable in arrears on
each Settlement Date for the Measuring Period ending most recently prior to such
date, beginning with the first of such dates to occur after the Amendment
Closing Date.
     (b) [RESERVED].
     SECTION 2.10 Pro-rata Treatment. Except to the extent otherwise provided
herein, (including without limitation in Section 2.01 (b)), each Borrowing, each
payment or prepayment of principal of or interest on any Loan, each payment of
fees, each reduction of the Committed Amount and each conversion or continuation
of any Loan, shall be allocated pro-rata among the relevant Lenders in
accordance with the respective Commitment Percentages of such Lenders (or, if
the Commitments of such Lenders have expired or been terminated, in accordance
with the respective principal amounts of the outstanding Loans of such Lenders);
provided that, in the

Amended and Restated
Warehouse Loan Agreement

51



--------------------------------------------------------------------------------



 



event any amount paid to any Lender pursuant to this Section 2.10 is rescinded
or must otherwise be returned by the Agent, each Lender shall, upon the request
of the Agent, repay to the Agent the amount so paid to such Lender, with
interest for the period commencing on the date such payment is returned by the
Agent until the date the Agent receives such repayment at a rate per annum equal
to, during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, the Corporate Base Rate plus
two percent per annum.
     SECTION 2.11 Sharing of Payments. The Lenders agree among themselves that,
except to the extent otherwise provided herein, if any Lender shall obtain
payment in respect of any Loan or any other obligation owing to such Lender
under this Agreement through the exercise of a right of setoff, banker’s lien or
counterclaim, or pursuant to a secured claim under Section 506 of the Bankruptcy
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, in excess of its pro-rata
share of such payment as provided for in this Agreement, such Lender shall
promptly pay in cash or purchase from the other Lenders a participation in such
Loans and other obligations in such amounts, and make such other adjustments
from time to time, as shall be equitable to the end that all Lenders share such
payment in accordance with their respective ratable shares as provided for in
this Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by payment in cash or a repurchase of a participation
theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each Lender whose payment
shall have been rescinded or otherwise restored. The Borrower agrees that any
Lender so purchasing such a participation may, to the fullest extent permitted
by law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan or other obligation in the amount of such participation.
If under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section 2.11 applies,
such Lender shall, to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights of the Lenders under
this Section 2.11 to share in the benefits of any recovery on such secured
claim.
     SECTION 2.12 Payments; Computations; Proceeds of Collateral, Etc.
(a) Payments by the Borrower. Unless otherwise expressly provided in a Loan
Document, all payments by the Borrower to the Protected Parties pursuant to each
Loan Document shall be made by the Borrower (or by its designee) to the Agent
for the pro rata account of the Protected Parties entitled to receive such
payment or, at the direction of the Agent, directly to such Protected Parties.
All payments shall be made without setoff, deduction (except for Taxes which are
expressly addressed in Section 3.01) or counterclaim not later than 11:00 A.M.
New York City time on the date due in Dollars in same day or immediately
available funds to such account or accounts (if payment is to be made directly
to the Protected Parties) as the Agent shall specify from time to time by notice
to the Borrower. Funds received after that time shall be deemed to have been
received by the Agent or a Protected Party, as the case may be, on the next
succeeding Business Day. In the event that a payment is made to Agent for the
pro rata account of the Protected Parties entitled to such payment, the Agent
shall promptly remit in same day funds to

Amended and Restated
Warehouse Loan Agreement

52



--------------------------------------------------------------------------------



 



each Protected Party its share, if any, of such payments received by the Agent
for the account of such Protected Party. Whenever any payment is to be made
hereunder or under any Loan, or whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, such payment shall be
made, and the last day of such Interest Period shall occur, on the next
succeeding Business Day and interest at the Applicable Rate shall accrue on such
amount from the original due date to such next Business Day; provided, that if
such extension would cause the last day of such Interest Period to occur in a
new calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day.
     (b) Distributions by the Agent. Each such distribution by the Agent to such
Protected Party shall be made in accordance with Section 2.07. Upon the request
of any Protected Party, the Agent in its sole discretion may cause to be
distributed to such Protected Party on such due date a corresponding amount with
respect to the amount then due such Protected Party. If and to the extent the
Borrower shall not have so made such payment in full to the Agent and the Agent
shall have so caused to be distributed to such Protected Party a corresponding
amount with respect to the amount then due such Protected Party, such Protected
Party shall repay to the Agent forthwith on demand such amount distributed to
such Protected Party together with interest thereon, for each day from the date
such amount is distributed to such Protected Party until the date such Protected
Party repays such amount, at the Federal Funds Rate for the first three Business
Days after demand by the Agent and at the Applicable Rate thereafter until the
date such Protected Party repays such amount to the Agent.
     (c) Computations. All computations of interest and fees hereunder shall be
made on the basis of the actual number of days elapsed over a year of 360 days.
Interest shall accrue from and include the date of borrowing but exclude the
date of payment.
     SECTION 2.13 Adjustments to Advance Rate and Borrowing Base. The percentage
included in the definition of “Advance Rate” may be modified (but only to
increase such percentage) by agreement of all of the Lenders and, in the case of
any increase in such percentage, subject to confirmation by each Rating Agency
that such increase will not cause either of such rating agencies to reduce or
withdraw its rating of the Notes and/or Loans. The Agent shall give the
Borrower, the Lenders, and each Rating Agency prior notice of any change in such
percentage. Any change in any such percentage shall take effect on the next
succeeding Settlement Date.
     SECTION 2.14 Interest Rate Risk Management. The Borrower agrees that, upon
the occurrence of any Hedging Event, it will enter into an Acceptable
Derivatives Agreement no later than the last day of the Required Time Period,
using funds available under clause (y) of clause fifth of Section 2.07(c)(i),
(ii) or (iii), as applicable.
     The Borrower will, to the extent required by any Committed Lender, amend
any Acceptable Derivatives Agreement which is then in effect at any time when
there is (i) any increase in the outstanding principal amount of the Loans or
(ii) any change in the contractual payment schedule of the Loans, so that such
Acceptable Derivatives Agreement, as amended, would comply with the definition
of “Acceptable Derivatives Agreement” if first entered into on the date of such
amendment.

Amended and Restated
Warehouse Loan Agreement

53



--------------------------------------------------------------------------------



 



     Amounts received by the Borrower under any Acceptable Derivatives Agreement
shall be deposited into the Collection Account and applied as set forth in
Section 2.07(c).
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     SECTION 3.01 Taxes.
     (a) Payments Net of Certain Taxes. Any and all payments by the Borrower to
or for the account of any Protected Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Protected Party, taxes imposed on its net income, and franchise, branch
profits, capital or net worth taxes imposed on it, in each case by the
jurisdiction under the laws of which such Protected Party is organized or has an
office or place of business, other than solely on account of being a party to,
receiving a payment or income under, or enforcing, this Agreement or any other
Loan Document, or any political subdivision thereof (all such non-excluded
taxes, duties, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by law to deduct or withhold any Taxes from or in respect of any sum
payable under this Agreement or any other Loan Document to any Protected Party,
(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 3.01) such Protected
Party receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and
withholdings, (iii) the Borrower shall pay the full amount deducted or withheld
to the relevant taxation authority or other authority in accordance with
Applicable Law and (iv) the Borrower shall furnish to the Agent, at the Agent’s
Office, the original or a certified copy of a receipt evidencing payment
thereof.
     (b) Other Taxes. In addition, the Borrower agrees to pay any and all
present or future stamp or documentary, excise or property taxes or similar
levies which arise from any payment made under this Agreement or any other Loan
Document or from the execution or delivery of, or otherwise with respect to,
this Agreement or any other Loan Document (hereinafter referred to as “Other
Taxes”).
     (c) Additional Taxes. The Borrower agrees to indemnify each Protected Party
for the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01) paid by such Protected Party and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
     (d) Tax Forms and Certificates. Each Lender organized under the laws of a
jurisdiction outside the United States (a “Non-U.S. Lender”) shall, on or prior
to the date of its execution and delivery of this Agreement in the case of each
Lender listed on the signature pages thereof and on or prior to the date on
which it becomes a Lender in the case of each other Lender, and from time to
time thereafter as required by law on or prior to the expiration of the form or
certificate most recently provided, provide the Borrower and the Agent with
true,

Amended and Restated
Warehouse Loan Agreement

54



--------------------------------------------------------------------------------



 



complete and correct (i) Internal Revenue Service Form W-8-BEN or W-8-ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Lender is entitled to benefits under an income tax treaty
to which the United States is a party which reduces to zero the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States or (ii) any other form or certificate required
by any United States taxing authority (including any certificate required by
Sections 871(h) and 881(c) of the Internal Revenue Code), certifying that such
Lender is entitled to an exemption from tax on payments pursuant to this
Agreement or any of the other Loan Documents. Additionally, if a Lender or
Protected Party sells, assigns or transfers any participation in a Loan to
another Person, such Lender or Protected Party shall provide any new forms
required as a result of such sale or transfer (including, if necessary, Internal
Revenue Service Form W-8IMY).
     (e) Failure to Provide Tax Forms and Certificates. For any period with
respect to which a Lender has failed to provide the Borrower and the Agent with
the appropriate form or certificate in the manner and as prescribed by
Section 3.01(d) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which a form originally was
required to be provided), neither such Lender nor any related Protected Party
shall be entitled to indemnification under Section 3.01(a) or 3.01(b) with
respect to Taxes imposed by the United States or any political subdivision
therein as a result of such failure; provided, however, that should a Protected
Party, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Taxes because of its or any related Lender’s
failure to deliver a form required to be delivered hereunder, the Borrower shall
take such steps as such Lender or Protected Party shall reasonably request at
such Protected Party’s cost to assist such Protected Party to recover such
Taxes.
     (f) Obligations in Respect of Non-U.S. Lenders. The Borrower shall not be
required to indemnify any Non-U.S. Lender or related Protected Party or to pay
any additional amounts to any Non-U.S. Lender or related Protected Party, in
respect of United States Federal withholding tax pursuant to subsections (a) or
(b) above to the extent that the obligation to withhold amounts with respect to
United States Federal withholding tax existed on the date such Non-U.S. Lender
became a party to this Agreement (or, in the case of a participant, on the date
such participant acquired its participation interest) or to the extent such
obligation to withhold amounts with respect to United States federal withholding
tax arises after such date as a result of a change in residence, place of
incorporation, principal place of business, or office or location in which Loans
governed by this Agreement are booked or recorded by such Lender or Protected
Party; provided, however, that this subsection (f) shall not apply (i) to any
participant that becomes a participant as a result of an assignment,
participation, transfer or designation made at the request of the Borrower or
where a change of office or location in which Loans governed by this Agreement
are booked or recorded is made at the request of the Borrower and (ii) to the
extent the indemnity payment or additional amounts any participant would be
entitled to receive (without regard to this subsection (f)) do not exceed the
indemnity payment or additional amounts that the Person making the assignment,
participation or transfer to such participant would have been entitled to
receive in the absence of such assignment, participation, transfer or
designation.

Amended and Restated
Warehouse Loan Agreement

55



--------------------------------------------------------------------------------



 



     (g) Mitigation. If the Borrower is required to pay additional amounts to or
for the account of any Protected Party pursuant to this Section 3.01, then such
Protected Party will agree to use reasonable efforts to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the
judgment of such Protected Party, is not otherwise disadvantageous to such
Lender.
     (h) Tax Receipts. Within thirty days after the date of any payment of
Taxes, the Borrower shall furnish to the Agent the original or a certified copy
of a receipt evidencing such payment (to the extent one is so provided).
     (i) Survival. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in subsections (a) through (h) above shall survive the payment in full of
principal and interest hereunder and under any instrument delivered hereunder.
     SECTION 3.02 Illegality. If, on or after the date of this Agreement, the
adoption of any Applicable Law, or any change in any Applicable Law, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Lender to make, maintain or fund any of its Loans at a rate based upon the
Adjusted Eurodollar Rate (such event being hereinafter referred to as an
“Illegality Event”) and such Lender shall so notify the Agent, the Agent shall
forthwith give notice thereof to the other Lenders and the Borrower, whereupon
until such Lender notifies the Borrower and the Agent that the circumstances
giving rise to such suspension no longer exist, interest on the Loans of such
Lender shall accrue and be payable at the Corporate Base Rate. If an Illegality
Event does not affect all Lenders, the Agent shall make a good faith effort to
cause the Lenders that are not affected by such Illegality Event to purchase the
Loans held by the affected Lenders. The foregoing shall not delay or otherwise
affect the Borrower’s obligation to pay interest at the Corporate Base Rate as
provided in this paragraph.
     SECTION 3.03 Increased Costs and Reduced Return. (a) If, on or after the
date hereof, the adoption of or any change in any Applicable Law or in the
interpretation or application thereof applicable to any Protected Party, or
compliance by any Protected Party with any request or directive (whether or not
having the force of law) from any central bank or other Governmental Authority,
in each case made subsequent to the Effective Date (or, if later, the date on
which such Protected Party becomes a Protected Party):
     (i) shall subject such Protected Party to any tax of any kind whatsoever
with respect to any Loans made by it or its Note or its obligation to make
Loans, or change the basis of taxation of payments to such Protected Party in
respect thereof (except for (A) Taxes and Other Taxes covered by Section 3.01
and (B) changes in taxes measured by or imposed upon the net income or franchise
tax (imposed in lieu of such net income tax), of such Protected Party or any
Affiliate thereof));
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities

Amended and Restated
Warehouse Loan Agreement

56



--------------------------------------------------------------------------------



 



in or for the account of, advances, loans or other extensions of credit by, or
any other acquisition of funds by, any office of such Protected Party which is
not otherwise included in the determination of the Adjusted Eurodollar Rate
hereunder; or
     (iii) shall impose on such Protected Party any other condition;
and the result of any of the foregoing is to increase the cost to such Protected
Party of making, converting into, continuing or maintaining any Loans or to
reduce any amount receivable hereunder in respect thereof (any such increased
cost or reduction hereinafter referred to as an “Increased Cost”), then, in any
such case, upon notice to the Borrower from such Protected Party, through the
Agent, in accordance herewith, the Borrower shall be obligated to pay such
Protected Party, in accordance with Section 2.07(c), any additional amounts
necessary to compensate such Protected Party on an after-tax basis (after taking
into account applicable deductions and credits in respect of the amount
indemnified) for such increased cost or reduced amount receivable.
     (b) If any Protected Party shall have determined that the adoption or the
becoming effective of, or any change in, or any change by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
Applicable Law, regarding capital adequacy, or compliance by such Protected
Party, or its parent corporation, with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Protected Party’s (or parent corporation’s) capital or
assets as a consequence of its commitments or obligations hereunder to a level
below that which such Protected Party, or its parent corporation, could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Protected Party’s (or parent corporation’s) policies with
respect to capital adequacy), then, upon notice from such Protected Party to the
Borrower, the Borrower shall be obligated to pay to such Protected Party in
accordance with Section 2.07(c), such additional amount or amounts as will
compensate such Protected Party on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified) for such
reduction. Each determination by any such Protected Party of amounts owing under
this Section shall, absent manifest error, be conclusive and binding on the
parties hereto.
     (c) A certificate of each Protected Party setting forth such amount or
amounts as shall be necessary to compensate such Protected Party or its holding
company as specified in subsection (a) or (b) above, as the case may be, shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay each Protected Party the amount shown as due on any such
certificate delivered by it on the next succeeding Settlement Date in accordance
with Section 2.07(c).
     (d) Promptly after any Protected Party becomes aware of any circumstance
that will, in its sole judgment, result in a request for increased compensation
pursuant to this Section, such Protected Party shall notify the Borrower
thereof. Failure on the part of any Protected Party so to notify the Borrower or
to demand compensation for any increased costs or reduction in amounts received
or receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of such Protected Party’s right to demand compensation
with respect to such

Amended and Restated
Warehouse Loan Agreement

57



--------------------------------------------------------------------------------



 



period or any other period. The protection of this Section shall be available to
each Protected Party regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed.
     SECTION 3.04 Funding Losses. The Borrower shall indemnify each Protected
Party against any loss or reasonable expense (but excluding in any event loss of
anticipated profit) which such Protected Party may sustain or incur as a
consequence of (i) any failure by the Borrower to fulfill on the date of any
Borrowing hereunder the applicable conditions set forth in Article IV, so long
as any such failure is not solely due to the failure of the Agent or any Lender
to comply with its obligations hereunder in all material respects, (ii) any
failure by the Borrower to borrow or to refinance any Loan hereunder after
irrevocable notice of such Borrowing, or refinancing has been given pursuant to
Section 2.02 or 2.07, so long as any such failure is not solely due to the
failure of the Agent or any Lender to comply with its obligations hereunder in
all material respects or (iii) any payment or prepayment of a Loan, whether
voluntary or involuntary, pursuant to any other provision of this Agreement or
otherwise made on a date other than the last day of the Interest Period
applicable thereto, so long as any such payment, prepayment or conversion is not
solely due to the failure of the Agent or any Lender to comply with its
obligations hereunder in all material respects (each such loss or expense, a
“Funding Loss”). Such Funding Losses shall be determined by each Protected Party
in its sole discretion and shall include an amount equal to the excess, if any,
as reasonably determined by such Protected Party, of (i) its cost of obtaining
the funds for the Loan being paid, prepaid or not borrowed (based on the
applicable London Interbank Offered Rate), for the period from the date of such
payment, prepayment or failure to borrow to the last day of the then applicable
Interest Period (or, in the case of a failure to borrow, the Interest Period for
such Loan which would have been applicable to such Loan on the date of such
failure to borrow) over (ii) the amount of interest (as reasonably determined by
such Protected Party) that would be realized by such Protected Party in
reemploying the funds so paid, prepaid or not borrowed or continued for such
period or Interest Period, as the case may be. A certificate of any Protected
Party setting forth any amount or amounts which such Protected Party is entitled
to receive pursuant to this Section shall be delivered to the Borrower and shall
be conclusive absent manifest error.
ARTICLE IV
CONDITIONS
     SECTION 4.01 Conditions to Facility Closing. The obligation of each
Committed Lender to make a Loan on the Closing Date is subject to the
satisfaction of the following conditions:
     (a) Executed Loan Documents. Receipt by the Agent of duly executed copies
of: (i) this Agreement; (ii) the Notes (if requested under Section 2.04);
(iii) the Collateral Documents (other than the Depositary Agreement); and
(iv) all other Loan Documents, each in form and substance satisfactory to the
Agent in its sole discretion.
     (b) Management Documents. Receipt by the Agent of a duly executed copy of
each Management Document, in each case in form and substance satisfactory to the
Agent in its sole discretion.

Amended and Restated
Warehouse Loan Agreement

58



--------------------------------------------------------------------------------



 



     (c) Sale Agreement, etc. Receipt by the Agent of a duly executed copy of
the Asset Contribution and Purchase Agreement, in form and substance
satisfactory to the Agent in its sole discretion.
     (d) Organization Documents. After giving effect to the transactions
contemplated by the Transaction Documents, the ownership, capital, corporate,
organizational and legal structure of each Facility Party shall be reasonably
satisfactory to the Lenders, and the Agent shall have received: (i) a copy of
the Organizational Documents of Trinity, each Facility Party, each Partner, the
Partnership and the Marks Company, certified as of a recent date by the
Secretary of State of its respective state of organization, and a certificate as
to the good standing of Trinity, each Facility Party, each Partner, the
Partnership and the Marks Company, from such Secretary of State, as of a recent
date; (ii) a certificate of the Secretary or Assistant Secretary of Trinity,
each Facility Party, each Partner, the Partnership and the Marks Company dated
the Closing Date and certifying (A) that the certificate or articles of
incorporation or other Organizational Documents, as applicable, of Trinity, such
Facility Party, each Partner, the Partnership or the Marks Company, as
applicable, have not been amended since the date of the last amendment thereto
shown on the related certificate furnished pursuant to clause (i) above;
(B) that attached thereto is a true and complete copy of the agreement of
limited partnership, operating agreement or by-laws of Trinity, such Facility
Party, each Partner, the Partnership or the Marks Company, as applicable, as in
effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (C) below, (C) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors or
other governing body of Trinity, such Facility Party, each Partner, the
Partnership or the Marks Company, as applicable, authorizing the execution,
delivery and performance of the Transaction Documents to which it is to be a
party and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect; and (D) as to the incumbency and specimen signature of each officer
executing any Transaction Document or any other document delivered in connection
herewith or therewith on behalf of Trinity, such Facility Party, each Partner,
the Partnership or the Marks Company; (iii) a certificate of another officer as
to the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) such other
documents as the Agent or Mayer, Brown, Rowe & Maw, counsel for the Agent, may
reasonably request.
     (e) Officer’s Certificate. The Agent shall have received a certificate,
dated the Closing Date and signed by a Responsible Officer of each Facility
Party, confirming compliance with the conditions precedent set forth in
paragraphs (b), (c), (d), (g) and (n) of Section 4.03.
     (f) Opinions of Counsel. On the Closing Date, the Agent shall have
received:
     (i) favorable written opinions (including, without limitation, as to true
sale and nonconsolidation matters) of Winston & Strawn, counsel to the Borrower,
the Manager and Trinity, addressed to the Agent and each Lender, dated the
Closing Date, substantially in the form of each of Exhibits D-1, D-4 and D-5
hereto and covering such additional matters incident to the transactions
contemplated hereby as the Agent or the Required Lenders may reasonably request;

Amended and Restated
Warehouse Loan Agreement

59



--------------------------------------------------------------------------------



 



     (ii) a favorable written opinion of in house counsel to each of the
Borrower, the Manager and Trinity, addressed to the Agent and each Lender, dated
the Closing Date, substantially in the form of Exhibit D-2 hereto and covering
such additional matters incident to the transactions contemplated hereby as the
Agent or the Required Lenders may reasonably request;
     (iii) from special Delaware trust counsel to the Borrower and Wilmington
Trust Company, as Delaware trustee for the Borrower, an opinion addressed to the
Agent and each Lender, dated the Closing Date, substantially in the form of
Exhibit D-3 hereto and covering such additional matters incident to the
transactions contemplated hereby as the Agent or the Required Lenders may
reasonably request;
     (iv) from special STB counsel to the Borrower, an opinion addressed to the
Agent and each Lender, dated the Closing Date, substantially in the form of
Exhibit D-6 hereto and covering such additional matters incident to the
transactions contemplated hereby as the Agent or the Required Lenders may
reasonably request;
     (v) from special Canadian counsel to the Agent, an opinion addressed to the
Agent and each Lender, dated the Closing Date, substantially in the form of
Exhibit D-7 hereto and covering such additional matters incident to the
transactions contemplated hereby as the Agent or the Required Lenders may
reasonably request; and
     (vi) from special counsel to the Marks Company, an opinion addressed to the
Agent and each Lender, dated the Closing Date, substantially in the form of
Exhibit D-8 hereto and covering such additional matters incident to the
transactions contemplated hereby as the Agent or the Required Lenders may
reasonably request.
     (g) Perfection of Security Interests; Search Reports. On or prior to the
Closing Date, the Agent shall have received:
     (i) a Perfection Certificate from each Facility Party, each such Perfection
Certificate and all information set forth therein to be correct and complete in
all respects;
     (ii) [RESERVED];
     (iii) appropriate financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local law) fully executed
for filing under the Uniform Commercial Code or other applicable local law of
each jurisdiction in which the filing of a financing statement or giving of
notice may be required, or reasonably requested by the Agent, to perfect the
security interests intended to be created by the Collateral Documents;
     (iv) all of the Marks Company Interests issued or to be issued to the
Borrower on or prior to the Closing Date, which Marks Company Interests shall be
in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, with signatures
appropriately guaranteed, accompanied in each case by any required transfer tax
stamps, all in form and substance satisfactory to the Agent;

Amended and Restated
Warehouse Loan Agreement

60



--------------------------------------------------------------------------------



 



     (v) copies of reports from CSC The United States Corporation Company or
other independent search service reasonably satisfactory to the Agent listing
all effective financing statements that name the Borrower or any other Facility
Party, as such (under its present name and any previous name and, if requested
by the Agent, under any trade names), as debtor or seller that are filed in the
jurisdictions wherein such filing would be effective to perfect a Lien in the
Collateral or any portion thereof, together with copies of such financing
statements (none of which shall cover the Collateral except to the extent
evidencing Permitted Liens or for which the Agent shall have received
termination statements (Form UCC-3 or such other termination statements as shall
be required by local law) fully executed for filing); and
     (vi) evidence of the completion of all other filings and recordings of or
with respect to the Collateral Documents, including, without limitation, all
filings and recordings specified in Schedule 3.02 to the Security Agreement, and
of all other actions as may be necessary or, in the opinion of the Agent,
desirable to perfect the security interests intended to be created by the
Collateral Documents.
     (h) Marks Company Documents. The Agent shall have received (i) evidence
satisfactory to the Agent that the UTI Trustee under the Marks Company Trust
Agreement shall have identified and allocated or caused to be identified and
allocated on the books and records of the Marks Company a separate portfolio of
trust assets consisting of all of the Trinity Marks relating to Portfolio
Railcars and all rights of the Marks Company with respect thereto, including,
without limitation, the right to payment of related Railroad Mileage Credits,
and that the Marks Company Delaware Trustee shall have executed and delivered to
the Borrower on behalf of the Marks Company a certificate evidencing such
special unit of beneficial interests, (ii) a supplement to the Marks Company
Trust Agreement, duly executed by TILC and the Marks Company Delaware Trustee,
and certified by a Responsible Officer of the Marks Company Delaware Trustee as
a true and correct copy thereof, creating the special unit of beneficial
interests referred to in clause (ii) above and containing such other provisions
as the Agent reasonably may request and (iii) evidence satisfactory to the Agent
that TILC, as servicer of the Marks Company, shall have been instructed, and
shall have agreed, to remit all receipts in respect of the trust assets
allocated to the special unit of beneficial interests referred to in clauses (i)
and (ii) above directly to the Depositary in accordance with the Marks Company
Servicing Agreement.
     (i) Evidence of Insurance. Receipt by the Agent of copies of insurance
policies or certificates of insurance of the Borrower evidencing liability and
casualty insurance meeting the requirements set forth in the Loan Documents,
including, but not limited to, naming the Collateral Agent as additional insured
and sole loss payee on behalf of the Lenders.
     (j) Consents and Approvals. On the Closing Date, all necessary governmental
(domestic or foreign), regulatory and third party approvals in connection with
the transactions contemplated by the Transaction Documents and otherwise
referred to herein or therein shall have been obtained and remain in full force
and effect.

Amended and Restated
Warehouse Loan Agreement

61



--------------------------------------------------------------------------------



 



     (k) Material Adverse Effect. There shall not have occurred since
December 31, 2001 any development or event relating to or affecting Trinity or a
Facility Party which has had or could be reasonably expected to have a Material
Adverse Effect.
     (l) Litigation; Judgments. On the Closing Date, there shall be no actions,
suits, proceedings or investigations pending or threatened (i) with respect to
this Agreement or any other Transaction Document or the transactions
contemplated hereby or thereby, (ii) against the Borrower or (iii) against
Trinity, the Manager, either Partner, the Partnership or the Marks Company and
which the Agent or the Required Lenders shall determine could reasonably be
expected to have a Material Adverse Effect. Additionally, there shall not exist
any judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon the consummation of the transactions
contemplated by the Transaction Documents and otherwise referred to herein or
therein.
     (m) Solvency Certificate. On or prior to the Closing Date, the Borrower
shall have delivered or caused to be delivered to the Agent a solvency
certificate executed by a Responsible Officer of the Borrower, in form and
substance satisfactory to the Agent, setting forth the conclusions that, after
giving effect to the consummation of all financings contemplated herein, the
Borrower will be Solvent.
     (n) Financial Information. The Agent shall be reasonably satisfied that the
financial statements referred to in Section 5.05 are not materially inconsistent
with the financial information most recently delivered to the Agent prior to the
Closing Date.
     (o) Due Diligence. The Agent shall have completed, and be satisfied with
the results of, its business and legal due diligence review with respect to
Trinity and the Facility Parties and the transactions contemplated hereby,
including, without limitation, a due diligence review of the financial
statements of Trinity and the Facility Parties, the tax status of Trinity and
the Facility Parties and an environmental, employee benefits and insurance due
diligence review.
     (p) [RESERVED].
     (q) Payment of Fees. All costs, fees and expenses due to the Agent and the
Lenders on or before the Closing Date shall have been paid, in each case to the
extent invoiced or otherwise notified to the Borrower in writing.
     (r) Counsel Fees. The Agent shall have received full payment of the fees
and expenses of Mayer, Brown, Rowe & Maw described in Section 11.04 which are
billed through the Closing Date.
     All corporate and legal proceedings and instruments and agreements relating
to the transactions contemplated by this Agreement and the other Transaction
Documents or in any other document delivered in connection herewith or therewith
shall be satisfactory in form and substance to the Agent and its counsel, and
the Agent shall have received all information and copies of all documents and
papers, including records of corporate proceedings, governmental approvals, good
standing certificates and bring-down telegrams, if any, which the Agent
reasonably may have requested in connection therewith, such documents and papers
where

Amended and Restated
Warehouse Loan Agreement

62



--------------------------------------------------------------------------------



 



appropriate to be certified by proper corporate or Governmental Authorities. The
documents referred to in this Section shall be delivered to the Agent no later
than the Closing Date. The certificates and opinions referred to in this Section
shall be dated the Closing Date.
     The requirement that any document, agreement, certificate or other writing
be satisfactory to the Required Lenders shall be deemed to be satisfied if
(i) such document, agreement, certificate or other writing was delivered to the
Lenders not less than two Business Days prior to the Closing Date, (ii) such
document, agreement, certificate or other writing is satisfactory to the Agent
and (iii) Lenders holding at least 50% of the Commitments have not objected in
writing to such document, agreement, certificate or other writing to the Agent
prior to the Closing Date.
     Promptly after the Closing Date occurs, the Agent shall notify the Borrower
and the Lenders of the Closing Date, and such notice shall be conclusive and
binding on all parties hereto.
     SECTION 4.02 Conditions to Amendment Closing Date. This Agreement as
amended on the Amendment Closing Date shall become effective upon the receipt by
the Agent of the following:
     (a) Executed Amended Loan Documents. The Agent shall have received
fully-executed original copies of this Agreement and the other Amended Loan
Documents.
     (b) Organization Documents of the Trinity Parties. The Agent shall have
received: (i) a copy of the Organizational Documents of Trinity and each
Facility Party (each such Person, a “Trinity Party”), certified as of a recent
date by the Secretary of State of its state of organization, to the extent such
documents have been amended, supplemented or modified since June 27, 2002;
(ii) a certificate as to the good standing of each Trinity Party from such
Secretary of State, as of a recent date; (ii) a certificate of the Secretary or
Assistant Secretary of each Trinity Party dated the Amendment Closing Date and
certifying (A) that the certificate or articles of incorporation or other
Organizational Documents, as applicable, of such Trinity Party have not been
amended either since the date of the last amendment thereto shown on the related
certificate furnished pursuant to clause (i) above or since June 27, 2002, if no
certificate is required to be furnished pursuant to clause (i) above; (B) that
attached thereto is a true and complete copy of the agreement of limited
partnership, operating agreement or by-laws of such Trinity Party, as in effect
on the Amendment Closing Date (or a certification that such documents have not
been amended, supplemented, or otherwise modified since June 27, 2002) and at
all times since a date prior to the date of the resolutions described in clause
(C) below, (C) that attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors or other governing body of such Trinity
Party, authorizing the execution, delivery and performance of the Amended Loan
Documents to which it is to be a party, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect; and (D) as to
the incumbency and specimen signature of each officer executing any Amended Loan
Document or any other document delivered in connection herewith or therewith on
behalf of the such Trinity Party; (iii) a certificate of another officer as to
the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii)

Amended and Restated
Warehouse Loan Agreement

63



--------------------------------------------------------------------------------



 



above; and (iv) such other documents as the Agent or Mayer, Brown, Rowe & Maw,
counsel for the Agent, may reasonably request.
     (c) Organization Documents of the Collateral Agent. The Agent shall have
received: (i) a copy of the Organizational Documents of the Collateral Agent,
certified as of a recent date by the Secretary of State of its state of
organization, and a certificate as to the good standing of the Collateral Agent,
from such Secretary of State, as of a recent date; (ii) a certificate of the
Secretary or Assistant Secretary of the Collateral Agent dated the Amendment
Closing Date and certifying (A) that the certificate or articles of
incorporation or other Organizational Documents, as applicable, of the
Collateral Agent have not been amended since the date of the last amendment
thereto shown on the related certificate furnished pursuant to clause (i) above;
(B) that attached thereto is a true and complete copy of the agreement of
limited partnership, operating agreement or by-laws of the Collateral Agent, as
in effect on the Amendment Closing Date and at all times since a date prior to
the date of the resolutions described in clause (C) below, (C) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors or other governing body of the Collateral Agent authorizing the
execution, delivery and performance of the Amended Loan Documents to which it is
to be a party, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect; and (D) as to the incumbency and
specimen signature of each officer executing any Amended Loan Document or any
other document delivered in connection herewith or therewith on behalf of the
Collateral Agent; (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; and (iv) such other documents as the
Agent or Mayer, Brown, Rowe & Maw, counsel for the Agent, may reasonably
request.
     (d) Evidence of Insurance. Receipt by the Agent of copies of insurance
policies or certificates of insurance of the Borrower evidencing liability and
casualty insurance meeting the requirements set forth in the Loan Documents,
including compliance with Section 6.06.
     (e) Perfection of Security Interests; Search Reports. On or prior to the
Amendment Closing Date, the Agent shall have received:
     (i) a Perfection Certificate from each Facility Party, each such Perfection
Certificate and all information set forth therein to be correct and complete in
all respects;
     (ii) [RESERVED].
     (iii) appropriate financing statements (Form UCC-1, Form UCC-3 or such
other financing statements or similar notices as shall be required by local law)
for filing under the Uniform Commercial Code or other applicable local law of
each jurisdiction in which the filing of a financing statement or giving of
notice may be required, or reasonably requested by the Collateral Agent, to
perfect the security interests intended to be created by the Collateral
Documents and the assignment to the Collateral Agent of any existing security
interests in the Collateral granted to the Agent;
     (iv) copies of reports from CT Corporation Service System or other
independent search service reasonably satisfactory to the Agent listing all
effective

Amended and Restated
Warehouse Loan Agreement

64



--------------------------------------------------------------------------------



 



financing statements that name the Borrower or any other Facility Party, as such
(under its present name and any previous name and, if requested by the Agent,
under any trade names), as debtor or seller that are filed in the jurisdictions
wherein such filing would be effective to perfect a Lien in the Collateral or
any portion thereof, together with copies of such financing statements (none of
which shall cover the Collateral except to the extent evidencing Permitted Liens
or for which the Agent shall have received termination statements (Form UCC-3 or
such other termination statements as shall be required by local law) fully
executed for filing); and
     (v) evidence of the completion of all other filings and recordings of or
with respect to the Collateral Documents, including, without limitation, all
filings and recordings specified in Schedule 3.02 to the Security Agreement, and
of all other actions as may be necessary or, in the opinion of the Agent,
desirable to perfect the security interests intended to be created by the
Collateral Documents.
     (f) Opinions of Counsel. On the Amendment Closing Date, the Agent shall
have received:
     (i) a favorable written opinion of Kaye Scholer LLC, counsel to the
Borrower, the Manager and Trinity, addressed to the Agent and each Lender, dated
the Amendment Closing Date, and in form and substance satisfactory to the Agent;
     (ii) a favorable written opinion of in house counsel to each of the
Borrower, the Manager and Trinity, addressed to the Agent and each Lender, dated
the Amendment Closing Date, and in form and substance satisfactory to the Agent;
     (iii) from special Delaware trust counsel to the Borrower and Wilmington
Trust Company, as Delaware trustee for the Borrower, an opinion addressed to the
Agent and each Lender, dated the Amendment Closing Date, in form and substance
satisfactory to the Agent;
     (iv) from special STB counsel to the Borrower, an opinion addressed to the
Agent and each Lender, dated the Amendment Closing Date, and in form and
substance satisfactory to the Agent;
     (v) a favorable written opinion of counsel to the Collateral Agent, dated
the Amendment Closing Date, and in form and substance satisfactory to the Agent;
     (vi) from special Canadian counsel to the Agent, an opinion addressed to
the Agent and each Lender, dated the Amendment Closing Date, and in form and
substance satisfactory to the Agent; and
     (g) Customer Collections Account Documents. The Agent shall have received a
supplement to the Customer Collections Account Administration Agreement, duly
executed by TILC, the Collateral Agent, the Agent, and the Delaware Trustee of
the Customer Collections Account Administration Agreement, and certified by a
Responsible Officer of the Delaware Trustee as a true and correct copy thereof.

Amended and Restated
Warehouse Loan Agreement

65



--------------------------------------------------------------------------------



 



     The Agent shall have received all information and copies of all documents
and papers, including records of corporate proceedings, governmental approvals,
good standing certificates and bring-down telegrams, if any, which the Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate or Governmental
Authorities. The documents referred to in this Section shall be delivered to the
Agent no later than the Amendment Closing Date. The certificates and opinions
referred to in this Section shall be dated the Amendment Closing Date.
     Promptly after the Amendment Closing Date occurs, the Agent shall notify
the Borrower and the Lenders of the Amendment Closing Date, and such notice
shall be conclusive and binding on all parties hereto.
     SECTION 4.03 Conditions to Each Funding Date. The obligation of any
Committed Lender to make a Loan on the occasion of any Borrowing is subject to
the prior approval by the Agent (and the Required Lenders, as applicable) at the
Borrower’s request to add the applicable Railcars and Leases to be acquired on
such Funding Date to the Portfolio in accordance with Section 2.02, and to the
satisfaction of the following conditions:
     (a) Notice. The Borrower shall have delivered to the Agent an appropriate
Notice of Borrowing, duly executed and completed, by the time specified in
Section 2.02.
     (b) Representations and Warranties. The representations and warranties made
by Trinity and each Facility Party in any Transaction Document to which it is a
party are true and correct in all material respects at and as if made as of such
date except to the extent they expressly relate to an earlier date.
     (c) No Default. No Default, Event of Default, Manager Default or Manager
Event of Default shall exist or be continuing either prior to or after giving
effect thereto.
     (d) No Collateral Deficiency. Immediately after giving effect to the making
of a Loan (and the application of the proceeds thereof), there shall not exist
any Collateral Deficiency.
     (e) Leases; Additional Collateral Certificate. Subject to the provisions of
Section 3.17(h) of the Asset Contribution and Purchase Agreement, receipt by the
Agent of (i) the originally executed chattel paper counterpart of each Lease
applicable to each Railcar which is to become a Portfolio Railcar on such
Funding Date, in each case bearing the Chattel Paper Legend and marked as
“Counterpart No. 1” or, if the Agent determines in its sole discretion that an
originally executed counterpart of a Lease for any such Railcar with such legend
and marking does not exist and is not necessary to perfect assignment of such
Lease to the Collateral Agent hereunder, an originally executed counterpart of
such Lease without such legend and marking; (ii) a Notice of Lease Assignment
with respect to such Lease, substantially in the form of Exhibit E-4 hereto,
duly executed and delivered by the Borrower, or if the consent of the Lessee is
required under the terms of any applicable Lease, a Lessee Consent, duly
executed by the Borrower and the applicable Lessee; and (iii) an originally
executed Additional Collateral Certificate with respect to each relevant Railcar
and Lease.

Amended and Restated
Warehouse Loan Agreement

66



--------------------------------------------------------------------------------



 



     (f) Recordations and Filings. The Agent shall have received evidence
satisfactory to it in its reasonable discretion from the official records of the
STB and the Registrar General of Canada (and a legal opinion in form and
substance reasonably acceptable to the Agent) that the Security Agreement (or a
memorandum thereof) and each applicable Bill of Sale, Security Agreement
Supplement (as defined in the Security Agreement) and/or Additional Collateral
Certificate have been registered, recorded or filed for recordation in
accordance with Applicable Law, together with evidence that all necessary
publications with respect thereto in the Canada Gazette have been made or
arranged to be made promptly following such Funding Date.
     (g) Title to the Collateral. The Borrower shall have good and marketable
title to each applicable Railcar and good title to all other items of applicable
Collateral, free and clear of all Liens created or incurred by it or permitted
to exist by it other than Permitted Liens.
     (h) Insurance. The Agent shall have received certificates of insurance and,
where required by any applicable Lease, reinsurance from underwriters or
insurers reasonably satisfactory to the Agent together with evidence that the
Collateral Agent has been named as loss payee in such policies and that the
Agent, Collateral Agent and the Lenders are named as additional insureds in
respect of the insurance referred to in each such Lease.
     (i) Assignment of Leases and Permits. A duly executed counterpart of any
agreement required to establish a perfected first priority Lien in favor of the
Collateral Agent for the benefit of the Lenders relating to the Lease of each
Railcar being funded on such Funding Date, dated as of the applicable Funding
Date, satisfactory in form and substance to the Collateral Agent, and evidence
from the official records of the STB and the Registrar General of Canada (or a
legal opinion in form and substance reasonably acceptable to the Collateral
Agent) that such agreement (or a memorandum thereof) has been registered,
recorded or filed for recordation in accordance with Applicable Law, together
with evidence that all necessary publications with respect thereto in the Canada
Gazette have been made or arranged to be made promptly following such Funding
Date. In addition, the Agent shall have received satisfactory evidence that any
Permits needed to make all required payments under each such Lease to the
Borrower in Dollars have been obtained and are in full force and effect.
     (j) [RESERVED].
     (k) Marks Company Matters. The Agent shall have received evidence
satisfactory to it in its reasonable discretion that the Trinity Marks relating
to the Railcars to be funded on such date have been added to the separate
portfolio of trust assets of the Marks Company referred to in
Section 4.01(h)(i).
     (l) [RESERVED].
     (m) Funding Package. Receipt of the complete Funding Package for each such
Railcar, including a Bill of Sale and a Physical Inspection Report (if and to
the extent required by Section 6.10), based upon a physical inspection of a
representative sampling of such Railcars conducted not earlier than 90 days
before the proposed Funding Date. The Independent Appraisal (if required)
included within such Funding Package shall be issued and dated within 30 days of
the proposed Funding Date.

Amended and Restated
Warehouse Loan Agreement

67



--------------------------------------------------------------------------------



 



     (n) Eligibility. A Responsible Officer of the Borrower shall have certified
to the Agent and each Lender that (i) each Railcar which is to become a
Portfolio Railcar on such Funding Date is an Eligible Railcar and (ii) each
Lease which is to become a Portfolio Lease on such Funding Date is an Eligible
Lease.
     (o) Other Documents. Originals of each of the documents (including all
Railcar Documentation) delivered to the Borrower pursuant to the relevant Lease
Documents shall have been provided to the Agent.
     (p) [RESERVED].
     (q) [RESERVED].
     (r) Payoff Letter. A payoff letter from all Persons (if any) holding Liens
of record (other than Permitted Liens) on or prior to the applicable Funding
Date with respect to any applicable Railcar shall have been delivered to the
Agent.
     (s) Other Documents and Action. The Borrower and the Manager shall deliver
to the Agent such other instruments, agreements and documents and take such
other action as the Agent may reasonably request in connection with the Loans to
be made on such Funding Date.
     The delivery of each Notice of Borrowing shall constitute a representation
and warranty by the Borrower of the correctness of the matters specified in
subsections (b), (c), (d), (g) and (n) above.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Each Facility Party represents and warrants that:
     SECTION 5.01 Organization and Good Standing. The Borrower is a business
trust duly formed, validly existing and in good standing under the laws of the
jurisdiction of its formation, has all trust powers and all material
governmental business authorizations, consents and approvals required to carry
on its business as now conducted and is duly qualified as a foreign trust,
licensed and in good standing in each jurisdiction where qualification or
licensing is required by the nature of its business or the character and
location of its property, business or customers and in which the failure to so
qualify or be licensed or in good standing, as the case may be, in the
aggregate, could have a Material Adverse Effect. Each Facility Party (other than
the Borrower) is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its formation, has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted and is duly
qualified as a foreign corporation, licensed and in good standing in each
jurisdiction where qualification or licensing is required by the nature of its
business or the character and location of its property, business or customers
and in which the failure to so qualify or be licensed or in good standing, as
the case may be, in the aggregate, could have a Material Adverse Effect.

Amended and Restated
Warehouse Loan Agreement

68



--------------------------------------------------------------------------------



 



     SECTION 5.02 Power; Authorization; Enforceable Obligations. Each Facility
Party has the corporate or other necessary power and authority, and the legal
right to execute, deliver and perform the Transaction Documents to which it is a
party and, in the case of the Borrower, to obtain extensions of credit
hereunder, and has taken all necessary corporate or other action to authorize
the borrowings and other actions on the terms and conditions of this Agreement
and to authorize the execution, delivery and performance by it of the
Transaction Documents to which it is a party. No consent, approval, licenses,
validation or authorization of, filing, recording or registration with, notice
to, exemption by or other similar act by or in respect of, any Governmental
Authority or any other Person (including, without limitation, any stockholder,
certificateholder or creditor of any Facility Party or any of their respective
Subsidiaries) is required to be obtained or made by or on behalf of any Facility
Party in connection with the borrowings or other extensions of credit hereunder,
the execution, delivery, performance, validity or enforceability by or against
it of the Transaction Documents or the exercise of the rights and remedies of
the Agent, the Collateral Agent or any other Protected Party pursuant to this
Agreement or any other Loan Document, except for (i) consents, authorizations,
notices and filings disclosed in Schedule 5.02, all of which have been obtained
or made, (ii) filings to perfect and maintain the perfection of the Liens
created by the Collateral Documents and (iii) consents, authorizations, notices
and filings in connection with the disposal of Collateral required by laws
affecting the offering and sale of securities. This Agreement has been, and each
other Transaction Document to which any Facility Party is a party will be, duly
executed and delivered on behalf of such Person. This Agreement constitutes, and
each other Transaction Document to which any Facility Party is a party when
executed and delivered will constitute, a legal, valid and binding obligation of
each Facility Party party thereto, enforceable against such Person in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law).
     SECTION 5.03 No Conflicts. Neither the execution and delivery by the
Facility Parties of the Transaction Documents to which each is a party, nor the
consummation of the transactions contemplated therein, nor performance of and
compliance with the terms and provisions thereof by the Borrower, nor the
exercise of remedies by the Agent, the Collateral Agent or the Lenders under the
Loan Documents, will (i) violate or conflict with any provision of the
Organization Documents of any Facility Party, (ii) violate, contravene or
conflict with any Applicable Law (including Regulation U or Regulation X),
(iii) violate, contravene or conflict with any Contractual Obligation to which
any Facility Party is a party or by which any Facility Party may be bound, or
(iv) result in or require the creation of any Lien (other than the Lien of the
Collateral Documents) upon or with respect to the properties of any Facility
Party.
     SECTION 5.04 No Default. No Facility Party is in default in any respect
under any Contractual Obligation to which it is a party or by which any of its
properties is bound, in each case which default has had or could reasonably be
expected to have a Material Adverse Effect. No Default, Manager Default, Manager
Event of Default or Event of Default has occurred and is continuing.
     SECTION 5.05 Financial Condition.

Amended and Restated
Warehouse Loan Agreement

69



--------------------------------------------------------------------------------



 



     (a) Audited Financial Statements. The consolidated balance sheet of each of
Trinity and TILC and their respective consolidated Subsidiaries as of
December 31, 2001 and the related consolidated statements of income and cash
flows for the fiscal year then ended, reported on by Trinity and TILC’s
independent auditors, copies of which have been delivered to each of the
Lenders, fairly present, in conformity with GAAP, the consolidated financial
position of each of Trinity and TILC and their respective consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year.
     (b) Interim Financial Statements. The unaudited consolidated balance sheet
of each of Trinity and TILC and their respective consolidated Subsidiaries as of
March 31, 2002 and the related unaudited consolidated statements of income and
cash flows for the three months then ended, copies of which have been delivered
to each of the Lenders, fairly present, in conformity with GAAP applied on a
basis consistent with the financial statements referred to in subsection (a) of
this Section, the consolidated financial position of each of Trinity and TILC
and their respective consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such three-month period
(subject to normal year-end audit adjustments). During the period from March 31,
2002 to and including the Amendment Closing Date, there has been no sale,
transfer or other disposition by Trinity or TILC or any of their respective
consolidated Subsidiaries of any material part of the business or property of
Trinity or TILC and their respective consolidated Subsidiaries, in each case
taken as a whole, and no purchase or other acquisition by them of any business
or property (including any Equity Interests of any other Person) material in
relation to the consolidated financial condition of Trinity or TILC and their
respective consolidated Subsidiaries, as applicable, taken as a whole, which is
not reflected in the foregoing financial statements or in the notes thereto. The
balance sheets and the notes thereto included in the financial statements
referred to in this subsection (b) and in subsection (a) above disclose all
liabilities, actual or contingent, of Trinity or TILC and their respective
consolidated Subsidiaries as of the date thereof required to be disclosed
therein in accordance with GAAP.
     (c) Post-Closing Financial Statements. The financial statements to be
delivered to the Lenders pursuant to Section 6.01(a) and (b), if any, (i) will
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 6.01(a) and (b)) and (ii) will present fairly (on the basis
disclosed in the footnotes to such financial statements, if any) the
consolidated financial condition, results of operations and cash flows of each
of Trinity and TILC and their respective consolidated Subsidiaries as of the
respective dates thereof and for the respective periods covered thereby.
     (d) No Undisclosed Liabilities. Except as set forth in the financial
statements described in subsections (a) and (b) above or in any public
disclosure filed by Trinity with the United States Securities and Exchange
Commission, the Debt incurred under this Agreement and the Debt incurred under
the Bank Credit Facility, (i) there were as of the Closing Date (and after
giving effect to any Loans made on such date) and the Amendment Closing Date, no
liabilities or obligations (excluding current obligations incurred in the
ordinary course of business) with respect to Trinity or any Facility Party of
any nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due and including obligations or liabilities for taxes, long-term
leases and unusual forward or other long-term commitments), and (ii) no Facility
Party knows of any basis for the assertion against Trinity or any Facility Party
of any such liability or

Amended and Restated
Warehouse Loan Agreement

70



--------------------------------------------------------------------------------



 



obligation which, either individually or in the aggregate, are or could
reasonably be expected to have, a Material Adverse Effect.
     SECTION 5.06 No Material Change. Since December 31, 2001 there has been no
Material Adverse Effect, and no event or development has occurred which could
reasonably be expected to result in a Material Adverse Effect.
     SECTION 5.07 Title to Properties. On the Closing Date and during the term
of this Agreement, the Borrower shall be the sole legal and beneficial owner of
and shall have good and marketable title to each Portfolio Railcar and Portfolio
Lease and all of its other material properties and assets, except, in the case
of assets other than Portfolio Railcars and Portfolio Leases, for minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted. All such Portfolio Railcars and Portfolio Leases and other
material properties and assets are and will be free and clear of Liens other
than Permitted Liens.
     SECTION 5.08 Litigation. There are no actions, suits, investigations or
legal, equitable, arbitration or administrative proceedings pending or overtly
threatened (or any basis therefor known to any Facility Party) against or
affecting any Facility Party, either Partner or the Partnership that (i) involve
any Transaction Document or (ii) could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.
     SECTION 5.09 Taxes. Each Facility Party, each Partner or the Partnership
have filed, or caused to be filed, all tax returns (including federal, state,
local and foreign tax returns) the failure of which to be filed could reasonably
be expected to result in a Material Adverse Effect and paid (i) all amounts of
taxes shown thereon to be due (including interest and penalties) and (ii) all
other material taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangible
taxes) owing by it, except for such taxes (A) which are not yet delinquent or
(B) that are being contested in good faith and by proper proceedings diligently
pursued, and against which adequate reserves are being maintained in accordance
with GAAP. No Facility Party knows of any pending investigation of any Facility
Party, either Partner or the Partnership by any taxing authority or proposed tax
assessments against any Facility Party, either Partner or the Partnership.
     SECTION 5.10 Compliance with Law. Each Facility Party is in compliance with
all requirements of Applicable Law (including Environmental Laws) applicable to
it or to its properties, except where such failures to comply could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Neither any Facility Party nor any of their respective
material properties or assets is subject to or in default with respect to any
judgment, writ, injunction, decree or order of any court or other Governmental
Authority, except where such defaults could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. No
Facility Party has received any written communication from any Governmental
Authority that alleges that any of them is not in compliance in any material
respect with any Applicable Law, except for allegations that have been
satisfactorily resolved and are no longer outstanding.
     SECTION 5.11 ERISA. (a) Each Pension Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Applicable
Laws. Each Pension

Amended and Restated
Warehouse Loan Agreement

71



--------------------------------------------------------------------------------



 



Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Facility Parties, nothing has occurred which would prevent, or
cause the loss of such qualification. The Borrower and each ERISA Affiliate have
made all required contributions to each Pension Plan subject to Section 412 of
the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.
     (b) There are no pending or, to the best knowledge of the Facility Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could be reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could be reasonably expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.
     SECTION 5.12 Subsidiaries. The Borrower has no Subsidiaries.
     SECTION 5.13 Governmental Regulations, Etc. (a) The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock” within the
meaning of Regulation U. No proceeds of the Loans will be used, directly, or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U. If requested by any Lender or the Agent, the
Borrower will furnish to the Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form U-1 referred to in
Regulation U. “Margin stock” within the meaning of Regulation U does not
constitute more than 25% of the value of the assets of the Borrower. None of the
transactions contemplated by this Agreement (including the direct or indirect
use of the proceeds of the Loans) will violate or result in a violation of the
Securities Act, as amended, the Exchange Act or regulations issued pursuant
thereto, or Regulation T, U or X.
     (b) The Borrower is not subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act or the Investment Company Act
of 1940, each as amended. In addition, the Borrower is not (i) an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, (ii) controlled by such a company, or (iii) a “holding
company”, a “subsidiary company” of a “holding company”, or an “affiliate” of a
“holding company” or of a “subsidiary” of a “holding company”, within the
meaning of the Public Utility Holding Company Act of 1935, as amended.
Amended and Restated
Warehouse Loan Agreement

72



--------------------------------------------------------------------------------



 



     (c) No director, executive officer or principal holder of any Equity
Interest of any Facility Party is a director, executive officer or principal
shareholder of any Lender. For the purposes hereof, the terms “director”,
“executive officer” and “principal shareholder” (when used with reference to any
Lender) have the respective meanings assigned thereto in Regulation O.
     SECTION 5.14 Purpose of Loans. The proceeds of the Loans made on each
Funding Date will be used solely to fund the Purchase Price of Eligible Railcars
and related Eligible Leases added to the Portfolio on such Funding Date and to
pay fees and expenses incurred in connection therewith.
     SECTION 5.15 Labor Matters. There are no strikes against any Facility
Party, other than any strikes that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The hours worked
and payments made to employees of each Facility Party have not been in violation
in any material respect of the Fair Labor Standards Act or any other Applicable
Law dealing with such matters. All payments due from any Facility Party, or for
which any claim may be made against any Facility Party, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the applicable Facility Party. The
consummation of the transactions contemplated by the Transaction Documents
and/or Lease Documents will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which each Facility Party is a party or by which it (or any predecessor) is
bound, other than collective bargaining agreements which, individually or in the
aggregate, are not material to any Facility Party.
     SECTION 5.16 Environmental Matters. Each Facility Party has complied in all
respects with all applicable Environmental Laws, except where the failure to
comply could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. No Facility Party has received written
notice of any actual or claimed or asserted failure so to comply with
Environmental Laws which alone, or together with any other such liability or
notices which have been previously or concurrently received, could reasonably be
expected to result in a Material Adverse Effect, other than in connection with
failures which have been corrected. No hazardous wastes, hazardous substances,
hazardous materials, toxic substances or toxic pollutants, as those terms are
used in any Environmental Laws, are managed on any property of any Facility
Party in violation of any regulations promulgated pursuant thereto or any other
Applicable Law, except as could not reasonably be expected to result in a
Material Adverse Effect.
     SECTION 5.17 Intellectual Property. Each Facility Party owns, or possesses
the right to use, all of the Trinity Marks, trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other rights
that are reasonably necessary for the operation of its business, without
conflict with the rights of any other Person. To the best knowledge of the
Facility Parties, no slogan or other advertising devise, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Facility Party infringes upon any rights held by any other
Person. No claim or litigation regarding any of the foregoing is pending or
overtly threatened, and no patent, invention, device, application, principle or
any statute, law, rule, regulation, standard or code is pending or, to the
knowledge of
Amended and Restated
Warehouse Loan Agreement

73



--------------------------------------------------------------------------------



 



any Facility Party, proposed, which, in either case, could reasonably be
expected to have a Material Adverse Effect.
     SECTION 5.18 Solvency. The Borrower is and, after consummation of the
transactions contemplated hereby and by the other Transaction Documents and
Lease Documents, will be Solvent.
     SECTION 5.19 Disclosure. No statement, information, report, representation,
or warranty made by any Facility Party in any Transaction Document or furnished
to the Agent or any Lender by or on behalf of any Facility Party in connection
with any Transaction Document (considered together with all other such
information so furnished) contains any untrue statement of a material fact or
omits any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
     SECTION 5.20 Security Documents. (a) The Security Agreement is effective to
create in favor of the Collateral Agent, for the ratable benefit of the
Protected Parties, a legal, valid and enforceable security interest in the
Collateral and, when the filings, recordations or other actions described in
Section 3.02 of the Security Agreement shall have been completed, the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in the Collateral, in
each case to the extent provided in such Section 3.02.
     (b) The Collateral Agent, for the ratable benefit of the Protected Parties,
will at all times have the Liens provided for in the Collateral Documents and,
subject to the filing by the Agent of continuation statements to the extent
required by the Uniform Commercial Code, the Collateral Documents will at all
times constitute valid and continuing liens of record and first priority
perfected security interests in all the Collateral referred to therein, except
as priority may be affected by Permitted Liens.
     SECTION 5.21 Ownership. Trinity owns good, valid and marketable title to
all the outstanding common stock of TILC. TILC owns good, valid and marketable
title to all outstanding membership interests of each of the Partners, the
Partners, collectively, own good, valid and marketable title to all outstanding
partnership interests of the Partnership, and the Partnership owns good, valid
and marketable title to all outstanding beneficial interests of the Borrower,
free and clear of all Liens of every kind, whether absolute, matured, contingent
or otherwise, and TILC owns good, valid and marketable title to all outstanding
beneficial interests of the Marks Company, free and clear of all Liens of every
kind (other than Liens encumbering SUBI Certificates issued by the Marks Company
which do not relate to Marks applicable to any Portfolio Railcar), whether
absolute, matured, contingent or otherwise.
     SECTION 5.22 Lease Documents. The Borrower has delivered or caused to be
delivered (i) to the Agent, to the extent required under Section 4.03(e), the
original executed counterpart bearing the Chattel Paper Legend and marked as
“Counterpart No. 1” of the Portfolio Leases (or such other original executed
counterpart as is accepted by the Agent) and any other Lease Document to which
the Borrower is a party and (ii) to the Lenders true and complete copies of the
Lease Documents and any amendments or supplements thereto to which the
Amended and Restated
Warehouse Loan Agreement

74



--------------------------------------------------------------------------------



 



Borrower is a party, and, except for amendments so disclosed to the Agent and
the Lenders, such documents have not been amended or modified.
     SECTION 5.23 Sole Business of the Borrower. The sole business of the
Borrower is the ownership, leasing and financing of Railcars. The Borrower has
not engaged in any activities since its organization (other than those
incidental to its organization and other appropriate steps and arrangement for
the payment of fees to, and director’s and officer’s insurance for, the officers
and directors of the Borrower, the acquisition and leasing of the Portfolio
Railcars and the funding of the Purchase Price thereof, the authorization and
issuance of the Notes, the execution of this Agreement, and the other
Transaction Documents and the Lease Documents to which it is a party and the
activities referred to in or contemplated by such agreements), and the Borrower
has not paid any dividends or other distributions since its organization, except
as permitted pursuant to Section 7.07 hereof.
     SECTION 5.24 Separate Corporate Structure; No Employees.
     (i) The Borrower is operated as a separate legal entity from Trinity, the
Manager and their Affiliates and will observe all corporate formalities
necessary to remain a legal entity separate and distinct from, and independent
of, Trinity, the Manager and their Affiliates.
     (ii) The Borrower has satisfied the minimum capitalization requirements
under the laws of the State of Delaware for purposes of conducting its business.
     (iii) The Borrower has complied in all respects with the requirements set
forth in its Organization Documents.
     (iv) The Borrower currently corresponds with all third parties with regard
to the business of the Borrower on stationery with letterhead identifying the
Borrower and containing no reference to Trinity, the Manager or their Affiliates
(other than the Borrower).
     (v) The Borrower keeps complete and accurate entity records, books,
accounts and minutes separate from those of Trinity, the Manager and any of
their Affiliates (other than the Borrower) or any other Person.
     (vi) The Borrower has held itself out to the public (including to creditors
of the Borrower, Trinity, the Manager and their Affiliates) under the Borrower’s
own name as a separate and distinct entity.
     (vii) The Borrower has not directly or indirectly entered into any
transaction with Trinity, the Manager or any of their Affiliates except as
expressly permitted by the Loan Documents and then in an arm’s-length bargain.
     (viii) The Borrower has not loaned funds to, guaranteed or become obligated
with respect to claims against, Trinity, the Manager or any of their Affiliates
or any other Person or entity except as expressly permitted by the Loan
Documents or as provided by operation of consolidated group principles of U.S.
federal income tax and ERISA laws.
Amended and Restated
Warehouse Loan Agreement

75



--------------------------------------------------------------------------------



 



     (ix) The Borrower has kept its assets and liabilities as reflected in its
books and records separate from those of Trinity, the Manager and their
Affiliates and has not and at all times will not commingle such assets and
liabilities (except as expressly permitted pursuant to this Agreement).
     (x) The Borrower has kept adequate records to permit the segregation of its
assets and liabilities from those of Trinity, the Manager and their Affiliates.
     (xi) The Borrower has not held itself out to the public as a division of
Trinity or the Manager, or Trinity or the Manager as a division of the Borrower.
     (xii) The Borrower has not induced third parties to rely on the
creditworthiness of Trinity (other than in standard parent guarantees of lessor
obligations) or the Manager in order to have third parties enter into contracts
with the Borrower.
     (xiii) The Borrower has and will pay its obligations in the ordinary course
of business as a legal entity separate and distinct from Trinity, the Manager
and their Affiliates.
     (xiv) The Borrower has and will keep its funds separate and distinct from
any funds of Trinity, the Manager and their Affiliates (except as contemplated
by the use of the Customer Payments Account and except for misdirected Lease
payments), and will receive, deposit, withdraw and disburse such funds separate
from any funds of Trinity, the Manager and their Affiliates.
     (xv) The Borrower has no employees.
     (xvi) The Borrower is otherwise in compliance with the corporate governance
and other factual assumptions applicable to it set forth in the
“nonconsolidation” opinion delivered by Winston & Strawn on the Closing Date.
     SECTION 5.25 Leases. (i) Each Lease shown as an Eligible Lease on the
Monthly Report most recently delivered to the Agent and the Lenders in
accordance with Section 6.01(f) was an Eligible Lease as of the date of such
Monthly Report, (ii) except as otherwise disclosed in writing by the Borrower to
the Agent, no Lease Default or Lease Event of Default known to the Borrower or
the Manager after due inquiry is in existence under any Portfolio Lease and each
Portfolio Lease is in full force and effect and (iii) the description of Lease
Defaults or Lease Events of Default occurring under a Lease, if any, included in
a Request and any supplement thereto accurately describes in all material
respects Lease Defaults or Lease Events of Default during the periods described
of which any Facility Party is aware after due inquiry as of the relevant
Funding Date.
     SECTION 5.26 Railcars. Each Railcar shown as an Eligible Railcar on the
Monthly Report most recently delivered to the Agent and the Lenders in
accordance with Section 6.01(f) was an Eligible Railcar as of the date of such
Monthly Report.
Amended and Restated
Warehouse Loan Agreement

76



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
     Each Facility Party agrees that so long as any Lender has any Commitment
hereunder or any Obligation or other amount payable hereunder or under any Note
or other Loan Document remains unpaid:
     SECTION 6.01 Information. The Borrower will furnish, or cause to be
furnished, to the Agent and each of the Lenders:
     (a) Annual Financial Statements. As soon as available, and in any event
within 150 days after the end of each fiscal year of each of Trinity and TILC, a
consolidated balance sheet and income statement of each of Trinity and TILC and
their respective consolidated Subsidiaries, as of the end of such fiscal year,
and the related consolidated statements of operations and retained earnings and
cash flows for such fiscal year, setting forth in comparative form figures for
the preceding fiscal year, all such financial statements to be in reasonable
form and detail and audited by Ernst & Young, LLP or other independent certified
public accountants of recognized national standing reasonably acceptable to the
Agent and accompanied by an opinion of such accountants (which shall not be
qualified or limited in any material respect) to the effect that such financial
statements have been prepared in accordance with GAAP and present fairly the
consolidated financial position and results of operations and cash flows of each
of Trinity and TILC and their respective consolidated Subsidiaries in accordance
with GAAP consistently applied (except for changes with which such accountants
concur).
     (b) Quarterly Financial Statements. As soon as available, and in any event
within 90 days after the end of each of the first three fiscal quarters in each
fiscal year of each of Trinity and TILC, a consolidated balance sheet of each of
Trinity and TILC and their respective consolidated Subsidiaries as of the end of
such fiscal quarter, together with related consolidated statements of operations
and retained earnings and cash flows for such fiscal quarter and the then
elapsed portion of such fiscal year, setting forth in comparative form figures
for the corresponding periods of the preceding fiscal year, all such financial
statements to be in form and detail and reasonably acceptable to the Agent, and
accompanied by a certificate of the chief financial officer of Trinity or TILC,
as applicable, to the effect that such financial statements have been prepared
in accordance with GAAP and present fairly in all material respects the
consolidated financial position and results of operations and cash flows of each
of Trinity and TILC in accordance with GAAP consistently applied, subject to
changes resulting from normal year-end audit adjustments and the absence of
footnotes required by GAAP.
     (c) Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 6.01(a) and 6.01(b) above, a certificate of
a Responsible Officer of the Borrower(i) demonstrating compliance with the
financial covenant contained in Section 7.12 by calculation thereof as of the
end of the fiscal period covered by such financial statements and (ii) stating
that no Default, Manager Default, Manager Event of Default or Event of Default
exists, or if any Default, Manager Default, Manager Event of Default or Event of
Default does exist, specifying the nature and extent thereof and what action
each Facility Party proposes to take with respect thereto.
Amended and Restated
Warehouse Loan Agreement

77



--------------------------------------------------------------------------------



 



     (d) Borrowing Base Certificates. Not later than the second Business Day
prior to each Settlement Date, a Borrowing Base Certificate as of the end of the
immediately preceding calendar month, substantially in the form of Exhibit A-6
hereto and certified by a Responsible Officer of the Borrower and the Manager to
be true and correct as of the date thereof.
     (e) Notices Regarding Collateral. Promptly upon receipt from any
Manufacturer, the Manager, any Lessee or any Lessee’s insurance carrier or
broker, copies of any material notice, communication, document or agreement
related to any Portfolio Railcar or other Collateral. Promptly upon a
Responsible Officer of any Facility Party obtaining knowledge thereof, notice of
Liens with respect to any Portfolio Railcar other than Permitted Liens.
     (f) Monthly Report. Not later than the second Business Day prior to each
Settlement Date a Monthly Report setting forth the information contained in such
Monthly Report for the Measuring Period ending most recently prior to such date
(provided that if and to the extent such information is available only from a
Lessee or the Agent, the Borrower’s obligation to provide such information shall
be limited to providing such information as the Facility Parties are able to
obtain from the Agent and such Lessee through commercially reasonable efforts to
enforce applicable provisions of the applicable Lease), including a complete
list showing the make, manufacturer, model, car number and Mark of each
Portfolio Railcar and each Lease with respect thereto, together with an executed
and fully completed officer’s certificate substantially in the form of Exhibit M
hereto (if expenses are to be reimbursed to the Manager as described in such
certificate). The Agent shall review the Monthly Report and, in its sole
discretion, provide the Borrower with any corrections or supplemental
information regarding the Loans or amounts paid into or held in the Accounts,
which corrections and/or information the Borrower shall include in a revised
Monthly Report. The Agent shall provide the Lenders with a copy of the Monthly
Report, as revised pursuant to the preceding sentence.
     (g) Annual Good Standing Certificates. Within the period for the delivery
of the annual financial statements provided for in Section 6.01(a) above, a
certificate of good standing, existence or its equivalent with respect to each
Facility Party certified as of a recent date by the appropriate Governmental
Authority of each Facility Party’s state of organization.
     (h) Auditor’s Reports. Promptly upon receipt thereof, a copy of any other
report or “management letter” submitted by independent accountants to Trinity or
any Facility Party in connection with any annual, interim or special audit of
the books of Trinity or such Facility Party.
     (i) Notices. Prompt notice of: (i) the occurrence of any Default, Manager
Default, Manager Event of Default or Event of Default; (ii) the occurrence of
any Lease Default or Lease Event of Default; and (iii) any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including: (A) breach or non-performance of, or any default under, a Contractual
Obligation of Trinity or any Facility Party; (B) any dispute, litigation,
investigation or proceeding between Trinity or any Facility Party and any
Governmental Authority; (C) any litigation, investigation or proceeding
affecting Trinity or any Facility Party in which the amount involved exceeds $0,
in the case of the Borrower, or $10,000,000, in the case of Trinity or any other
Facility Party, or in which injunctive relief or similar relief is sought, which
relief, if granted, could be reasonably expected to have a Material Adverse
Effect; (D) the occurrence of
Amended and Restated
Warehouse Loan Agreement

78



--------------------------------------------------------------------------------



 



any ERISA Event; and (E) any material change in accounting policies or financial
reporting practice by Trinity or TILC. Each notice pursuant to this
Section 6.01(i) or 6.01(ii) shall (i) be accompanied by a statement of a
Responsible Officer of the Borrower (or the Manager on its behalf) setting forth
details of the occurrence referred to therein and stating what action each
Facility Party has taken and proposes to take with respect thereto and (ii) if
applicable, describe with particularity any and all provisions of this Agreement
or the other Loan Documents that have been breached.
     (j) Domestication in Other Jurisdiction. Not less than 30 days prior to any
change in the form or jurisdiction of organization of any Facility Party, a copy
of all documents and certificates intended to be filed or otherwise executed to
effect such change.
     (k) Other Information. With reasonable promptness upon request therefor,
such other information regarding the business, properties or financial condition
of Trinity or any Facility Party as the Agent or any Lender may reasonably
request.
     SECTION 6.02 Preservation of Existence and Franchises; Authorizations,
Approvals and Recordations. Each Facility Party will do all things necessary to
preserve the legality, validity, binding effect or enforceability of this
Agreement, the Notes or any other Lease Document or Transaction Document, or
permit the making of any payment or the transfer or remittance of any funds by
the Borrower under this Agreement, the Notes or any other Lease Document or
Transaction Document.
     SECTION 6.03 Books and Records. The Borrower will keep complete and
accurate books and records of its transactions in accordance with good
accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves) and shall keep full and accurate books
relating to the Collateral, including, but not limited to, the originals of all
documentation with respect thereto (other than original executed copies of the
Portfolio Leases delivered to the Agent or its nominee under the Loan
Documents), all credits granted thereon, all merchandise returned and all other
dealings therewith, and the Borrower will make the same available to the Agent
for inspection, at the Borrower’s own cost and expense, as provided in
Section 6.10(a). Upon direction of the Agent, the Borrower shall stamp or
otherwise mark such books and records in such manner as the Agent may reasonably
require in order to reflect the Security Interests. The Borrower will keep, or,
with respect to the Portfolio Railcars and the Portfolio Leases, cause the
Manager to keep, at all times books of record and account adequate to identify
the Portfolio Railcars and Portfolio Leases and to locate the Portfolio Railcars
and Portfolio Leases and, to the extent that the Lessee is required to provide
such information pursuant to the applicable Portfolio Lease, to disclose its
use, maintenance, condition and the income generated to the Borrower through the
use thereof, in which full, true and correct entries will be made.
     SECTION 6.04 ERISA. The Borrower will not maintain or otherwise be or
become liable or contingently liable in respect of any Pension Plan or
Multiemployer Plan (as defined under Section 3(37)(A) of ERISA).
     SECTION 6.05 Payment of Taxes and Other Debt. Each Facility Party will pay
and discharge (i) all material taxes, assessments and other governmental charges
or levies imposed
Amended and Restated
Warehouse Loan Agreement

79



--------------------------------------------------------------------------------



 



upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (ii) all lawful claims (including claims for
labor, materials and supplies) which, if unpaid, might give rise to a Lien upon
any of the Collateral and (iii) all of its other Debt as it shall become due;
provided, however, that no Facility Party shall be required to pay any such tax,
assessment, charge, levy, claim or Debt which is being contested or negotiated
in good faith by appropriate proceedings diligently pursued and as to which
adequate reserves have been established in accordance with GAAP, unless the
failure to make any such payment could reasonably be expected to have a Material
Adverse Effect.
     SECTION 6.06 Insurance; Certain Proceeds. (a) The Borrower will at all
times maintain in full force and effect insurance in such amounts, covering such
risk and liabilities and with such deductibles or self-insurance retentions as
are in accordance with normal industry practice (or as are otherwise required by
the Collateral Documents), and in any event in compliance with the requirements
of Schedule 6.06 hereof. Notwithstanding the generality of the foregoing,
(i) with respect to any Portfolio Railcar subject to a Lease, the Borrower
agrees that it (or the Manager acting on its behalf) shall enforce the
provisions of the Lease against the applicable Lessee as to all required
insurance pursuant to the terms thereof, and (ii) with respect to any Portfolio
Railcar not subject to a Lease, in addition to its covenants with respect to the
Collateral described herein, the Borrower shall comply with the provisions of
the Management Documents regarding insurance for the Railcar. The Collateral
Agent shall be named as loss payee or mortgagee, as its interest may appear,
with respect to all such property and casualty policies and additional insured
with respect to all such other policies (other than workers’ compensation and
employee health policies, if any), and each provider of property damage
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Collateral Agent, (i) that the
insurance carrier shall pay all proceeds otherwise payable to the Borrower under
such policies jointly to the Borrower and the Collateral Agent (which agreement
shall be evidenced by a “standard” or “New York” lender’s loss payable
endorsement in the name of the Collateral Agent), (ii) to waive all claims for
insurance premiums against the Collateral Agent and the Protected Parties,
(iii) to provide coverage to the Collateral Agent for the benefit of the
Protected Parties regardless of the breach by the Borrower of any warranty or
representation made therein, (iv) that no such policy is subject to
co-insurance, and (v) that it will give the Collateral Agent thirty days’ prior
written notice before any such policy or policies shall be materially altered,
terminated or canceled, and that no act or default of any Facility Party or any
other Person (other than non payment of premiums) shall affect the rights of the
Collateral Agent or the Lenders under such policy or policies. The Borrower
assumes all liability and responsibility in connection with the Portfolio and
other property and assets acquired by it and the liability of the Borrower to
pay the Obligations shall in no way be affected or diminished by reason of the
fact that any such property may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to the Borrower.
     (b) Any cash receipts from a Casualty or Condemnation (whether by way of
Casualty Proceeds or Lessee indemnity payments or otherwise) received by either
of the Borrower or the Collateral Agent shall be deposited into the
Modifications and Improvements Account and, subject to Section 2.07(c)(iii),
applied pursuant to Section 2.07(c)(i) or Section 2.07(c)(ii), as applicable
(except for (i) Excepted Payments, which shall be payable to the Persons for
whose benefit any such payment is made and (ii) in respect of an Event of Loss,
which shall be applied in the same manner as Net Cash Proceeds).
Amended and Restated
Warehouse Loan Agreement

80



--------------------------------------------------------------------------------



 



     Upon the request of the Collateral Agent from time to time, the Borrower
will promptly and duly execute and deliver any and all such further instruments
and documents as may be specified in such request which are reasonably necessary
to perfect, preserve or protect the security interests created or intended to be
created for the Replacement Railcars referred to herein, or to establish that
the Borrower has title to such Railcars.
     (c) The Borrower shall not operate any Portfolio Railcar or suffer any
Portfolio Railcar to be operated in violation of any provision of any insurance
policy in effect with respect to such Railcar or in any jurisdiction where all
of the insurance required hereunder shall not remain in full force and effect or
in violation of any law, treaty, statute, rule, directive, regulation or order
of any Governmental Authority having jurisdiction over such Portfolio Railcar or
in violation of any applicable certificate, license or registration relating to
such Portfolio Railcar issued by any such Governmental Authority.
     (d) In connection with the covenants set forth in this Section 6.06, it is
understood and agreed that:
     (i) none of the Collateral Agent, the Agent, the Lenders or their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 6.06, it
being understood that (A) the Borrower shall look solely to its insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Collateral Agent, the Agent, the Lenders or their agents
or employees; provided, however, that if the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then the
Borrower hereby agrees to waive its right of recovery, if any, against the
Collateral Agent, the Agent, the Lenders and their agents and employees, to the
extent permitted by law;
     (ii) the Borrower will permit an insurance consultant retained by the
Agent, at the expense of the Borrower, to review from time to time the insurance
policies maintained by or on behalf of the Borrower annually or upon the
occurrence of an Event of Default; and
     (iii) the Required Lenders shall have the right from time to time to
require the Borrower to keep other insurance in such form and amount as the
Agent or the Required Lenders may reasonably request; provided that such
insurance shall be obtainable on commercially reasonable terms; and provided,
further, that the designation of any form, type or amount of insurance coverage
by the Agent or the Required Lenders under this Section 6.06 shall in no event
be deemed a representation, warranty or advice by the Agent or the Lenders that
such insurance is adequate for the purposes of the business of the Borrower or
the protection of its properties.
     SECTION 6.07 Operation, Use and Maintenance.
     (a) Operation and Use. The Borrower will and will require each Lessee to
use the Portfolio Railcars only for lawful purposes and shall use and operate
and require each Lessee to
Amended and Restated
Warehouse Loan Agreement

81



--------------------------------------------------------------------------------



 



use and operate the Portfolio Railcars in compliance in all material respects
with Applicable Law, except for so long as the Borrower or a Lessee is
contesting in good faith by appropriate proceedings diligently conducted the
validity or application of such Applicable Law in any reasonable manner. The
Portfolio Railcars may not be located or used in any country other than the
United States, Canada or Mexico.
     (b) Maintenance. The Borrower will and will require each Lessee to keep,
repair and maintain the Portfolio Railcars (i) in good order and operating
condition according to industry practice for Railcars of similar age and
vintage, ordinary wear and tear excepted, (ii) in compliance in all material
respects with Applicable Law, except for so long as the Borrower or a Lessee is
contesting in good faith by appropriate proceedings diligently conducted the
validity or application of such Applicable Law in any reasonable manner,
(iii) suitable for use in interchange in accordance with the Interchange Rules
and (iv) at least as well in all material respects as it would for other similar
equipment owned or operated by the Borrower. In addition to (but without
limitation of) the foregoing obligation of the Borrower,
     (i) with respect to any Portfolio Railcar subject to a Lease, the Borrower
will use reasonable commercial efforts to cause the Lessee of such Railcar to
comply with the maintenance requirements set forth in such Lease, and
     (ii) with respect to any Portfolio Railcar not subject to a Lease, the
Borrower will cause the Railcar to comply with the maintenance requirements set
forth in the Management Agreement.
     (c) Identification Numbers. The Borrower may change or permit to be changed
the identifying number of any Portfolio Railcar in accordance with its or the
Manager’s normal business practices at the time applied in a nondiscriminatory
manner. Concurrently with the delivery of each Monthly Report or promptly upon
request of the Collateral Agent if there exists an Event of Default, the
Borrower (or the Manager on its behalf) shall deliver to the Collateral Agent a
list of the identifying numbers of all Portfolio Railcars that have been changed
within the period covered by such Monthly Report and prior thereto to the extent
not previously disclosed by the Borrower and evidence of the filing, recording
or depositing in such public offices where the Security Agreement (or memoranda
or notices thereof) have been filed, recorded or deposited reflecting any
changes in identifying numbers which have occurred within such period and prior
thereto to the extent not previously disclosed by the Borrower as may be
necessary to preserve and perfect the interest of the Collateral Agent and the
Lenders in the Portfolio Railcars whose identifying numbers have changed.
     (d) Insignia. Except as provided in Section 6.07(c), the Borrower will not
allow the name of any Person to be placed on any Railcar as a designation that
might be interpreted as a claim of ownership; provided, however, that the
Borrower may permit any of the Portfolio Railcars to be lettered with the names,
trademarks, initials or other insignia customarily used by the Borrower or its
Affiliates (including the Marks Company), or any Lessee or its Affiliates, on
railroad equipment used or leased by such Person of the same or a similar type
for convenience of identification of its right to use such Portfolio Railcar
under any applicable Lease, and any of the Portfolio Railcars may be lettered in
an appropriate manner for convenience of identification of the interest of the
Borrower or any Lessee therein.
Amended and Restated
Warehouse Loan Agreement

82



--------------------------------------------------------------------------------



 



     SECTION 6.08 Replacement of Parts; Modifications and Improvements.
     (a) Replacement of Parts. The Borrower, at its sole cost and expense
(whether from the Maintenance Reserve Account, by reimbursement of expenses
incurred by the Manager, approved by the Agent and paid pursuant to
Section 2.07(c) or otherwise), will as promptly as practicable replace, or cause
any Lessee to replace, all Parts with respect to Portfolio Railcars that may
from time to time become worn out, obsolete, lost, stolen, destroyed, seized,
confiscated, damaged beyond repair or permanently rendered unfit for use for any
reason whatsoever. In addition, in the course of maintenance, service, repair,
overhaul or testing, the Borrower, or a Lessee, at its sole cost and expense,
may remove any Part, whether or not worn out, obsolete, lost, stolen, destroyed,
seized, confiscated, damaged beyond repair or permanently rendered unfit for
use. All replacement Parts shall be selected and installed in accordance with
the Borrower’s or the Manager’s normal business practices at that time applied
in a nondiscriminatory manner, and shall be free and clear of all Liens except
Permitted Liens and shall be in good operating condition.
     (b) Modifications and Improvements. The Borrower, at its expense (whether
from the Modification and Improvement Account, by reimbursement of expenses
incurred by the Manager, approved by the Agent and paid pursuant to
Section 2.07(c) or otherwise), shall make or cause to be made such modifications
and improvements to each Portfolio Railcar: (i) to the extent required of the
Borrower by the terms of the applicable Lease or (ii) as may be (A) set forth as
requiring present compliance in any mandatory directives adopted by any
Governmental Authority or (B) required from time to time to meet the applicable
standards of the Governmental Authority having jurisdiction over it or the
appropriate Railcar or the standards of any applicable maintenance program,
unless the validity of such standard is being contested in good faith by
appropriate proceedings.
     (c) Except as expressly provided in this Section 6.08, the Borrower shall
not make or permit to be made any modifications and improvements to any
Portfolio Railcar without the prior written consent of the Agent, which consent
may be granted or withheld in the Agent’s reasonable discretion.
     SECTION 6.09 Use of Proceeds. The Borrower will use the proceeds of the
Loans solely for the purposes set forth in Section 5.14.
     SECTION 6.10 Audits/Inspections/Appraisals.
     (a) Audits and Inspections. Upon reasonable notice and during normal
business hours, each Facility Party will permit representatives appointed by the
Agent or any Lender (at the expense of the Agent or such Lender, as applicable,
except as set forth in the proviso hereto), including independent accountants,
agents, employees, attorneys and appraisers, to visit, audit and inspect its
property and operations, including its books, records, reports and other papers
related to the Collateral or to its accounts receivable and inventory, its
facilities and its other business assets, and to make photocopies or photographs
thereof and to write down and record any information such representatives obtain
and shall permit the Agent or any Lender or such representatives to investigate
and verify the accuracy of information provided to the Agent or Lenders and to
discuss all such matters with the officers and independent accountants and
Amended and Restated
Warehouse Loan Agreement

83



--------------------------------------------------------------------------------



 



representatives of each Facility Party; provided that (i) so long as no Event of
Default or Manager Event of Default has occurred and is continuing, the Borrower
shall pay the costs and expenses incurred in connection with one such audit or
inspection a year conducted at the request of the Agent or the Required Lenders
and (ii) if an Event of Default or a Manager Event of Default shall have
occurred and be continuing, the Borrower shall pay the costs and expenses of any
and all such inspections conducted at the request of the Agent or the Required
Lenders. The Borrower will, from time to time upon the reasonable request of the
Agent, permit the Agent, the Collateral Agent or professionals (including
investment bankers, consultants, attorneys, accountants and appraisers) retained
by the Agent to (i) conduct evaluations and appraisals of (A) the Borrower’s
practices in the computation of the Borrowing Base and (B) subject to the
provisions of Section 6.10(b) below, in the case of Railcars the assets included
in the Collateral and (ii) subject to restrictions and procedures on inspection
of the Portfolio Railcars in any applicable Lease, conduct a physical inspection
of any Portfolio Railcar or otherwise obtain a Physical Inspection Report with
respect thereto at any time after the occurrence and during the continuance of
an Event of Default, and the Borrower will pay the reasonable fees and expenses
of such professionals in accordance with Section 11.04. In addition to the
foregoing, the Borrower agrees that (i) not later than the 60th day after the
Closing Date, the Borrower will deliver to the Agent a Physical Inspection
Report with respect to a representative sampling of not less than five percent
and up to ten percent of the Railcars intended to become Portfolio Railcars on
the Closing Date and (ii) thereafter, (A) a copy of any Physical Inspection
Report obtained by the Borrower (or by the Manager on its behalf) with respect
to any Portfolio Railcar or proposed Portfolio Railcar and (B) in the event the
Borrower acquires a group of Railcars from a seller other than the relevant
Manufacturer thereof, a Physical Inspection Report with respect to a
representative sampling of 10% or such higher percentage of such group of
Railcars as may be agreed by the Borrower and the Agent.
     (b) Appraisals. (i) At the request of the Agent, not more frequently than
twice in any calendar year, and (ii) at any time after the occurrence and during
the continuation of any Event of Default, the Borrower shall at its expense
provide an Independent Appraisal with respect to one or more Railcars designated
by the Agent (which may include all of the Portfolio Railcars). The Agent also
may at any time and from time to time obtain an Independent Appraisal of any
Railcar (in addition to the Independent Appraisal required pursuant to this
Section 6.10(b)) at its own expense. Each Independent Appraisal delivered
pursuant to this Section 6.10(b) shall be in form and substance reasonably
satisfactory to the Agent; provided that with respect to any Railcar, when
appropriate and acceptable to the Agent, any such Independent Appraisal may be
in the form of a letter from an Independent Appraiser confirming the Independent
Appraisal previously delivered by such Independent Appraiser with respect to
such Railcar. Without limitation of the foregoing, subsequent Independent
Appraisals of such Railcar shall be based on the most recent Physical Inspection
Report (if any) of such Railcar.
     SECTION 6.11 Stamp Tax. If any jurisdiction in which any Portfolio Railcar
is registered, operated or located, from time to time, requires the payment of a
stamp tax, fee or its equivalent in order to perfect the Collateral Agent’s
security interest in such Railcar or otherwise to allow the Agent to realize
upon the Collateral, the Borrower shall pay the amount of such stamp tax, fee or
its equivalent in accordance with Section 2.07(c).
Amended and Restated
Warehouse Loan Agreement

84



--------------------------------------------------------------------------------



 



     SECTION 6.12 Follow-On Leases. Prior to entering into a Portfolio Lease
which was not in place as of the applicable Funding Date (and described in the
applicable Notice of Borrowing) (a “Follow-On Lease”), the Borrower (or the
Manager on its behalf) shall forward the proposed Follow-On Lease to the Agent
together with all related Lease Documents, financial and credit information
regarding the proposed Lessee, and such other information reasonably requested
by the Agent. The Borrower will not enter into such Follow-On Lease until
(i) such form of Follow-On Lease is approved by the Agent, (ii) the proposed
Lessee under the proposed Follow-On Lease is approved by the Agent and (iii) the
conditions precedent described in Section 4.03 hereof have been satisfied with
respect to such Follow-On Lease, as determined in the Agent’s sole and exclusive
discretion.
     SECTION 6.13 Accounts. (a) The Borrower shall cause to be established one
or more accounts with the Depositary pursuant to the Depositary Agreement in the
name of the Borrower. The Borrower shall cause the Depositary to create a
Collection Account, a Liquidity Reserve Account, a Maintenance Reserve Account
and a Modifications and Improvements Account, in each case in accordance with
the terms of the Depositary Agreement. The Borrower shall notify (and the
Borrower hereby authorizes the Collateral Agent so to notify), in each case
following the occurrence and during the continuation of a Manager Default or an
Event of Default, each Lessee and other account debtors of the Borrower in
writing that each Lease and other accounts receivable of the Borrowers has been
assigned to the Collateral Agent under the Loan Documents for the benefit of the
Protected Parties. The Borrower also shall notify and instruct each Lessee that
all payments due or to become due under each Portfolio Lease (except for
Excepted Payments (which shall be payable to the Persons for whose benefit any
such payment is made)) or otherwise in respect of amounts and other receivables
of the Borrower are to be made directly to the Customer Payments Account (or,
after the occurrence of the Customer Collections Account Administration
Agreement Severance, the Collection Account).
     (b) Any amounts from time to time held in the Collection Account, the
Maintenance Reserve Account, the Modifications and Improvements Account and the
Liquidity Reserve Account may be invested in Cash Equivalents (subject to the
provisions of the Depository Agreement), at the Borrower’s risk as directed in
writing by the Borrower, until the application thereof in accordance with
Section 2.07(c) hereof. Upon the occurrence and during the continuance of an
Event of Default, the Agent may direct by notice the Depositary to pay to the
Agent the amount specified in such notice from the Account(s) specified in such
notice, and the Agent shall apply such amounts received from the Depositary to
the repayment of the Obligations in accordance with the applicable provisions of
Section 2.07(c).
     (c) Subject to the provisions of the Depository Agreement, the Agent may
from time to time in its sole discretion (and, to the extent such application
would have the effect of curing a Default under Section 9.01(a) hereof or if the
Loans have become or been declared immediately due and payable pursuant to
Section 9.02, shall) instruct the Depositary to pay into the Collection Account
any amounts from time to time on deposit in the Liquidity Reserve Account;
provided that, so long as no Event of Default shall have occurred and then be
continuing, (i) the Agent shall have consulted with the Borrower prior to giving
such instruction and (ii) if and to the extent determined by the Agent and the
Borrower that a reserve is required to be held in the Accounts in respect of
anticipated claims by a Lessee for payment of deposit, maintenance reserves or
insurance or indemnity payments, such reserve shall be retained in the Accounts.
Amended and Restated
Warehouse Loan Agreement

85



--------------------------------------------------------------------------------



 



     (d) Any amounts deposited into the Collection Account pursuant to this
Section 6.13 shall be applied by the Agent in accordance with Section 2.07(c).
     (e) The Manager hereby agrees to allocate all Cash Flow from the Customer
Payments Account to the Collections Account on a daily basis, and shall provide
written notice thereof (which notice may be made by facsimile or electronic
mail) to the Agent on a daily basis, in each case in accordance with the
Customer Collections Account Administration Agreement.
     (f) Within 3 Business Days after receiving direction from the Required
Lenders, each of the Agent and the Borrower shall take all actions necessary to
sever itself (and each shall sever itself within such period) as a “Beneficiary”
under the Customer Collections Account Administration Agreement (the “Customer
Collections Account Administration Agreement Severance”) in accordance with
Section 11(c) thereof.
     SECTION 6.14 Manager. (a) The Borrower acknowledges and agrees that,
subject to the provisions of the next sentence, while any Obligation remains
outstanding, TILC shall remain the Manager. The Borrower, the Manager and the
Agent further agree that, upon the occurrence and continuance of an Event of
Default, a Manager Default or a Manager Event of Default and as otherwise
provided in the Management Documents, the Agent (acting at the direction of the
Required Lenders), without the consent of any Facility Party, shall have the
right to remove the Manager, terminate any Management Document(s), appoint a new
Manager that is reasonably satisfactory to both the Agent and the Required
Lenders, in accordance with Section 8.04 of the Management Agreement, and enter
into new Management Document(s) with such new Manager; provided that, as a
condition precedent to the Agent removing and replacing the Manager, the Agent
shall request from each Rating Agency, a determination whether, as a result of
such removal or replacement, it would cause the rating of the Notes to be
reduced or withdrawn.
     (b) The Borrower, the Manager and the Agent agree that upon the occurrence
and continuance of an Event of Default, a Manager Default, a Manager Event of
Default or any event set forth in clauses (i) through (viii) of Section 6(a) of
the Customer Collections Account Administration Agreement, the Agent shall, at
the direction of the Required Lenders, take all actions necessary to appoint a
successor to the Manager in its duties thereunder in accordance with
Section 6(a) thereof.
     SECTION 6.15 Action after an Event of Default. Following the occurrence and
during the continuance of an Event of Default, each Facility Party shall, in
connection with taking any action or exercising any rights or remedies under any
Lease Document or Management Document, comply with all applicable written
instruction from the Agent (it being understood that such Facility Party will
not be considered in breach of this Section 6.15 or any other provision of any
Transaction Document by virtue of complying or failing to comply with such
written instructions).
     SECTION 6.16 [RESERVED].
Amended and Restated
Warehouse Loan Agreement

86



--------------------------------------------------------------------------------



 



     SECTION 6.17 [RESERVED].
     SECTION 6.18 [RESERVED].
     SECTION 6.19 Required Disclosures. Promptly, following a request by the
Agent or any Lender, the Borrower shall provide all documentation and other
information the Agent or any Lender reasonably requests about the Borrower or
any Affiliate thereof in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.
ARTICLE VII
NEGATIVE COVENANTS
     Each Facility Party agrees that so long as any Lender has any Commitment
hereunder or any Obligations or other amount payable hereunder or under any Note
or other Loan Document remains unpaid:
     SECTION 7.01 Limitation on Debt. The Borrower will not incur, create,
assume or permit to exist any Debt, including, without limitation, Derivatives
Obligations except:
     (i) Debt of the Borrower under this Agreement and the other Loan Documents;
and
     (ii) Derivatives Obligations of the Borrower under Derivatives Agreements
to the extent entered into after the Closing Date with the express written
consent of the Agent to manage interest rate risks and not for speculative
purposes.
     SECTION 7.02 Restriction on Liens. The Borrower will not create, incur,
assume or permit to exist any Lien on any property or assets now owned or
hereafter acquired by it or on any income or rights in respect of any thereof,
except Permitted Liens.
     SECTION 7.03 Nature of Business. The Borrower will not alter the character
or conduct of the business conducted by it as of the Closing Date and activities
directly related thereto.
     SECTION 7.04 Consolidation, Merger and Dissolution. The Borrower will not
enter into any transaction of merger or consolidation or liquidate, wind up or
dissolve itself or its affairs (or suffer any liquidations or dissolutions).
     SECTION 7.05 Asset Dispositions. The Borrower will not make or permit or
consent to any Asset Disposition; provided that (i) the Borrower may make or
permit or consent to any Asset Disposition by way of Event of Loss or
Condemnation, so long as the Net Cash Proceeds of such Asset Disposition equal
to the amount required to be paid into the Collection Account pursuant to
Section 2.07(b)(v) shall have or upon receipt shall be delivered to the
Depositary in accordance with Section 6.06, (ii) the Borrower may make or permit
or consent to any Asset Disposition to a Lessee pursuant to a purchase option in
the applicable Lease if (A) the consideration therefore is cash or Cash
Equivalents; (B) no Collateral Deficiency shall result or shall be increased as
a result of such Asset Disposition and (C) the Net Cash Proceeds of such
Amended and Restated
Warehouse Loan Agreement

87



--------------------------------------------------------------------------------



 



Asset Disposition equal to the amount required to be paid into the Collection
Account pursuant to Section 2.07(b)(v) shall have or simultaneously therewith be
delivered to the Depositary for deposit to the Collection Account and (iii) with
the prior written consent of the Agent, to be granted or withheld in the Agent’s
sole discretion, the Borrower may make or permit or consent to any other Asset
Disposition (including in connection with a Securitization) if (A) the
consideration therefor is cash or Cash Equivalents; (B) no Collateral Deficiency
shall exist immediately before or immediately after giving effect to such
transaction, (C) no Default or Event of Default shall have occurred and be
continuing immediately before or immediately after giving effect to such
transaction and (D) the Net Cash Proceeds of such Asset Disposition equal to the
amount required to be paid into the Collection Account pursuant to
Section 2.07(b)(iv) shall have or simultaneously therewith be delivered to the
Depositary for deposit to the Collection Account. Upon consummation of an Asset
Disposition permitted under this Section 7.05, the Collateral Agent shall (to
the extent applicable) deliver to the Borrower, upon the Borrower’s request and
at the Borrower’s expense, such documentation as is reasonably necessary to
evidence the release of the Collateral Agent’s security interests, if any, in
the assets being disposed of, including amendments or terminations of Uniform
Commercial Code Financing Statements, if any.
     SECTION 7.06 Investments. The Borrower will not hold, make or acquire, any
Investment in any Person, except that:
     (i) the Borrower may invest in cash and Cash Equivalents pursuant to this
Agreement and the Depository Agreement;
     (ii) the Borrower may acquire and hold receivables owing to it, if created
or acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
     (iii) the Borrower may acquire and own Investments (including Debt
obligations) received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business; and
     (iv) the Borrower may purchase Eligible Railcars, Eligible Leases and other
related inventory, machinery and equipment in the ordinary course of business.
     SECTION 7.07 Restricted Payments, etc. The Borrower will not declare or pay
any Restricted Payments (other than Restricted Payments payable solely in Equity
Interests (exclusive of Disqualified Stock) of the Borrower, except that, so
long as no Manager Default, Default or Event of Default has occurred and is
continuing, the Borrower may make Restricted Payments from time to time to the
extent cash is made available to the Borrower pursuant to Section 2.07(c).
     SECTION 7.08 Transactions with Affiliates. The Borrower will not engage in
any transaction or series of transactions with (i) any officer, director, holder
of any Equity Interest in or other Affiliate of the Borrower or (ii) any
Affiliate of any such officer, director, holder or Affiliate, other than (A) the
payment of the Manager’s Fees as provided in Section 2.07(c),
Amended and Restated
Warehouse Loan Agreement

88



--------------------------------------------------------------------------------



 



(B) reimbursement of Reimbursement Amounts and Manager Advances pursuant to the
Management Agreement and Section 2.07(c), (C) transfers of assets permitted by
Section 7.05, (D) as otherwise expressly provided for or contemplated in any
Loan Document and (E) so long as no Default or Event of Default has occurred and
is continuing, other transactions (including the purchase of Railcars) which are
engaged in by the Borrower in the ordinary course of its business on terms and
conditions as favorable to it as would be obtainable by it in a comparable
arms’-length transaction with an independent, unrelated third party.
     SECTION 7.09 Fiscal Year; Organization and Other Documents. The Borrower
will not (i) change its fiscal year, (ii) enter into any amendment, modification
or waiver to its Organization Documents, (iii) except with the consent of the
Agent, amend, modify, extend, renew, cancel or terminate the Asset Contribution
and Purchase Agreement, any Bill of Sale, any other Sale Document, any
Management Document, any Lease Document or any other Assigned Agreement (as
defined in the Security Agreement), waive any default under or breach of any
such agreement, compromise or settle any material dispute, claim, suit or legal
proceeding relating to any such agreement, sell or assign any such agreement or
interest therein, consent to or permit or accept any prepayment of amounts to
become due under or in connection with any such agreement, except as expressly
provided therein, or take any other action in connection with any such agreement
which would impair the value of the interests or rights of the Borrower
thereunder or which would impair the interests or rights of the Agent under this
Agreement, except that, unless the Agent shall have notified the Borrower upon
the occurrence of an Event of Default that this exception is no longer available
or if the same would otherwise be adverse in any material respect to the
interests of the Agent and the Lenders, the Borrower may (or may permit the
Manager to) modify, make adjustments with respect to, extend or renew any
Assigned Agreements in the ordinary course of business, and except that
Sections 7.13 and 7.14 shall govern the right of the Borrower to waive or permit
the waiver of a Lease Default or Lease Event of Default or (iv) enter into any
amendment, modification or waiver which is in any manner adverse to the
interests of the Agent, the Collateral Agent and the Lenders to any Management
Document or the Asset Contribution and Purchase Agreement, in each case as in
effect on the Closing Date. The Borrower will promptly provide the Lenders with
copies of all amendments to the foregoing documents and instruments as in effect
as of the Closing Date.
     SECTION 7.10 Additional Negative Pledges. The Borrower will not enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon its properties or assets, whether
now owned or hereafter acquired, or requiring the grant of any security for an
obligation if security is given for some other obligation, except pursuant to
this Agreement and the other Loan Documents.
     SECTION 7.11 Impairment of Security Interests. No Facility Party will take
or omit to take any action which action or omission might or would materially
impair the security interests in favor of the Collateral Agent with respect to
the Collateral.
     SECTION 7.12 Debt Service Coverage Ratio. The Debt Service Coverage Ratio
as of any Settlement Date will not be less than 1.10 to 1.00.
     SECTION 7.13 No Amendments to the Lease Documents. Without prior written
consent of the Agent or as expressly provided by the terms of this Agreement, no
Facility Party
Amended and Restated
Warehouse Loan Agreement

89



--------------------------------------------------------------------------------



 



will amend, modify, consent to or permit any change in the terms or otherwise
alter or grant any consent or approval under any Lease Document in a manner
which would materially and adversely affect the Agent, the Collateral Agent or
Lenders.
     SECTION 7.14 Lease Default. Without the prior written consent of the Agent,
which consent may be granted or withheld at the Agent’s sole discretion, no
Facility Party will waive (or permit the waiver of) a Lease Default or Lease
Event of Default under a Lease; provided, however, that unless a Default arising
from the failure to make a payment when due hereunder or an Event of Default has
occurred and is continuing, the Borrower may elect, in its reasonable discretion
and upon written notice to the Agent, to give such waiver (or permit such
waiver), so long as such waiver is limited to the particular facts giving rise
to such Lease Default or Lease Event of Default and does not prejudice the
Borrower’s (or Collateral Agent’s, by assignment) rights under the relevant
Lease to exercise remedies with respect to any other or future Lease Defaults or
Lease Events of Default; provided, further, that any such waiver without the
prior written consent of the Agent shall not cause a Lease which otherwise would
cease or fail to be an Eligible Lease to be an Eligible Lease.
     SECTION 7.15 Consolidation with Any Other Person. The Borrower will not
operate in a manner that would result in substantive consolidation of the
“estate” (as defined in Section 541(c) of the Bankruptcy Code) of the Borrower
with the “estate” of any other Person, and in such connection the Borrower shall
observe all corporate formalities, and maintain records separately and
independently from those of any other Person.
     SECTION 7.16 Limitations on Employees, Subsidiaries. The Borrower will not
employ or maintain any employees other than as required by Applicable Law;
provided that officers and directors shall not be deemed to be employees for
purposes of this Section 7.16.
     SECTION 7.17 Independence of Covenants. All covenants contained herein
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that such action or condition
would be permitted by an exception to, or otherwise be within the limitations
of, another covenant shall not avoid the occurrence of a Default if such action
is taken or condition exists.
Amended and Restated
Warehouse Loan Agreement

90



--------------------------------------------------------------------------------



 



ARTICLE VIII
OTHER COVENANTS
     SECTION 8.01 Quiet Enjoyment. The Agent, the Collateral Agent and each
Lender hereby covenant and agree that so long as no Lease Event of Default has
occurred and is continuing, it shall not take or cause to be taken any action
contrary to any Lessee’s or any permitted sublessee’s right to quiet enjoyment
of, and the continuing possession, use and operation of, the relevant Portfolio
Railcar during the term of such Lease and in accordance with the terms of such
Lease. To the extent reasonably requested by a Lessee in connection with a
Funding Date, the Agent, the Collateral Agent and each Lender shall confirm this
Section 8.01.
ARTICLE IX
DEFAULTS
     SECTION 9.01 Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each an
“Event of Default”):
     (a) Payment. Any default shall occur in the payment when due (whether by
scheduled maturity, acceleration or otherwise) of any principal of or any
interest on the Loans, or any default shall occur, which default shall continue
for 15 days after notice thereof has been given to the Borrower by the Agent, in
the payment when due of any fees or other amounts owing hereunder, under any of
the other Loan Documents or in connection herewith or therewith.
     (b) Out of Formula. A Collateral Deficiency shall exist on any two
consecutive Settlement Dates (after giving effect to all Loans made pursuant to
Section 2.01 and all amounts applied to repay the Loans pursuant to
Section 2.07(c) on each such Settlement Date), unless (i) such Collateral
Deficiency exists solely as a result of a designation by the Agent of any
Designated Ineligible Type of Railcar or Lease or as a result of an exclusion of
one or more Eligible Railcars pursuant to clause (xvi) of the definition of
“Excluded Asset Amount”, in which case such Collateral Deficiency shall exist on
any three consecutive Settlement Dates (after giving effect to all Loans made
pursuant to Section 2.01 and all amounts applied to repay the Loans pursuant to
Section 2.07(c) on each such Settlement Date) or (ii) such Collateral Deficiency
exists solely as a result of a reduction in the Borrowing Base caused solely by
a reduction of the percentage which then constituted the Advance Rate as
contemplated in Section 2.13, in which case such Collateral Deficiency shall
exist on any six consecutive Settlement Dates after the Agent delivers notice of
the percentage reduction to the Borrower (after giving effect to all Loans made
pursuant to Section 2.01 and all amounts applied to repay the Loans pursuant to
Section 2.07(c) on each such Settlement Date).
     (c) Representations. Any representation, warranty or statement made or
deemed to be made by Trinity or any Facility Party herein, in any of the other
Loan Documents or in any Management Document, or in any statement or certificate
delivered or required to be delivered pursuant hereto or thereto shall prove
untrue in any material respect on the date as of which it was made or deemed to
have been made; provided, that with respect to any of the foregoing as to
Amended and Restated
Warehouse Loan Agreement

91



--------------------------------------------------------------------------------



 



which rescission of transfer is a remedy available under Section 4.11 of the
Asset Purchase and Contribution Agreement, no Event of Default shall exist as a
result of such event unless and until there has been a failure by TILC (or the
Performance Guarantor) to make the rescission payment described in said
Section 4.11.
     (d) Covenants. Trinity or any Facility Party shall:
     (i) default in the due performance or observance by it of any term,
covenant or agreement contained in Sections 6.01(a), 6.01(b), 6.02 (with respect
only to such Facility Party’s existence), 6.06, 6.09, 6.12, 6.13, 6.14, 6.15 or
Article VII of this Agreement or in the Performance Guaranty;
     (ii) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 6.01(d) or 6.01(f) and such default
shall continue unremedied for a period of 2 Business Days; or
     (iii) default in the due performance or observance by it of any term,
covenant or agreement contained in Article VI (other than those referred to in
subsections (a), (b), (c), (d)(i) or (d)(ii) of this Section 9.01) and such
default shall continue unremedied for a period of 15 days after the earlier of
an executive officer of Trinity or a Facility Party becoming aware of such
default or notice thereof given by the Agent; or
     (iv) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b), (c)
or (d)(i), (d)(ii), or (d)(iii) of this Section 9.01) contained in this
Agreement and such default shall continue unremedied for a period of 30 days
after the earlier of an executive officer of a Facility Party becoming aware of
such default or notice thereof given by the Agent.
     (e) Loan Documents. Except pursuant to the terms thereof, any Loan Document
shall (i) fail to be in full force and effect or Trinity or any Facility Party
shall so assert or (ii) fail to give the Collateral Agent and/or the Lenders the
security interests, liens, rights, powers and privileges purported to be created
thereby.
     (f) Cross-Default.
     (i) [RESERVED].
     (ii) There occurs under any Derivatives Agreement an Early Termination Date
(as defined in such Derivatives Agreement) resulting from (A) any event of
default under such Derivatives Agreement as to which the Borrower is the
Defaulting Party (as defined in such Derivatives Agreement) or (B) any
Termination Event (as so defined) as to which the Borrower is an Affected Party
(as so defined), and, in either event, the Derivatives Termination Value owed by
the Borrower as a result thereof is greater than $10,000,000.
     (g) Insolvency Events. (i) Trinity or any Facility Party shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it
Amended and Restated
Warehouse Loan Agreement

92



--------------------------------------------------------------------------------



 



or any substantial part of its property, or shall consent to any such relief or
to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any corporate action to authorize
any of the foregoing or (ii) an involuntary case or other proceeding shall be
commenced against Trinity or any Facility Party seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days, or any order for relief shall be entered against Trinity or
any Facility Party under the federal bankruptcy laws as now or hereafter in
effect.
     (h) Judgments. One or more judgments, orders, decrees or arbitration awards
is entered against Trinity or any Facility Party involving in the aggregate a
liability (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), as to any single or related series
of transactions, incidents or conditions, of $100,000 (in the case of the
Borrower) or $10,000,000 (in the case of Trinity or any other Facility Party) or
more, and the same shall remain undischarged, unvacated and unstayed pending
appeal for a period of 30 days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Trinity, the Manager or the Borrower to enforce any such
judgment or Borrower shall enter into any agreement to settle or compromise any
pending or threatened litigation, as to any single or related series of claims,
involving payment of $100,000 or more by the Borrower, or any non-monetary
judgment, order or decree is entered against Trinity or any Facility Party which
has or would reasonably be expected to have a Material Adverse Effect, and there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect.
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of $0, in
the case of the Borrower, or $10,000,000, in the case of any other ERISA
Affiliate.
     (j) Impairment of Collateral. Any security interest purported to be created
by any Collateral Document shall cease to be, or shall be asserted by Trinity or
any Facility Party not to be, a valid, perfected, first-priority (except as
otherwise expressly provided in such Collateral Document) security interest in
the securities, assets or properties covered thereby.
     (k) Ownership. There shall occur a Borrower Change of Control.
     SECTION 9.02 Acceleration; Remedies. Upon the occurrence of an Event of
Default, and at any time thereafter unless and until such Event of Default has
been waived in writing by the Required Lenders (or all of the Lenders as may be
required pursuant to Section 11.03), the Collateral Agent, or the Agent upon the
request and direction of the Required Lenders, shall by
Amended and Restated
Warehouse Loan Agreement

93



--------------------------------------------------------------------------------



 



written notice to the Borrower take any of the following actions without
prejudice to the rights of the Collateral Agent, the Agent or any Lender to
enforce its claims against Trinity or the Facility Parties except as otherwise
specifically provided for herein:
     (a) Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.
     (b) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other indebtedness or
obligations of any and every kind owing by the Borrower to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
     (c) Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Loan Documents, including, without limitation, directing
the Collateral Agent to enforce all rights and remedies existing under the
Collateral Documents and all rights of set-off.
     (d) Lessor Rights Notice. Deliver the Notices of Lease Assignment (as well
as any Lessor Rights Notice) to the applicable Lessees with respect to any or
all of the Portfolio Leases.
     Notwithstanding the foregoing, if an Event of Default specified in
Section 9.01(g) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof and all accrued and
unpaid fees and other indebtedness or obligations owing to the Lenders hereunder
and under the other Loan Documents shall immediately become due and payable
without the giving of any notice or other action by the Collateral Agent, the
Agent or the Lenders, which notice or other action is expressly waived by the
Borrower.
     Notwithstanding the fact that enforcement powers reside primarily with the
Collateral Agent and the Agent, each Lender has, to the extent permitted by law,
a separate right of payment and shall be considered a separate “creditor”
holding a separate “claim” within the meaning of Section 101(5) of the
Bankruptcy Code or any other insolvency statute.
     In case any one or more of the covenants and/or agreements set forth in
this Agreement or any other Loan Document shall have been breached by any
Facility Party, then the Collateral Agent and the Agent may proceed to protect
and enforce the Lenders’ rights either by suit in equity and/or by action at
law, including an action for damages as a result of any such breach and/or an
action for specific performance of any such covenant or agreement contained in
this Agreement or such other Loan Document. Without limitation of the foregoing,
the Borrower agrees that failure to comply with any of the covenants contained
herein may cause irreparable harm and that specific performance shall be
available as a remedy in the event of any breach thereof. Each of the Agent and
the Collateral Agent acting pursuant to this paragraph shall be indemnified by
the Borrower against all liability, loss or damage, together with all reasonable
costs and expenses related thereto (including reasonable legal and accounting
fees and expenses) in accordance with Section 11.05.
     In the event a required rescission payment is received in the Collection
Account, then the Collateral Agent agrees to release to the Borrower, free and
clear of the lien of the Security
Amended and Restated
Warehouse Loan Agreement

94



--------------------------------------------------------------------------------



 



Agreement, the relevant Lease(s) and Railcar(s) the subject of such rescission
payment, to enable the Borrower to comply with its obligation to return such
assets to TILC as described in Section 4.11 of the Asset Purchase and
Contribution Agreement.
ARTICLE X
AGENCY PROVISIONS
     SECTION 10.01 Appointment; Authorization.
     (a) Appointment. Each Lender hereby designates and appoints Credit Suisse,
New York Branch, as Agent of such Lender to act as specified herein and in the
other Loan Documents, and each such Lender hereby authorizes the Agent, as the
agent for such Lender, to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated by the terms hereof and of the
other Loan Documents, together with such other powers as are reasonably
incidental thereto, including but not limited to the appointing of the
Collateral Agent under the Security Agreement. Notwithstanding any provision to
the contrary elsewhere herein and in the other Loan Documents, the Agent shall
not have any duties or responsibilities, except those expressly set forth herein
and therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any of the other Loan Documents, or shall
otherwise exist against the Agent. In performing its functions and duties under
this Agreement and the other Loan Documents, the Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation or relationship of agency or trust with or for any Facility
Party. Without limiting the generality of the foregoing two sentences, the use
of the term “agent” herein and in the other Loan Documents with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. The provisions of this Article X (other than Section 10.09) are solely
for the benefit of the Agent and the Lenders and none of the Facility Parties
nor the Collateral Agent shall have any rights as a third party beneficiary of
the provisions hereof (other than Section 10.09).
     (b) [RESERVED].
     (c) Collateral Documents. Without limiting the generality of clause (a) of
this Section 10.01, each Lender hereby further authorizes the Agent to appoint
Wilmington Trust Company as Collateral Agent and Depositary to enter into any
Collateral Document as secured party on behalf of and for the benefit of such
Lender or otherwise and to require the delivery of any Collateral Document which
the Agent determines is necessary or advisable to protect or perfect the
interests of the Protected Parties in any Collateral and agrees to be bound by
the terms of each of the Collateral Documents. Anything contained in any of the
Loan Documents to the contrary notwithstanding, but subject to Section 11.08,
each Lender agrees that no Lender shall have any right individually to realize
upon any of the Collateral under any Collateral Document or Loan Document, it
being understood and agreed that all powers, rights and remedies under the
Collateral Documents may be exercised solely by the Agent (or its designee,
including the
Amended and Restated
Warehouse Loan Agreement

95



--------------------------------------------------------------------------------



 



Collateral Agent and the Depositary) for the benefit of Protected Parties in
accordance with the terms thereof. Each Lender hereby authorizes the Agent (or,
at the Agent’s discretion, its designee, including the Collateral Agent and the
Depositary) (i) to release Collateral as permitted or required under this
Agreement or the Collateral Documents or by Applicable Laws, and agrees that a
certificate or other instrument executed by the Agent or the Collateral Agent
evidencing such release of Collateral shall be conclusive evidence of such
release as to any third party, and (ii) except as otherwise expressly provided
in Section 11.01 hereof, to enter into any amendments or waivers of the
Collateral Documents which the Agent determines are necessary or advisable,
including, without limitation, those Collateral Documents the form of which are
exhibits to this Agreement
     SECTION 10.02 Delegation of Duties. The Agent and the Collateral Agent may
execute any of their respective duties hereunder or under the other Loan
Documents by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Neither the Agent nor the Collateral Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct.
     SECTION 10.03 Exculpatory Provisions. Neither the Agent, the Collateral
Agent nor any of their respective directors, officers, employees or agents shall
be (i) liable for any action lawfully taken or omitted to be taken by any of
them under or in connection herewith or in connection with any of the other Loan
Documents or the transactions contemplated hereby or thereby (except for its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein) or (ii) responsible in any manner to any of the Lenders or
participants for any recitals, statements, representations or warranties made by
any of the Facility Parties contained herein or in any of the other Loan
Documents or in any certificate, report, document, financial statement or other
written or oral statement referred to or provided for in, or received by the
Agent or the Collateral Agent under or in connection herewith or in connection
with the other Loan Documents, or enforceability or sufficiency therefor of any
of the other Loan Documents, or for any failure of any Facility Party to perform
its obligations hereunder or thereunder or be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default or to inspect the properties, books or records of the
Facility Parties.
     SECTION 10.04 Reliance on Communications. Each of the Agent and the
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex, teletype or e-mail
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to any of the Facility Parties, independent accountants and
other experts selected by the Agent in the absence of gross negligence or
willful misconduct). The Agent may deem and treat each Lender as the owner of
its interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Agent in
accordance with Section 11.06(b). Each of the Collateral Agent and the Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or under any of the other Loan Documents unless it shall
Amended and Restated
Warehouse Loan Agreement

96



--------------------------------------------------------------------------------



 



first receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each of the Agent and the
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or under any of the other Loan Documents in
accordance with a request of the Required Lenders (or to the extent specifically
provided in Section 11.03, all the Lenders) and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
(including their successors and assigns). Where this Agreement expressly permits
or prohibits an action unless the Required Lenders (or to the extent
specifically provided in Section 11.03, all the Lenders) otherwise determine,
each of the Agent and the Collateral Agent shall, and in all other instances the
Agent and the Collateral Agent may, but shall not be required to, initiate any
solicitation for the consent or vote of the Lenders.
     SECTION 10.05 Notice of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, Manager Event of Default
or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Agent for the accounts
of the Lenders, unless the Agent has received notice from a Lender, the Manager
or the Borrower referring to this Agreement or the Management Agreement, as
applicable, describing such Default, the Manager or Event of Default and stating
that such notice is a “notice of default”. If the Agent receives such a notice,
the Agent shall give prompt notice thereof to the Lenders. Each of the Agent and
the Collateral Agent shall take such action with respect to such Default,
Manager Event of Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided, however, that unless and until the Agent or the
Collateral Agent, as the case may be, has received any such direction, the Agent
or the Collateral Agent, as the case may be, may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default, Manager Event of Default or Event of Default or it shall deem advisable
or in the best interest of the Lenders.
     SECTION 10.06 Credit Decision; Disclosure of Information by the Agent or
Collateral Agent. Each Lender expressly acknowledges that neither the Agent nor
the Collateral Agent has made any representations or warranties to it and that
no act by the Agent or Collateral Agent hereinafter taken, including any consent
to and acceptance of any assignment or review of the affairs of any Facility
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by the Agent or Collateral Agent to any Lender as to any matter,
including whether the Agent or Collateral Agent has disclosed material
information in its possession. Each Lender represents to the Agent and
Collateral Agent that it has, independently and without reliance upon the Agent,
the Collateral Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other condition, prospects and creditworthiness of the Facility Parties, and all
requirements of Applicable Law, and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Agent, the Collateral Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Borrower and the
Amended and Restated
Warehouse Loan Agreement

97



--------------------------------------------------------------------------------



 



other Facility Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Agent or Collateral
Agent hereunder, neither the Agent nor the Collateral Agent shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of any Facility Party or their
respective Affiliates which may come into the possession of the Agent or
Collateral Agent, as the case may be.
     SECTION 10.07 Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Lenders agree, severally but not jointly, to
indemnify the Agent and the Collateral Agent (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Commitments (or if the Commitments have
expired or been terminated, in accordance with the respective principal amounts
of outstanding Loans of the Lenders), from and against any and all Indemnified
Liabilities which may at any time (including without limitation at any time
following payment in full of the Obligations) be imposed on, incurred by or
asserted against the Agent or the Collateral Agent in each of their respective
capacities as such in any way relating to or arising out of this Agreement or
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by the Agent or Collateral Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment to
the Agent or Collateral Agent of any portion of such Indemnified Liabilities
resulting from such Person’s gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. If any indemnity furnished to the Agent or Collateral
Agent for any purpose shall, in the opinion of the Agent or Collateral Agent, as
the case may be, be insufficient or become impaired, each of the Agent or
Collateral Agent may call for additional indemnity and cease, or not commence,
to do the acts indemnified against until such additional indemnity is furnished.
Without limitation of the foregoing, each Lender shall reimburse each of the
Agent and Collateral Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including fees and disbursements of counsel) incurred by
each of the Agent and Collateral Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Agent or Collateral Agent is not reimbursed for such expenses by
or on behalf of the Borrower. The agreements in this Section shall survive the
payment of the Obligations and all other obligations and amounts payable
hereunder and under the other Loan Documents.
     SECTION 10.08 Agent and Collateral Agent in Their Individual Capacities.
The Agent, the Collateral Agent and their respective Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
Equity Interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting and other business with the Borrower or any
other Facility Party as though the Agent or Collateral Agent were not the Agent
or Collateral Agent hereunder or under another Loan Document. The Lenders
acknowledge that, pursuant to any such activities, the Agent or its Affiliates
may receive information regarding any Facility Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Facility Party or such Affiliate) and acknowledge that neither the
Agent nor the
Amended and Restated
Warehouse Loan Agreement

98



--------------------------------------------------------------------------------



 



Collateral Agent shall not be under any obligation to provide such information
to them. With respect to the Loans made by and all obligations owing to it, each
of the Agent and the Collateral Agent shall have the same rights and powers
under this Agreement as any Lender and may exercise the same as though it was
not the Agent or Collateral Agent, and the terms “Lender” and “Lenders” shall
include the Agent or Collateral Agent, as the case may be, in their respective
individual capacities.
     SECTION 10.09 Successor Agents. The Agent may, at any time, resign upon
30 days’ written notice to the Lenders. If the Agent resigns under a Loan
Document, the Required Lenders shall appoint from among the Lenders a successor
Agent, which successor Agent, if other than a Committed Lender, shall be
consented to by the Borrower at all times other than during the existence of an
Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment prior to the
effective date of the resignation of the resigning Agent, then the resigning
Agent shall have the right, after consulting with the Lenders and the Borrower,
to appoint a successor Agent; provided such successor Agent is a Lender
hereunder or a commercial bank organized under the laws of the United States and
has a combined capital and surplus of at least $500,000,000. If no successor
Agent is appointed prior to the effective date of the resignation of the
resigning Agent, the resigning Agent may appoint, after consulting with the
Lenders and the Borrower, a successor Agent from among the Lenders. Upon the
acceptance of any appointment as an Agent hereunder by a successor, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations as an Agent, as
appropriate, under this Agreement and the other Loan Documents and the
provisions of this Section 10.09 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Agreement.
If no successor Agent has accepted appointment as Agent within 60 days after the
retiring Agent’s giving notice of resignation, the retiring Agent’s resignation
shall nevertheless become effective and the Lenders shall perform all duties of
the Agent hereunder until such time, if any, as the Required Lenders appoint a
successor Agent as provided for above.
     SECTION 10.10 Request for Documents. Each of the Agent and the Collateral
Agent shall from time to time upon reasonable request therefor furnish each
Lender with copies of Funding Packages, Railcar Documentation, Lease Documents
and/or Loan Documents (to the extent such Funding Packages, Railcar
Documentation, Lease Documents and/or Loan Documents are provided by the
Borrower or other third parties, in the form and to the extent provided to the
Agent or the Collateral Agent by the Borrower or such third parties).
ARTICLE XI
MISCELLANEOUS
     SECTION 11.01 Notices and Other Communications.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or electronic mail address
Amended and Restated
Warehouse Loan Agreement

99



--------------------------------------------------------------------------------



 



specified for notices as set forth on Schedule 11.01 or at such other address as
shall be designated by such party in a notice to the Borrower and the Agent. All
such notices and other communications shall be deemed to be given or made upon
the earlier to occur of (i) actual receipt by the intended recipient and (ii)
(A) if delivered by hand or by courier, when signed for by the intended
recipient; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail, when sent
and confirmed by a copy sent by the methods described in (A), (B) or (C) above;
provided, however, that notices and other communications to the Agent pursuant
to Article II shall not be effective until actually received by such Person. Any
notice or other communication permitted to be given, made or confirmed by
telephone hereunder shall be given, made or confirmed by means of a telephone
call to the intended recipient at the number specified on Schedule 11.01, it
being understood and agreed that a voicemail message shall in no event be
effective as a notice, communication or confirmation hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to requirements of Applicable Law, have
the same force and effect as manually-signed originals and shall be binding on
all Facility Parties, the Agent and the Lenders. The Agent may also require that
any such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.
     (c) [RESERVED].
     (d) Reliance by Agent, Collateral Agent and Lenders. The Agent, the
Collateral Agent and the Lenders shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Agent, Collateral Agent and each
Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other communications with the Agent may
be recorded by the Agent, and each of the parties hereto hereby consents to such
recording.
     SECTION 11.02 No Waiver; Cumulative Remedies. No failure or delay on the
part of the Agent, Collateral Agent or any Lender in exercising any right, power
or privilege hereunder or under any other Loan Document and no course of dealing
between the Agent, Collateral Agent or any Lender and any of the Facility
Parties shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
the Agent, Collateral Agent or any Lender would otherwise have. No notice to or
demand on any Facility Party in any case shall entitle the Facility Parties to
any other or further notice or demand in similar or other circumstances or
Amended and Restated
Warehouse Loan Agreement

100



--------------------------------------------------------------------------------



 



constitute a waiver of the rights of the Agent, Collateral Agent or the Lenders
to any other or further action in any circumstances without notice or demand.
     SECTION 11.03 Amendments, Waivers and Consents. Neither this Agreement nor
any other Loan Document nor any of the terms hereof or thereof may be amended,
changed, waived, discharged or terminated except, (a) in the case of this
Agreement, upon the Agent requesting from each Rating Agency (if any) a
determination whether, as a result of any such amendment (except for changes to
the definition of “Committed Amount,” “Scheduled Payment Date” or the dates on
which payments are due pursuant to Section 2.06, or other changes or agreements
in respect of the subject matter herein which are, in the judgment of the Agent,
ministerial or address mechanical matters not raising any substantive
credit-related concerns, including in respect of such repayment and release
matters associated with Asset Dispositions under Section 7.05), it would cause
the rating of the Notes to be reduced or withdrawn, and (b) in the case of this
Agreement or any other Loan Document, pursuant to an agreement or agreements or
a consent or consents in writing entered into by the Borrower, each other
Facility Party which is party thereto, the Required Lenders, and the Agent;
provided that the foregoing shall not restrict the ability of the Required
Lenders to waive any Event of Default prior to the time the Agent shall have
declared, or the Required Lenders shall have requested the Agent to declare, the
Loans immediately due and payable pursuant to Article IX; provided, however,
that:
     (i) no such amendment, change, waiver, discharge or termination shall,
without the consent of each Lender affected thereby:
     (A) extend the Legal Final Maturity Date or extend or waive any Scheduled
Payment Date or any payment of the Loans due thereon; provided that this clause
(A) shall not restrict the ability of the Required Lenders to waive any Event of
Default (other than an Event of Default the waiver of which would effectively
result in any such extension or waiver), prior to the time the Agent shall have
declared, or the Required Lenders shall have requested the Agent to declare, the
Loans immediately due and payable pursuant to Article IX;
     (B) reduce the rate, or extend the time of payment, of interest (other than
as a result of waiving the applicability of any post-default increase in
interest rates) thereon or fees hereunder;
     (C) reduce or waive the principal amount of any Loan;
     (D) increase the Commitment of a Lender over the amount thereof in effect
(it being understood and agreed that a waiver of any Default, Manager Default,
Manager Event of Default or Event of Default or a mandatory reduction in the
Commitments shall not constitute a change in the terms of any Commitment of any
Lender);
     (E) release all or substantially all of the Collateral securing the Credit
Obligations hereunder (provided that the Collateral Agent may, without consent
from any other Lender, release any Collateral that is sold or transferred by the
Amended and Restated
Warehouse Loan Agreement

101



--------------------------------------------------------------------------------



 



Borrower in compliance with Section 7.05, or released in compliance with
Section 10.01(b));
     (F) release any Facility Party from its respective obligations under the
Loan Documents and/or the Management Documents;
     (G) amend, modify or waive any provision of this Section 11.03 or reduce
any percentage specified in, or otherwise modify, the definition of Required
Lenders;
     (H) amend or modify or, if applicable, waive the effects of the definition
of “Advance Rate”, “Excluded Assets Amount” and/or “Borrowing Base”; or
     (I) consent to the assignment or transfer by the Borrower or the Manager of
any of its rights and obligations under (or in respect of) the Loan Documents
and the Management Agreement, except as permitted thereby.
     (ii) no provision of Article X may be amended without the consent of the
Agent.
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (i) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein
and (ii) the Required Lenders may consent to allow the Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding.
     The various requirements of this Section 11.03 are cumulative. Each Lender
and each holder of a Note shall be bound by any waiver, amendment or
modification authorized by this Section 11.03 regardless of whether its Note
shall have been marked to make reference therein, and any consent by any Lender
or holder of a Note pursuant to this Section 11.03 shall bind any Person
subsequently acquiring a Note from it, whether or not such Note shall have been
so marked.
     SECTION 11.04 Expenses. The Borrower shall pay promptly on demand, but in
any event by the next Settlement Date following demand, all out-of-pocket
expenses (including, without limitation, all reasonable attorneys’ fees and
expenses of the Lenders) incurred by the Agent (and its Affiliates), the
Collateral Agent and the Committed Lenders: (i) in connection with the
preparation, execution, delivery, administration, modification and amendment of
the Loan Documents including, without limitation, (A) due diligence, collateral
review, syndication, transportation, computer, duplication, audit, insurance,
consultant, search, filing and recording fees and expenses and (B) the
reasonable fees and expenses of counsel for each of the Agent and the Collateral
Agent with respect thereto, with respect to advising the Agent or the Collateral
Agent as to its rights and responsibilities, or the perfection, protection or
preservation of rights and interests, under the Loan Documents and Lease
Documents, (ii) in connection with wire transfers to be made by the Agent or the
Collateral Agent in connection with the distribution of proceeds under this
Agreement and (iii) in connection with any amendment, refinancing,
Amended and Restated
Warehouse Loan Agreement

102



--------------------------------------------------------------------------------



 



modification, supplement (or, if related to a request by any Facility Party or
any Lessee, interpretation), or waiver under any of the Notes or other Loan
Documents and Lease Documents whether or not such amendment, refinancing,
modification, supplement, interpretation or waiver is obtained or becomes
effective, and in connection with the consideration of any potential, actual or
proposed restructuring or workout of the transactions contemplated hereby or by
the other Loan Documents.
     The Borrower shall pay promptly on demand, but in any event by the next
Settlement Date following demand, (i) all reasonable filing fees and attorneys’
fees and expenses incurred by the Collateral Agent, the Agent and the Lenders
and all reasonable fees and expenses of special STB or other collateral or
regulatory counsel (and other local counsel reasonably engaged by the Collateral
Agent or the Agent), as the case may be, in connection with the preparation and
review of the Collateral Documents and the other Loan Documents and Lease
Documents from time to time entered into or reviewed pursuant to this Agreement
and all documents related thereto, the search of railcar conveyance and Lien
records, the recordation of documents with the STB or other applicable
Governmental Authority, inspection and appraisal fees and the making of the
Loans hereunder, whether or not any Funding Date or other transaction
contemplated hereby closes and (ii) all taxes which the Collateral Agent or any
Protected Party may be required to pay by reason of the security interests
granted in the Collateral (including any applicable transfer taxes) or to free
any of the Collateral from the lien thereof.
     In addition, the Borrower shall pay promptly on demand, but in any event by
the next Settlement Date following demand, all reasonable out of pocket expenses
(including, without limitation, reasonable attorneys’ fees and expenses and fees
and expenses of any expert witnesses) incurred by the Agent, the Collateral
Agent and the Lenders in connection with the enforcement and protection of the
rights of the Agent, the Collateral Agent and the Lenders under any of the Loan
Documents and any amendments thereto and waivers thereof and any Manager Event
of Default, Default or Event of Default, including without limitation, the
performance by the Agent or the Lenders of any act any Facility Party has
covenanted to do under the Loan Documents and/or the Management Documents to the
extent such Facility Party fails to comply with any such covenant.
     The Borrower shall pay all fees and expenses in connection with the
Depository Agreement including, without limitation, all fees (including any
annual fee payable to the Depositary pursuant to the Depository Agreement),
expenses and any indemnity payments to the Depositary and all fees and expenses
in creating, maintaining and administrating the Accounts.
     Notwithstanding the foregoing, in the event that the Borrower does not pay
any amounts described in this Section 11.04 when due, TILC shall be liable for
and shall pay such amounts on demand of the party entitled thereto.
     SECTION 11.05 Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Facility Parties, jointly and severally, agree to
indemnify, save and hold harmless the Agent, the Collateral Agent, each Lender,
each other Protected Party and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against (and without duplication of amounts payable or
the provisions which relate to such payment under the other provisions of the
Loan
Amended and Restated
Warehouse Loan Agreement

103



--------------------------------------------------------------------------------



 



Documents): (i) any and all claims, demands, actions or causes of action that
are asserted against any Indemnitee by any Person (other than the Agent, the
Collateral Agent or any Lender) relating directly or indirectly to a claim,
demand, action or cause of action that such Person asserts or may assert against
Trinity or any Facility Party, any Affiliate of Trinity or any Facility Party or
any of their respective officers or directors; (ii) any and all claims, demands,
actions or causes of action that may at any time (including at any time
following repayment of the Obligations and the resignation or removal of the
Agent or the Collateral Agent or the replacement of any Lender) be asserted or
imposed against any Indemnitee, arising out of or relating to, the Loan
Documents, any predecessor Loan Documents, the Commitments, the use of or
contemplated use of the proceeds of any Loan, or the relationship of Trinity,
any Facility Party, the Agent, the Collateral Agent and the Lenders under this
Agreement or any other Loan Document; (iii) any administrative or investigative
proceeding by any Governmental Authority arising out of or related to a claim,
demand, action or cause of action described in clause (i) or (ii) above;
(iv) any Loan Document, Lease Document, other Transaction Document or any
document contemplated hereby or thereby and payments made pursuant hereto or
thereto or any transaction contemplated hereby or thereby or the exercise of
rights and remedies hereunder or thereunder, any breach by Trinity or any
Facility Party of any Transaction Document or Lease Document or a Lessee of any
Lease Document, (v) any Railcar, any Part or the Borrower’s acquisition or
ownership of, or the selection, design, financing, lease, control, operation,
condition, location, storage, modification, repair, sale, use, maintenance,
possession, registration, delivery, nondelivery, transportation, transfer or
disposition of, any Railcar or Part; (vi) any liability arising under or in
respect of any Environmental Law, in each case relating to any Railcar or the
use, operation or ownership thereof, whether by Trinity or any Facility Party,
any Lessee or any other Person; (vii) any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, suits, judgments, costs
and expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by, imposed on or asserted
against such Indemnitee in connection with any investigation or administrative
or judicial proceeding (whether or not such Indemnitee) shall be designated a
party thereto) brought or threatened relating to or arising out of any
Collateral Document or in any other way connected with the enforcement of any of
the terms of, or the presentation of any rights under, or in any way relating to
or arising out of the manufacture, ownership, ordering, purchasing, delivery,
control, acceptance, lease, financing, possession, operation, condition, sale,
return or other disposition or use of the Collateral (including, without
limitation, intent or other defects, whether or not discoverable) the violation
of any laws of any country, state or other governmental body or unit, or any
tort (including, without limitation, any claims, arising or imposed under the
doctrine of strict liability, or for or on account of injury to or the death of
any Person (including any Indemnities), or property damage or contract claim;
and (viii) any and all liabilities (including liabilities under indemnities),
losses, costs or expenses (including fees and disbursements of counsel) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action or proceeding, in all cases, and whether or not an
Indemnitee is a party to such claim, demand, action, cause of action, or
Proceeding (all the foregoing, collectively; the “Indemnified Liabilities”). THE
FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND COSTS
ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR
THEORY OF STRICT LIABILITY OR CAUSED, IN
Amended and Restated
Warehouse Loan Agreement

104



--------------------------------------------------------------------------------



 



WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY
INDEMNITEE; provided that no Indemnitee shall be entitled to indemnification for
any claim caused by its own gross negligence or willful misconduct and provided
further, that no Indemnitee shall be entitled to indemnification for any claim
arising solely out of (i) the bankruptcy, insolvency or other financial
inability of one or more Lessees to make payments under a related Lease or
(ii) the decline in market value of a Portfolio Railcar, to the extent not
attributable to the failure of a Facility Party to perform an obligation with
respect to such Portfolio Railcar under a Transaction Document. In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 11.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by Trinity, any Facility
Party, their respective directors, shareholders or creditors or an Indemnitee or
any other Person or any Indemnitee is otherwise a party thereto and whether or
not the transactions contemplated hereby are consummated. Each Facility Party
agrees not to assert any claim against the Agent, the Collateral Agent, any
Lender, any other Creditor, any of their Affiliates or any of their respective
directors, officers, employees, attorneys, agents and advisers, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Loan Documents, any of the transactions
contemplated herein or therein or the actual or proposed use of the proceeds of
the Loans. Without prejudice to the survival of any other agreement of the
Facility Parties hereunder and under the other Loan Documents, the agreements
and obligations of the Facility Parties contained in this Section 11.05 shall
survive the repayment of the Loans and other obligations under the Loan
Documents and the termination of the Commitments hereunder.
     The Facility Parties shall, no later than 20 days following demand,
reimburse any Indemnitee for any Indemnified Liability referred to above or,
upon request from any Indemnitee, shall pay such amounts directly. Any payment
made to or on behalf of any Indemnitee pursuant to this Section 11.05 shall be
adjusted to such amount as will, after taking into account all Taxes imposed
with respect to the accrual or receipt of such payment (as the same may be
increased pursuant to this sentence), equal the amount of the payment. To the
extent that any Facility Party in fact indemnifies any Indemnitee pursuant to
the provisions of this Section 11.05 (other than in respect of Taxes), such
Facility Party shall be subrogated to such Indemnitee’s rights in the affected
transaction and shall have a right to determine the settlement of claims
therein.
     If a claim of the type described above is made against an Indemnitee and
such Indemnitee has notice thereof, such Indemnitee shall promptly, upon
receiving such notice, give notice of such claim to the Borrower; provided that
the failure to provide such notice shall not release any Facility Party from any
of its obligations hereunder except if and to the extent that such failure
results in an increase in any Facility Party’s indemnification obligations
hereunder. The Facility Parties shall be entitled, in each case at their sole
cost and expense, acting through counsel reasonably acceptable to the relevant
Indemnitee: (i) in any judicial or administrative proceeding that involves
solely a claim of the type described above, to assume responsibility for and
control thereof, (ii) in any judicial or administrative proceeding involving a
claim of the type described above and other claims related or unrelated to the
transactions contemplated by this Agreement or any other Loan Document (other
than with respect to Taxes), to assume responsibility for and control of such
claim, to the extent that the same may be and is severed from such other claims
(and such Indemnitee shall use its best efforts to obtain such severance), and
(iii) in any other
Amended and Restated
Warehouse Loan Agreement

105



--------------------------------------------------------------------------------



 



case, to be consulted by such Indemnitee with respect to judicial proceedings
subject to the control of such Indemnitee. Notwithstanding anything in the
foregoing to the contrary, no Facility Party shall be entitled to assume
responsibility for and control of any such judicial or administrative
proceedings: (A) while an Event of Default shall have occurred and be
continuing; (B) if such proceedings will involve any risk of criminal liability
or a material risk of the sale, forfeiture or loss of any part of the
Collateral; or (C) to the extent that the Indemnitee has defenses available to
it which are not available to Trinity or any Facility Party and allowing Trinity
and/or such Facility Party to assert such defenses will be prejudicial to the
interests of such Indemnitee; provided that the limitation on the Facility
Parties’ ability to control such judicial or administrative proceeding shall
apply only to those aspects of such proceeding which address issues with respect
to which such defenses are available.
     The relevant Indemnitee shall supply the Borrower with such information
reasonably requested by the Borrower as is necessary or advisable for the
Borrower and/or any other Facility Party to control or participate in any
proceeding to the extent permitted by this Section 11.05. Such Indemnitee shall
not enter into a settlement or other compromise with respect to any covered
claim without the prior written consent of the Borrower, which consent shall not
be unreasonably withheld or delayed, unless such Indemnitee waives its right to
be protected with respect to such covered claim.
     SECTION 11.06 Successors and Assigns.
     (a) Generally. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that no Facility Party may assign or transfer any of
its interests and obligations without the prior written consent of either the
Required Lenders or the Lenders, as the terms set forth in Section 11.03 may
require;
     (b) Assignments. Any Lender may assign all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Loans and its Commitments); provided, however, that
     (i) each such assignment shall be to an Eligible Assignee who, unless
otherwise consented to by the Borrower, is not a Competitor of the Borrower;
     (ii) except in the case of an assignment to another Lender, an Affiliate of
an existing Lender or any Approved Fund (A) the aggregate amount of the
Commitment of the assigning Lender subject to such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Agent) shall not, without the consent of the Borrower and the
Agent, be less than $5,000,000 and an integral multiple of $1,000,000 (or such
other amount as shall equal the assigning Lender’s entire Commitment) and
(B) after giving effect to such assignment, unless otherwise consented to by the
Borrower, the aggregate amount of the Commitment and/or Loans of the assigning
Lender shall not be less than $2,500,000 (unless the assigning Lender shall have
assigned its entire Commitment and/or the entire balance of the outstanding
Loans);
Amended and Restated
Warehouse Loan Agreement

106



--------------------------------------------------------------------------------



 



     (iii) the parties to such assignment shall execute and deliver to the Agent
for its acceptance an Assignment and Acceptance in the form of Exhibit C,
together with any Note subject to such assignment and a processing fee of
$3,500, payable or agreed between the assigning Lender and the assignee.
     (c) Assignment and Acceptance. By executing and delivering an Assignment
and Acceptance in accordance with this Section 11.06, the assigning Lender
thereunder and the assignee thereunder shall be deemed to confirm to and agree
with each other and the other parties hereto as follows: (i) such assigning
Lender warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and the assignee warrants
that it is an Eligible Assignee; (ii) except as set forth in clause (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, any of the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any of the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto or the financial condition of the
Facility Parties or the performance or observance by any Facility Party of any
of its obligations under this Agreement, any of the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (iii) such
assignee represents and warrants that it is legally authorized to enter into
such assignment agreement; (iv) such assignee confirms that it has received a
copy of this Agreement, the other Loan Documents, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the Agent, the
Collateral Agent, such assigning Lender or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents; (vi) such assignee appoints and
authorizes each of the Agent and the Collateral Agent to take such action on its
behalf and to exercise such powers under this Agreement or any other Loan
Document as are delegated to each of the Agent and the Collateral Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender. Upon
execution, delivery, and acceptance of such Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement. Upon the
consummation of any assignment pursuant to this Section 11.06(c), the assignor,
the Agent and the Facility Parties shall make appropriate arrangements so that,
if required, new Notes are issued to the assignor and the assignee. If the
assignee is not a United States person under Section 7701(a)(30) of the Code, it
shall deliver to the Borrower and the Agent certification as to exemption from
deduction or withholding of Taxes in accordance with Section 3.01.
     (d) Register. The Borrower hereby designates the Agent to serve as the
Borrower’s agent, solely for purposes of this Section 11.06(d), to (i) maintain
a register (the “Register”) on which the Agent will record the Commitments from
time to time of each Lender, the Loans made
Amended and Restated
Warehouse Loan Agreement

107



--------------------------------------------------------------------------------



 



by each Lender and each repayment in respect of the principal amount of the
Loans of each Lender and to (ii) retain a copy of each Assignment and Acceptance
delivered to the Agent pursuant to this Section. Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligation in respect of such Loans. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, the Agent and
the Lenders shall treat each Person in whose name a Loan and the Note evidencing
the same is registered as the owner thereof for all purposes of this Agreement,
notwithstanding notice or any provision herein to the contrary. With respect to
any Lender, the assignment or other transfer of the Commitments of such Lender
and the rights to the principal of, and interest on, any Loan made and any Note
issued pursuant to this Agreement shall not be effective until such assignment
or other transfer is recorded on the Register and, except to the extent provided
in this Section 11.06(d), otherwise complies with Section 11.06, and prior to
such recordation all amounts owing to the transferring Lender with respect to
such Commitments, Loans and Notes shall remain owing to the transferring Lender.
The registration of assignment or other transfer of all or part of any
Commitments, Loans and Notes for a Lender shall be recorded by the Agent on the
Register only upon the acceptance by the Agent of a properly executed and
delivered Assignment and Acceptance and payment of the administrative fee
referred to in Section 11.06(b)(iii). The Register shall be available at the
offices where kept by the Agent for inspection by the Borrower and any Lender at
any reasonable time upon reasonable prior notice to the Agent.
     (e) Participations. Each Lender may, without the consent of the Borrower or
the Agent, sell participations to one or more Persons in all or a portion of its
rights, obligations or rights and obligations under this Agreement (including
all or a portion of its Commitment or the Loans owing to it and any Notes held
by it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participant shall be entitled to the benefit of right of setoff
contained in Section 11.08 and the yield protection provisions contained in
Sections 3.01, 3.03 and 3.04 to the same extent that the Lender from which such
participant acquired its participation would be entitled to the benefits of such
yield protections; provided that the Borrower shall not be required to reimburse
any participant pursuant to Sections 3.01, 3.03 or 3.04 in an amount which
exceeds the amount that would have been payable thereunder to such Lender had
such Lender not sold such participation and (iv) the Facility Parties, the Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Facility Parties relating to the Obligations owing to such
Lender and to approve any amendment, modification or waiver of any provision of
this Agreement (other than amendments, modifications or waivers decreasing the
amount of principal of or the rate at which interest is payable on such Loans or
Notes, extending any scheduled principal payment date or date fixed for the
payment of interest on such Loans or Notes or extending its Commitment).
     (f) Other Assignments. Any Lender may at any time (i) assign all or any
portion of its rights under this Agreement and any Loans or Notes to a Federal
Reserve Bank, (ii) pledge or assign a security interest in all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Loans or Notes, if any) to secure obligations of such Lender and (iii) grant
to a Conduit Lender referred to in subsection (h) below identified as such in
Amended and Restated
Warehouse Loan Agreement

108



--------------------------------------------------------------------------------



 



writing from time to time by such Lender to the Agent and the Borrower the
option to provide to the Borrower all or any part of any Loans that such Lender
would otherwise be obligated to make to the Borrower pursuant to the Agreement;
provided that no such assignment, option, pledge or security interest shall
release a Lender from any of its obligations hereunder or substitute any such
Federal Reserve Bank or other person to which such option, pledge or assignment
has been made for such Lender as a party hereto.
     (g) Information. Any Lender may furnish any information concerning any
Facility Party in the possession of such Lender from time to time to assignees
and participants (including prospective assignees and participants), subject,
however, to the provisions of Section 11.07.
     (h) Conduit Lenders, etc. Notwithstanding anything to the contrary
contained herein, any Lender, (a “Granting Lender”) may grant to a conduit
lender sponsored by such Granting Lender, identified as such in writing from
time to time by the Granting Lender to the Agent and the Borrower (a “Conduit
Lender”) the option to fund all or any part of any Loan that such Granting
Lender would otherwise be obligated to fund pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any Conduit Lender to
fund any Loan and (ii) if a Conduit Lender elects not to exercise such option or
otherwise fails to fund all or any part of such Loan, the Granting Lender shall
be obligated to fund such Loan pursuant to the terms hereof. The funding of a
Loan by a Conduit Lender hereunder shall utilize the Commitment of the Granting
Lender to the same extent that, and as if, such Loan were funded by such
Granting Lender. Each party hereto hereby agrees that no Conduit Lender shall be
liable for any indemnity or payment under this Agreement for which a Lender
would otherwise be liable for so long as, and to the extent, the Granting Lender
provides such indemnity or makes such payment. Notwithstanding anything to the
contrary contained in this Agreement, any Conduit Lender may disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee to such Conduit Lender. This subsection (h) may not be amended without
the prior written consent of each Granting Lender, all or any part of whose Loan
is being funded by a Conduit Lender at the time of such amendment. Credit
Suisse, New York Branch hereby designates Alpine Securitization Corp. as a
“Conduit Lender” for all purposes of this Agreement and the other Loan Documents
and grants to each such Conduit Lender the option to fund all or any portion of
the Loans contemplated to be made hereunder by Credit Suisse, New York Branch.
Dresdner Bank AG, New York Branch hereby designates Beethoven Funding Corp. as a
“Conduit Lender” for all purposes of this Agreement and the other Loan Documents
and grants to such Conduit Lender the option to fund all or any portion of the
Loans contemplated to be made hereunder by Dresdner Bank AG, New York Branch.
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International”,
New York Branch hereby designates Nieuw Amsterdam Receivables Corporation as a
“Conduit Lender” for all purposes of this Agreement and the other Loan Documents
and grants to such Conduit Lender the option to fund all or any portion of the
Loans contemplated to be made hereunder by Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank International”, New York Branch.
     SECTION 11.07 Confidentiality. Each of the Agent, the Collateral Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the
Amended and Restated
Warehouse Loan Agreement

109



--------------------------------------------------------------------------------



 



Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (ii) to the extent requested by any regulatory authority with
jurisdiction over the Agent, the Collateral Agent or Lender, as applicable;
(iii) to the extent required by Applicable Laws or regulations or by any
subpoena or similar legal process; (iv) to any other party to this Agreement;
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Documents or
the enforcement of rights hereunder or thereunder; (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any Eligible Assignee of or participant in, or any prospective Eligible
Assignee of or participant in, any of its rights or obligations under this
Agreement, (B) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of the Borrower or (C) any Support Party or any managing agent of a
Lender that is a commercial paper conduit; (vii) with the written consent of the
Borrower; (viii) to the extent such information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Agent, the Collateral Agent or any Lender on a nonconfidential basis from a
source other than the Borrower; or (ix) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
Affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its Affiliates. For the purposes of this Section,
“Information” means all information received from or on behalf of any Facility
Party relating to any Facility Party or its respective business, other than any
such information that is available to the Agent, the Collateral Agent or any
Lender on a nonconfidential basis prior to disclosure by or on behalf of a
Facility Party; provided that, in the case of information received from or on
behalf of a Facility Party after the date hereof, such information is clearly
identified in writing at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     SECTION 11.08 Set-off. In addition to any rights now or hereafter granted
under Applicable Law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender (and each of its Affiliates) is authorized at any time and from time
to time, without presentment, demand, protest or other notice of any kind (all
of such rights being hereby expressly waived), to set-off and to appropriate and
apply any and all deposits (general or specific) and any other indebtedness at
any time held or owing by such Lender (including, without limitation, branches,
agencies or Affiliates of such Lender wherever located) to or for the credit or
the account of the Borrower against obligations and liabilities of the Borrower
to the Lenders hereunder, under the Loans and Notes, under the other Loan
Documents or otherwise, irrespective of whether the Agent or the Lenders shall
have made any demand hereunder and although such obligations, liabilities or
claims, or any of them, may be contingent or unmatured, and any such set-off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Lender
subsequent thereto. The Borrower hereby agrees that to the extent permitted by
law any Person purchasing a participation in the Loans and Commitments hereunder
may exercise all rights of set-off with respect to its participation interest
Amended and Restated
Warehouse Loan Agreement

110



--------------------------------------------------------------------------------



 



as fully as if such Person were a Lender hereunder and any such set-off shall
reduce the amount owed by the Borrower to the Lender.
     SECTION 11.09 Interest Rate Limitation. The Agent, the Lenders and the
Facility Parties and any other parties to the Loan Documents intend to contract
in strict compliance with applicable usury law from time to time in effect. In
furtherance thereof such Persons stipulate and agree that none of the terms and
provisions contained in the Loan Documents shall ever be construed to create a
contract to pay, for the use, forbearance or detention of money, interest in
excess of the maximum amount of interest permitted to be charged by Applicable
Law from time to time in effect (the “Maximum Rate”). Neither any Facility Party
nor any present or future guarantors, endorsers, or other Persons hereafter
becoming liable for payment of any Credit Obligation shall ever be liable for
unearned interest thereon or shall ever be required to pay interest thereon in
excess of the maximum amount that may be lawfully charged under Applicable Law
from time to time in effect, and the provisions of this Section shall control
over all other provisions of the Loan Documents which may be in conflict or
apparent conflict herewith. The Lenders and the Agent expressly disavow any
intention to charge or collect excessive unearned interest or finance charges in
the event the maturity of any Credit Obligation is accelerated. If (i) the
maturity of any Credit Obligation is accelerated for any reason, (ii) any Credit
Obligation is prepaid and as a result any amounts held to constitute interest
are determined to be in excess of the legal maximum, or (iii) any Lender of any
other holder of any or all of the Credit Obligations shall otherwise collect
moneys which are determined to constitute interest which would otherwise
increase the interest on any or all of the Credit Obligations to an amount in
excess of that permitted to be charged by Applicable Law then in effect, then
all sums determined to constitute interest in excess of such legal limit shall,
without penalty, be promptly applied to reduce the then outstanding principal of
the related Credit Obligations or, at such Lender’s or holder’s option, promptly
returned to the Borrower or the other payor thereof upon such determination. In
determining whether or not the interest paid or payable, under any specific
circumstance, exceeds the maximum amount permitted under Applicable Law, the
Agent, the Lenders and the Facility Parties (and any other payors thereof) shall
to the greatest extent permitted under Applicable Law, (i) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) amortize,
prorate, allocate, and spread the total amount of interest throughout the entire
contemplated term of the instruments evidencing the Credit Obligations in
accordance with the amounts outstanding from time to time thereunder and the
maximum legal rate of interest from time to time in effect under Applicable Law
in order to lawfully charge the maximum amount of interest permitted under
Applicable Law. In the event Applicable Law provides for an interest ceiling
under Chapter 303 of the Texas Finance Code (the “Texas Finance Code”) as
amended, for that day, the ceiling shall be the “weekly ceiling” as defined in
the Texas Finance Code; provided that if any Applicable Law permits greater
interest, the Law permitting the greatest interest shall apply. As used in this
Section 11.09 the term “Applicable Law” includes, without limitation the laws of
the State of Texas, the laws of the State of New York or the laws of the United
States of America, whichever laws allow the greatest interest, as such laws now
exist or may be changed or amended or come into effect in the future.
     SECTION 11.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which
Amended and Restated
Warehouse Loan Agreement

111



--------------------------------------------------------------------------------



 



shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.
     SECTION 11.11 Integration. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT OF THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agent, the Collateral Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
     SECTION 11.12 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent,
the Collateral Agent and each Lender, regardless of any investigation made by
the Agent, the Collateral Agent or any Lender or on their behalf and
notwithstanding that the Agent, the Collateral Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation shall remain unpaid or unsatisfied.
     SECTION 11.13 Severability. Any provision of this Agreement and the other
Loan Documents to which any Facility Party is a party that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions thereof, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
     SECTION 11.14 Headings. The headings of the sections and subsections hereof
are provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
     SECTION 11.15 Marshalling; Payments Set Aside. None of the Agent, the
Collateral Agent or any Lender shall be under any obligation to marshal any
assets in favor of the Borrower or any other party or against or in payment of
any or all of the Obligations. To the extent that the Borrower makes a payment
or payments to the Agent or the Collateral Agent (or to the Agent for the
benefit of the Lenders or the Collateral Agent for the benefit of the Protected
Parties), or the Agent or the Collateral Agent enforces any security interests
or exercises its rights of set-off, and such payment or payments or the proceeds
of such enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies
Amended and Restated
Warehouse Loan Agreement

112



--------------------------------------------------------------------------------



 



therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
set-off had not occurred.
     SECTION 11.16 Performance by the Agent. If any Facility Party fails to
perform any of its obligations under this Agreement or any other Loan Document
or any Management Document in a timely fashion, the Agent shall be entitled, but
not obliged, to perform such obligation at the expense of the Borrower and
without waiving any rights that it may have with respect to such breach.
     SECTION 11.17 Third Party Beneficiaries. Each Protected Party, including
without limitation each Support Party, is an express third party beneficiary
hereof.
     SECTION 11.18 No Proceedings. (a) Each party hereto hereby agrees that it
will not institute against any Conduit Lender, or join any other Person in
instituting against any Conduit Lender, any bankruptcy, insolvency,
receivership, liquidation or similar proceeding from the Closing Date until one
year plus one day following the last day on which all commercial paper notes and
other publicly or privately placed indebtedness for borrowed money of such
Conduit Lender shall have been indefeasibly paid in full.
     (b) No recourse under any obligation, covenant or agreement of Conduit
Lender as contained in any Loan Document shall be had against any incorporator,
stockholder, affiliate, officer, employee or director of the Conduit Lender, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that the agreements of each Conduit Lender contained in any Loan Document are
solely corporate obligations of such Conduit Lender and that no personal
liability whatsoever shall attach to or be incurred by the incorporators,
stockholders, affiliates, officers, employees or directors of such Conduit
Lender, under or by reason of any of the respective obligations, covenants or
agreements of such Conduit Lender contained in any Loan Document, or implied
therefrom, and that any and all personal liability of every such incorporator,
stockholder, affiliate, officer, employee or director of such Conduit Lender for
breaches by such Conduit Lender of any such obligation, covenant or agreement,
which liability may arise either at common law or in equity, by statute or
constitution, or otherwise, is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement. The provisions of this
Section 11.18 shall survive the termination of this Agreement.
     (c) Notwithstanding anything contained in this Agreement to the contrary,
no Conduit Lender shall have any obligation to pay any amount required to be
paid by it hereunder or thereunder to any party hereto, in excess of any amount
available to such Conduit Lender after paying or making provision for the
payment of its commercial paper notes. All payment obligations of each Conduit
Lender hereunder are contingent upon the availability of funds in excess of the
amounts necessary to pay commercial paper notes; and each of the parties hereto
agree that they shall not have a claim under Section 101(5) of the United States
Bankruptcy Code if and to the extent that any such payment obligation exceeds
the amount available to such Conduit Lender to pay such amounts after paying or
making provision for the payment of its commercial paper notes.
Amended and Restated
Warehouse Loan Agreement

113



--------------------------------------------------------------------------------



 



     SECTION 11.19 Governing Law; Submission to Jurisdiction. (a) THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. Chapter 346
of the Texas Finance Code (which regulates certain revolving credit loan
accounts and revolving tri-party accounts) does not apply to this Agreement or
to any other Loan Document. Any legal action or proceeding with respect to this
Agreement or any other Loan Document may be brought in the courts of the State
of New York in New York County, or of the United States for the Southern
District of New York and, by execution and delivery of this Agreement, each
Facility Party hereby irrevocably accepts for itself and in respect of its
property, generally and unconditional, the nonexclusive jurisdiction of such
courts. Each Facility Party irrevocably waives, to the fullest extent permitted
by law, any objection which it may now or hereafter have to the laying of the
venue of any such proceeding brought in such court and any claim that any such
proceeding brought in any such court has been brought in an inconvenient forum.
     (b) [RESERVED].
     SECTION 11.20 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     SECTION 11.21 Binding Effect. This Agreement (as amended on the Amendment
Closing Date) shall become effective at such time when it shall have been
executed by the Facility Parties, the Collateral Agent and the Agent, and the
Agent shall have received copies hereof (telefaxed or otherwise) which, when
taken together, bear the signatures of each Committed Lender, and thereafter
this Agreement shall be binding upon and inure to the benefit of the Facility
Parties, the Agent, the Collateral Agent and each Lender and their respective
successors and assigns.
     SECTION 11.22 The Patriot Act. The Agent and each Lender hereby notifies
the Borrower that pursuant to the requirements of the Patriot Act and any
comparable law applicable to any Lender, it is required to obtain, verify and
record information that identifies the Borrower,
Amended and Restated
Warehouse Loan Agreement

114



--------------------------------------------------------------------------------



 



which information includes the name and address of the Borrower and other
information that will allow the Agent and/or any Lender to identify the Borrower
in accordance with the Patriot Act.
[Signature Pages Follow]
Amended and Restated
Warehouse Loan Agreement

115



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            TRINITY INDUSTRIES LEASING COMPANY
      By:   /s/ Thomas C. Jardine         Name:   Thomas C. Jardine       
Title:   Vice President        TRINITY RAIL LEASING TRUST II
      By:   /s/ Eric Marchetto         Name:   Eric Marchetto        Title:  
Vice President     

Amended and Restated
Warehouse Loan Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, NEW YORK BRANCH
(formerly known as Credit Suisse First Boston, New York Branch), as Agent and as
a Committed Lender
            By:   /s/ Anthony Giordano         Name:   Anthony Giordano       
Title:   Director              By:   /s/ Alex Smith         Name:   Alex Smith 
      Title:   Vice President        ALPINE SECURITIZATION CORP,
   as a Conduit Lender
   

     
 
  By Credit Suisse, New York Branch, as
attorney-in-fact

                  By:   /s/ Mark Golombeck         Name:   Mark Golombeck       
Title:   Director              By:   /s/ Joseph Soave         Name:   Joseph
Soave        Title:   Director     

Amended and Restated
Warehouse Loan Agreement

 



--------------------------------------------------------------------------------



 



            DRESDNER BANK AG, NEW YORK BRANCH,
   as a Committed Lender
      By:   /s/ David O. Taylor         Name:   David O. Taylor        Title:  
Vice President            By:   /s/ Michael W. Ravelo         Name:   Michael W.
Ravelo        Title:   Vice President        BEETHOVEN FUNDING CORPORATION,
   as a Conduit Lender
      By:   /s/ Damian A. Perez         Name:   Damian A. Perez        Title:  
Vice President     

Amended and Restated
Warehouse Loan Agreement

 



--------------------------------------------------------------------------------



 



            COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A., “RABOBANK
INTERNATIONAL”, NEW YORK BRANCH,
   as a Committed Lender
      By:   /s/ Sarah Ye Tian         Name:   Sarah Ye Tian        Title:   Vice
President            By:   /s/ Christopher Lew         Name:   Christopher Lew 
      Title:   Vice President        NIEUW AMSTERDAM RECEIVABLES CORPORATION,
   as a Conduit Lender
      By:   /s/ David V. DeAngelis         Name:   David V. DeAngelis       
Title:   Vice President     

Amended and Restated
Warehouse Loan Agreement

 



--------------------------------------------------------------------------------



 



            GRESHAM RECEIVABLES (No. 3) LIMITED,
   as a Committed Lender
      By:   /s/ S.M. Hollywood         Name:   S.M. Hollywood        Title:  
Director     

Amended and Restated
Warehouse Loan Agreement

 



--------------------------------------------------------------------------------



 



            WILMINGTON TRUST COMPANY,
   as Collateral Agent and Depositary
      By:   /s/ Jose L. Paredes         Name:   Jose L. Paredes        Title:  
Assistant Vice President     

Amended and Restated
Warehouse Loan Agreement

 